--------------------------------------------------------------------------------

EXHIBIT 10.25
 

graphic [image.jpg]

 
Standard Form of Agreement Between Owner and Contractor where the basis of
payment is the Cost of the Work Pius a Fee with a Guaranteed Maximum Price
 
AGREEMENT made as of the Twenty Third day of January in the year Two Thousand
and Twelve
(In words, indicate day, month and year.)
 
BETWEEN the Owner:
 
(Name, legal status, address and other information)
This document has important
 
legal consequences.
Stamps.com Inc.
Consultation with an attorney
12959 Coral Tree Place
Is encouraged with respect to
Los Angeles. CA 90066-7020
its completion or modification.
Telephone: 310-482-5800   Fax: 310-482-5900
This document Is not intended for
Attention: Ken McBride
use in competitive bidding.
    and the Contractor:
AlA Document A201™-2007,
(Name, legal status, address and other information)
General Conditions of the
 
Contract for Construction, is
KPRS Construction Services, Inc.
adopted  In this document by
2850 Saturn Street
reference. Do not use with other
Brea. CA 92821
general  conditions unless  this
Telephone Number: 714-672-0800
document Is modified.
Fax Number: 714-672-0871
      for the following Project:   (Name, location and detailed description)  
Stamps.com Inc.   1970 & 1990 East Grand Avenue   El Segundo. CA       The
Architect:   (Name, legal status, address and other information)       Ware
Malcomb   10635 Santa Monica Blvd... Suite 150   Los Angeles, CA 90025  

 
The Owner and Contractor agree as follows.
 
 
1

--------------------------------------------------------------------------------

 
 
TABLE OF ARTICLES
 
1
THE CONTRACT DOCUMENTS
   
2
THE WORK OF THIS CONTRACT
   
3
RELATIONSHIP OF THE PARTIES
   
4
DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION
   
5
CONTRACT SUM
   
6
CHANGES IN THE WORK
   
7
COSTS TO BE REIMBURSED
   
8
COSTS NOTTO BE REIMBURSED
   
9
DISCOUNTS, REBATES AND REFUNDS
   
10
SUBCONTRACTS AND OTHER AGREEMENTS
   
11
ACCOUNTING RECORDS
   
12
AYMENTS
   
13
DISPUTE RESOLUTION
   
14
TERMINATION OR SUSPENSION
   
15
MISCELLANEOUS PROVISIONS
   
16
ENUMERATION OF CONTRACT DOCUMENTS
    17 INSURANCE AND BONDS

 
ARTICLE 1  THE CONTRACT DOCUMENTS
The Contract Documents consist of this Agreement, Conditions of the Contract (General, Supplementary and other
Conditions), Drawings, Specifications, Addenda issued prior to execution of this
Agreement, other documents listed in this Agreement and Modifications issued
after execution of this Agreemenat, of which form the Contract, and are as fully
a part of the Contract as if attached to this Agreement or repeated herein. The
Contract represents the entire and integrated agreement between the parties
hereto and supersedes prior negotiations, representations or agreements, either
written or oral.
 
ARTICLE 2 THE WORK OF THIS CONTRACT
The Contractor shall fully execute the Work described in the Contract Documents,
except as specifically indicated in the Contract Documents to be the
responsibility of others.
 
ARTICLE 3 RELATIONSHIP OF THE PARTIES
The Contractor accepts the relationship of trust and confidence established by
this Agreement and covenants with the Owner to cooperate with the Architect and
exercise the Contractor's skill and judgment in furthering the interests of the
Owner; to furnish efficient business administration and supervision; to furnish
at all times an adequate supply of workers and materials; and to perform the
Work in an expeditious and economical manner consistent with the Owner's
interests. The Owner agrees to furnish and approve, in a timely manner,
information required by the Contractor and to make payments to the Contractor in
accordance with the requirements of the Contract Documents.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 4 DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION
§ 4.1 The date of commencement of the Work shall be
 
January 26.2012.
 
§ 4.2 The Contract Time shall be measured from the date of commencement.
 
§ 4.3 The Contractor shall achieve Substantial Completion of the entire Work not
later than


(Insert provisions, if any, for liquidated damages relating to failure to
achieve Substantial Completion on time, or for bonus payments for early
completion of the Work.)
 
In the event that the Contractor does not meet the Target Date, the parties
agree that a daily liquidated damages amount of $2,000 per calendar day shall be
assessed to reduce amounts Owner would have otherwise paid to Contractor.
 
ARTICLE 5 CONTRACT SUM
§ 5.1 The Owner shall pay the Contractor the Contract Sum in current funds for
the Contractor's performance of the Contract. The Contract Sum is the Cost of
the Work, including the items as defined in Article 7, plus the Contractor's
Fee, as detailed on Exhibit A.
 
§ 5.1.1 The Contractor's Fee:
(State a lump sum, percentage of Cost of the Work or other provision for
determining the Contractor's Fee.)
 
$261.845.00 calculated as 2.84% of total costs of $9,219.716) Fee is calculated
based on the GMP value not the actual cost value.
 
§ 5.1.2 -: Unit prices, if any:
(IdentifY and state the unit price: state the quantity limitations, if
any. to which the unit price will be applicable.)
 

Item Units and Limitations Price Per Unit ($0.00) None    

 
 
3

--------------------------------------------------------------------------------

 
 
§ 5.2 GUARANTEED MAXIMUM PRICE
§ 5.2.1 The Contract Sum is guaranteed by the Contractor not to exceed
$9,783,485.00 Nine Million Seven Hundred Eighty Three Thousand Four Hundred
Eighty Five Dollars and Zero Cents, subject to additions and deductions by
Change Order as provided in the Contract Documents. Such maximum sum is referred
to in the Contract Documents as the Guaranteed Maximum Price. Costs which would
cause the Guaranteed Maximum Price to be exceeded shall be paid by the
Contractor without reimbursement by the Owner.
(Insert specific provisions if the Contractor is to participate in any savings.)
 
The Contractor will share in savings below the GMP with 75% of the savings being
retained by the Owner and 25% of the savings being retained by the Contractor.
 
§ 5.2.2 The Guaranteed Maximum Price is based on the following alternates, if
any, which are described in the Contract Documents and are hereby accepted by
the Owner:
(State the numbers or other identification of accepted alternates. If bidding or
proposal documents permit the Owner to accept other alternates subsequent to the
execution of this Agreement, attach a schedule of such other alternates showing
the amount for each and the date when the amount expires.)
 
§ 5.2.3 Allowances included in the Guaranteed Maximum Price, if any:
(Identify allowance and state exclusions, if any, from the allowance price.)
 
Item
Price 1. Exterior lighting (including all landscaping, fountains,and site
lighting) $ 100,000 2. Fire rating of grand tower stair at entrance of building
$ 200,000

 
§ 5.2.4 Assumptions, if any, on which the Guaranteed Maximum Price is based:
 
None, except as otherwise stated in the Addendum.
 
§ 5.2.5 To the extent that the Drawings and Specifications are anticipated to
require further development by the Architect, the Contractor has provided in the
Guaranteed Maximum Price for such further development consistent with the
Contract Documents and reasonably inferable therefrom. Such further development
does not include such things as changes in scope, systems, kinds and quality of
materials, finishes or equipment, all of which, if required, shall be
incorporated by Change Order. In addition- changes in scope, systems, lands and
quality of materials, finishes or equipment shall be governed by the Addendum
executed by the parties.
 
ARTICLE 6 CHANGES IN THE WORK
§ 6.1 Adjustments to the Guaranteed Maximum Price on account of changes in the
Work may be determined by any of the methods listed in Section 7.3.3 of AIA
Document A201-2007, General Conditions of the Contract for Construction.
 
§ 6.2 In calculating adjustments to subcontracts (except those awarded with the
Owner's prior consent on the basis of cost plus a fee), the terms "cost" and
"fee" as used in Section 7.3.3.3 of AIA Document A201-2007 and the term "costs"
as used in Section 7.3.7 of AIA Document A201-2007 shall have the meanings
assigned to them in AIA Document A201-2007 and shall not be modified by Articles
5, 7 and 8 of this Agreement. Adjustments to subcontracts awarded with the
Owner's prior consent on the basis of cost plus a fee shall be calculated in
accordance with the terms of those subcontracts.
 



 
4

--------------------------------------------------------------------------------

 
 
§ 6.3 In calculating adjustments to the Guaranteed Maximum Price, the terms
"cost" and "costs" as used in the above-referenced provisions of AIA Document
A201-2007 shall mean the Cost of the Work as defined in Article 7 of this
Agreement and the term "fee" shall mean the Contractor's Fee as defined in
Section 5.1.1 of this Agreement.
 
§ 6.4 If no specific provision is made in Article 5 for adjustment of the
Contractor's Fee in the case of changes in the Work, or if the extent of such
changes is such, in the aggregate, that application of the adjustment provisions
of Article 5 will cause substantial inequity to the Owner or Contractor, the
Contractor's Fee shall be equitably adjusted on the same basis that was used to
establish the Fee for the original Work, and the Guaranteed Maximum Price shall
be adjusted accordingly.
 
ARTICLE 7 COSTS TO BE REIMBURSED
§7.1 COST OF THE WORK
§ 7.1.1 The term Cost of the Work shall mean costs necessarily incurred by the
Contractor in the proper performance of the Work and included within the
Guaranteed Maximum Price. Such costs shall be at rates not higher than the
standard paid at the place of the Project except with prior consent of the
Owner. The Cost of the Work shall include only the items set forth in this
Article 7.
 
§ 7.1.2 Where any cost is subject to the Owner's prior approval, the Contractor
shall obtain this approval prior to incurring the cost. The parties shall
endeavor to identify any such costs prior to executing this Agreement.
 
§7.2 LABOR COSTS
§ 7.2.1 Wages of construction workers directly employed by the Contractor to
perform the construction of the Work at the site or, with the Owner's prior
approval, at off-site workshops.
 
§ 7.2.2 Wages or salaries of the Contractor's supervisory and administrative
personnel when stationed at the site with the Owner's prior approval. This will
include all Contractor's staff working on the project whether they are stationed
at the Contractor's main office or at the job site.
(If it is intended that the wages or salaries of certain personnel stationed at
the Contractor's principal or other offices shall be included in the Cost of the
Work, identify in Article 15, the personnel to be included, whether for all or
only part of their time, and the rates at which their time will be charged to
the Work.)
 
§ 7.2.3 Wages and salaries of the Contractor's supervisory or administrative
personnel engaged at factories, workshops or on the road, in expediting the
production or transportation of materials or equipment required for the Work,
but only for that portion of their time required for the Work.
 
§ 7.2.4 Costs paid or incurred by the Contractor for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements and, for personnel not covered by such agreements, customary benefits
such as sick leave, medical and health benefits, holidays, vacations and
pensions, provided such costs are based on wages and salaries included in the
Cost of the Work under Sections 7.2.1 through 7.2.3.
 
§ 7.2.5 Bonuses, profit sharing, incentive compensation and any other
discretionary payments paid to anyone hired by the Contractor or paid to any
Subcontractor or vendor, with the Owner's prior approval.
 
§ 7.3 SUBCONTRACT COSTS
Payments made by the Contractor to Subcontractors in accordance with the
requirements of the subcontracts.
 
§ 7.4 COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED
CONSTRUCTION
§ 7.4.1 Costs, including transportation and storage, of materials and equipment
incorporated or to be incorporated in the completed construction.
 
§ 7.4.2 Costs of materials described in the preceding Section 7.4.1 in excess of
those actually installed to allow for reasonable waste and spoilage. Unused
excess materials, if any, shall become the Owner's property at the completion of
the Work or, at the Owner's option, shall be sold by the Contractor. Any amounts
realized from such sales shall be credited to the Owner as a deduction from the
Cost of the Work.
 
 
5

--------------------------------------------------------------------------------

 
 
§ 7.5 COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED
ITEMS
§ 7.5.1 Costs of transportation, storage, installation, maintenance, dismantling
and removal of materials, supplies, temporary facilities, machinery, equipment
and hand tools not customarily owned by construction workers that are provided
by the Contractor at the site and fully consumed in the performance of the Work.
Costs of materials, supplies, temporary facilities, machinery, equipment and
tools that are not fully consumed shall be based on the cost or value of the
item at the time it is first used on the Project site less the value of the item
when it is no longer used at the Project site. Costs for items not fully
consumed by the Contractor shall mean fair market value.
 
§ 7.5.2 Rental charges for temporary facilities, machinery, equipment and hand
tools not customarily owned by construction workers that are provided by the
Contractor at the site and costs of transportation, installation, minor repairs,
dismantling and removal. The total rental cost of any Contractor-owned item may
not exceed the purchase price of any comparable item. Rates of Contractor-owned
equipment and quantities of equipment shall be subject to the Owner's prior
approval.
 
§ 7.5.3 Costs of removal of debris from the site of the Work and its proper and
legal disposal.
 
§ 7.5.4 Costs of document reproductions, facsimile transmissions and
long-distance telephone calls, postage and parcel delivery charges, telephone
service at the site and reasonable petty cash expenses of the site or
Contractor's office.
 
§ 7.5.5 Costs of materials and equipment suitably stored off the site at a
mutually acceptable location, subject to the Owner's prior approval.
 
§ 7.6 MISCELLANEOUS COSTS
§ 7.6.1 Premiums for that portion of insurance and bonds required by the
Contract Documents that can be directly attributed to this Contract.
Self-insurance for either full or partial amounts of the coverages required by
the Contract Documents, with the Owner's prior approval.
 
§ 7.6.2 Sales, use or similar taxes imposed by a governmental authority that are
related to the Work and for which the Contractor is liable.
 
§ 7.6.3 Fees and assessments for the building permit and for other permits,
licenses and inspections for which the Contractor is required by the Contract
Documents to pay. The Owner is responsible for all permit fees, licenses,
assessments, utility installation fees, city deposits/fees for recycling
programs, utility company connection fees and inspection fees, building fees,
demolition fees, grading fees, mechanical fees, plumbing fees, electrical fees
for this project are excluded from the Guaranteed Maximum Price.
 
§ 7.6.4 Fees of laboratories for tests required by the Contract Documents,
except those related to defective or nonconforming Work for which reimbursement
is excluded by Section 13.5.3 of AIA Document A201-2007 or by other provisions
of the Contract Documents, and which do not fall within the scope of Section
7.7.3.
 
§ 7.6.5 Royalties and license fees paid for the use of a particular design,
process or product required by the Contract Documents; the cost of defending
suits or claims for infringement of patent rights arising from such requirement
of the Contract Documents; and payments made in accordance with legal judgments
against the Contractor resulting from such suits or claims and payments of
settlements made with the Owner's consent. However, such costs of legal
defenses, judgments and settlements shall not be included in the calculation of
the Contractor's Fee or subject to the Guaranteed Maximum Price. If such
royalties, fees and costs are excluded by the last sentence of Section 3.17 of
AIA Document A201-2007 or other provisions of the Contract Documents, then they
shall not be included in the Cost of the Work.
 
§ 7.6.6 Costs for electronic equipment and software, directly related to the
Work with the Owner's prior approval.
 
 
6

--------------------------------------------------------------------------------

 
 
§ 7.6.7 Deposits lost for causes other than the Contractor's negligence or
failure to fulfill a specific responsibility in the Contract Documents.
 
§ 7.6.8 Legal, mediation and arbitration costs, including attorneys' fees, other
than those arising from disputes between the Owner and Contractor, reasonably
incurred by the Contractor after the execution of this Agreement in the
performance of the Work and with the Owner's prior approval, which shall not be
unreasonably withheld.
 
§ 7.6.9 Subject to the Owner's prior approval, expenses incurred in accordance
with the Contractor's standard written personnel policy for relocation and
temporary living allowances of the Contractor's personnel required for the Work,
 
§ 7.6.10 That portion of the reasonable expenses of the Contractor's supervisory
or administrative personnel incurred while traveling in discharge of duties
connected with the Work.
 
§ 7.7 OTHER COSTS AND EMERGENCIES
§ 7,7.1 Other costs incurred in the performance of the Work if, and to the
extent, approved in advance in writing by the Owner.
 
§ 7.7.2 Costs incurred in taking action to prevent threatened damage, injury or
loss in case of an emergency affecting the safety of persons and property, as
provided in Section 10.4 of AIA Document A201-2007.
 
§ 7.7.3 Costs of repairing or correcting damaged or nonconforming Work executed
by the Contractor, Subcontractors or suppliers, provided that such damaged or
nonconforming Work was not caused by negligence or failure to fulfill a specific
responsibility of the Contractor and only to the extent that the cost of repair
or correction is not recovered by the Contractor from insurance, sureties,
Subcontractors, suppliers, or others.
 
§ 7.7.4 Insurance rate is based on a percentage of the contract value and as a
stipulated sum cost in the GMP.
 
§ 7.8 RELATED PARTY TRANSACTIONS
§ 7.8.1 For purposes of Section 7.8, the term "related party" shall mean a
parent, subsidiary, affiliate or other entity having common ownership or
management with the Contractor; any entity in which any stockholder in, or
management employee of, the Contractor owns any interest in excess of ten
percent in the aggregate; or any person or entity which has the right to control
the business or affairs of the Contractor. The term "related party" includes any
member of the immediate family of any person identified above.
 
§ 7.8.2 If any of the costs to be reimbursed arise from a transaction between
the Contractor and a related party, the Contractor shall notify the Owner of the
specific nature of the contemplated transaction, including the identity of the
related party and the anticipated cost to be incurred, before any such
transaction is consummated or cost incurred. If the Owner, after such
notification, authorizes the proposed transaction, then the cost incurred shall
be included as a cost to be reimbursed, and the Contractor shall procure the
Work, equipment, goods or service from the related party, as a Subcontractor,
according to the terms of Article 10. If the Owner fails to authorize the
transaction, the Contractor shall procure the Work, equipment, goods or service
from some person or entity other than a related party according to the terms of
Article 10.
 
ARTICLE 8 COSTS NOT TO BE REIMBURSED
§ 8.1 The Cost of the Work shall not include the items listed below:
 

 
.1
Salaries and other compensation of the Contractor's personnel stationed at the
Contractor's principal office or offices other than the site office, except as
specifically provided in Section 7.2. or as may be provided in Article 15;

 
.2
Expenses of the Contractor's principal office and offices other than the site
office with exception to costs directly attributable whether spent at the job
site or at the Contractor's main office:

 
.3
Overhead and general expenses, except as maybe expressly included in Article 7;

 
.4
The Contractor's capital expenses, including interest on the Contractor's
capital employed for the Work;

 
.5
Except as provided in Section 7.7.3 of this Agreement, costs due to the
negligence or failure of the Contractor, Subcontractors and suppliers or anyone
directly or indirectly employed by any of them or for whose acts any of them may
be liable to fulfill a specific responsibility of the Contract;

 
 
7

--------------------------------------------------------------------------------

 
 

 
.6
Any cost not specifically and expressly described in Article 7; and

 
.7
Costs, other than costs included in Change Orders approved by the Owner, that
would cause the Guaranteed Maximum Price to be exceeded.

 



§ 8.2 Nothing in this Article 8 shall cause Owner to be obligated for any
costs that exceed the Guaranteed Maximum Price.
 
ARTICLE 9 DISCOUNTS, REBATES AND REFUNDS
§ 9.1 Cash discounts obtained on payments made by the Contractor shall accrue to
the Owner if (1) before making the payment, the Contractor included them in an
Application for Payment and received payment from the Owner, or (2) the Owner
has deposited funds with the Contractor with which to make payments; otherwise,
cash discounts shall accrue to the Contractor. Trade discounts, rebates, refunds
and amounts received from sales of surplus materials and equipment shall accrue
to the Owner, and the Contractor shall make provisions so that they can be
obtained. Deposits and/or prepayments may be required for materials and these
costs will be included in the billing process.
 
§ 9.2 Amounts that accrue to the Owner in accordance with the provisions of
Section 9.1 shall be credited to the Owner as a deduction from the Cost of the
Work and the Guaranteed Maximum Price.
 
ARTICLE 10 SUBCONTRACTS AND OTHER AGREEMENTS
§ 10.1 Those portions of the Work that the Contractor does not customarily
perform with the Contractor's own personnel shall be performed under
subcontracts or by other appropriate agreements with the Contractor. The Owner
may designate specific persons from whom, or entities from which, the Contractor
shall obtain bids. The Contractor shall obtain bids from Subcontractors and from
suppliers of materials or equipment fabricated especially for the Work and shall
deliver such bids to the Architect. The Owner shall then determine, with the
advice of the Contractor and the Architect, which bids will be accepted. The
Contractor shall not be required to contract with anyone to whom the Contractor
has reasonable objection.
 
§ 10.2 When a specific bidder (1) is recommended to the Owner by the Contractor;
(2) is qualified to perform that portion of the Work; and (3) has submitted a
bid that conforms to the requirements of the Contract Documents without
reservations or exceptions, but the Owner requires that another bid be accepted,
then the Contractor may require that a Change Order be issued to adjust the
Guaranteed Maximum Price by the difference between the bid of the person or
entity recommended to the Owner by the Contractor and the amount of the
subcontract or other agreement actually signed with the person or entity
designated by the Owner.
 
§ 10.3 Subcontracts or other agreements shall conform to the applicable payment
provisions of this Agreement, and shall not be awarded on the basis of cost plus
a fee without the prior consent of the Owner. If the Subcontract is awarded on a
cost-plus a fee basis, the Contractor shall provide in the Subcontract for the
Owner to receive the same audit rights with regard to the Subcontractor as the
Owner receives with regard to the Contractor in Article 11, below.
 
10.4 The Contractor may self perform a few given trades on a lump sum basis with
the Owner's approval. In that case, the Contractor shall bid the work to a
minimum of 3 bidders and review the bids with the Owner. The Contractor has the
option to self perform the work as a lump sum for the lowest complete sub bid as
a lump sum component of the GMP.
 
10.5 All bids are accessible to the Owner. The Contractor will provide bid
summaries with a recommendation for Owner review.
 
ARTICLE 11 ACCOUNTING RECORDS
The Contractor shall keep full and detailed records and accounts related to the
cost of the Work and exercise such controls as may be necessary for proper
financial management under this Contract and to substantiate all costs incurred.
The accounting and control systems shall be satisfactory to the Owner. The Owner
and the Owner's auditors shall, during regular business hours and upon
reasonable notice, be afforded access to, and shall be permitted to audit and
copy, the Contractor's records and accounts, including complete documentation
supporting accounting entries, books, correspondence, instructions, drawings,
receipts, subcontracts, Subcontractor's proposals, purchase orders, vouchers,
memoranda and other data relating to this Contract. The Contractor shall
preserve these records for a period of three years after final payment, or for
such longer period as may be required by law.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE 12 PAYMENTS
§ 12.1 PROGRESS PAYMENTS
§ 12.1.1 Based upon Applications for Payment submitted to the Owner by the
Contractor and Certificates for Payment issued by the Owner, the Owner shall
make progress payments on account of the Contract Sum to the Contractor as
provided below and elsewhere in the Contract Documents.
 
§ 12.1.2 The period covered by each Application for Payment shall be one
calendar month ending on the last day of the month, or as follows:
 
not applicable
 
§ 12.1.3 Provided that an Application for Payment is received by the Owner not
later than the Twenty-Fifth day of a month, the Owner shall make payment of the
certified amount to the Contractor not later than the Fifteenth day of the
following month. If an Application for Payment is received by the Architect
after the application date fixed above, payment shall be made by the Owner not
later than Twenty (20) days after the Architect receives the Application for
Payment.
(Federal, state or local laws may require payment within a certain period of
time.)
 
§ 12.1.4 With each Application for Payment, the Contractor shall submit
payrolls, petty cash accounts, receipted invoices or invoices with check
vouchers attached, and any other evidence required by the Owner or Architect to
demonstrate that cash disbursements already made by the Contractor on account of
the Cost of the Work equal or exceed (1) progress payments already received by
the Contractor; less (2) that portion of those payments attributable to the
Contractor's Fee; plus (3) payrolls for the period covered by the present
Application for Payment.
 
§ 12.1.5 Each Application for Payment shall be based on the most recent schedule
of values submitted by the Contractor in accordance with the Contract Documents.
The schedule of values shall allocate the entire Guaranteed Maximum Price among
the various portions of the Work, except that the Contractor's Fee shall be
shown as a single separate item. The schedule of values shall be prepared in
such form and supported by such data to substantiate its accuracy as the
Architect may require. This schedule, unless objected to by the Architect, shall
be used as a basis for reviewing the Contractor's Applications for Payment.
 
§ 12.1.6 Applications for Payment shall show the percentage of completion of
each portion of the Work as of the end of the period covered by the Application
for Payment. The percentage of completion shall be the lesser of (1) the
percentage of that portion of the Work which has actually been completed; or (2)
the percentage obtained by dividing (a) the expense that has actually been
incurred by the Contractor on account of that portion of the Work for which the
Contractor has made or intends to make actual payment prior to the next
Application for Payment by (b) the share of the Guaranteed Maximum Price
allocated to that portion of the Work in the schedule of values.
 
§ 12.1.7 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:
 

 
.1
Take that portion of the Guaranteed Maximum Price properly allocable to
completed Work as determined by multiplying the percentage of completion of each
portion of the Work by the share of the Guaranteed Maximum Price allocated to
that portion of the Work in the schedule of values. Pending final determination
of cost to the Owner of changes in the Work, amounts not in dispute shall be
included as provided in Section 7.3.9 of AIA Document A201-2007;

 
.2
Add that portion of the Guaranteed Maximum Price properly allocable to materials
and equipment delivered and suitably stored at the site for subsequent
incorporation in the Work, or if approved in advance by the Owner, suitably
stored off the site at a location agreed upon in writing;

 
.3
Add the Contractor's Fee, less retainage of ten percent 10% The Contractor's Fee
shall be computed upon the Cost of the Work at the rate stated in Section 5.1.1
or, if the Contractor's Fee is stated as a fixed sum in that Section, shall be
an amount that bears the same ratio to that fixed-sum fee as the Cost of the
Work bears to a reasonable estimate of the probable Cost of the Work upon its
completion;

 
 
9

--------------------------------------------------------------------------------

 
 

 
.4
Subtract retainage of ten percent ( 10% ) from that portion of the Work that the
Contractor self- performs;

 
.5
Subtract the aggregate of previous payments made by the Owner;

 
.6
Subtract the shortfall, if any, indicated by the Contractor in the documentation
required by Section 12.1.4 to substantiate prior Applications for Payment, or
resulting from errors subsequently discovered by the Owner's auditors in such
documentation; and

 
.7
Subtract amounts, if any, for which the Architect has withheld or nullified a
Certificate for Payment as provided in Section 9.5 of AIA Document A201-2007.

 
§ 12.1.8 The Owner and the Contractor shall agree upon a (1) mutually acceptable
procedure for review and approval of payments to Subcontractors and (2) the
percentage of retainage held on Subcontracts, and the Contractor shall execute
subcontracts in accordance with those agreements. Trades, such as earthwork,
concrete, reinforcing steel and other early trades are anticipated to reduce
retention prior to completion of the project. Such reductions are subject to
Owner's approval.
 
§ 12.1.9 In taking action on the Contractor's Applications for Payment, the
Architect shall be entitled to rely on the accuracy and completeness of the
information furnished by the Contractor and shall not be deemed to represent
that the Architect has made a detailed examination, audit or arithmetic
verification of the documentation submitted in accordance with Section 12.1.4 or
other supporting data; that the Architect has made exhaustive or continuous on-
site inspections; or that the Architect has made examinations to ascertain how
or for what purposes the Contractor has used amounts previously paid on account
of the Contract. Such examinations, audits and verifications, if required by the
Owner, will be performed by the Owner's auditors acting in the sole interest of
the Owner.
 
§ 12.2 FINAL PAYMENT
§ 12.2.1 Final payment, constituting the entire unpaid balance of the Contract
Sum, shall be made by the Owner to the Contractor when
 

 
.1
the Contractor has fully performed the Contract except for the Contractor's
responsibility to correct Work as provided in Section 12.2.2 of AIA Document
A201-2007, and to satisfy other requirements, if any, which extend beyond final
payment;

 
.2
the Contractor has submitted a final accounting for the Cost of the Work and a
final Application for Payment; and

 
.3
a final Certificate for Payment has been issued by the Architect.

 
§ 12.2.2 The Owner's auditors will review and report in writing on the
Contractor's final accounting within 30 days after delivery of the final
accounting to the Architect by the Contractor. Based upon such Cost of the Work
as the Owner's auditors report to be substantiated by the Contractor's final
accounting, and provided the other conditions of Section 12.2.1 have been met,
the Architect will, within seven days after receipt of the written report of the
Owner's auditors, either issue to the Owner a final Certificate for Payment with
a copy to the Contractor, or notify the Contractor and Owner in writing of the
Architect's reasons for withholding a certificate as provided in Section 9.5.1
of the AIA Document A201-2007. The time periods stated in this Section 12.2.2
supersede those stated in Section 9.4.1 of the AIA Document A201-2007. The
Architect is not responsible for verifying the accuracy of the Contractor's
final accounting.
 
§ 12.2.3 If the Owner's auditors report the Cost of the Work as substantiated by
the Contractor's final accounting to be less than claimed by the Contractor, the
Contractor shall be entitled to request mediation of the disputed amount without
seeking an initial decision pursuant to Section 15.2 of A201-2007. A request for
mediation shall be made by the Contractor within 30 days after the Contractor's
receipt of a copy of the Architect's final Certificate for Payment. Failure to
request mediation within this 30-day period shall result in the substantiated
amount reported by the Owner's auditors becoming binding on the Contractor.
Pending a final resolution of the disputed amount, the Owner shall pay the
Contractor the amount certified in the Architect's final Certificate for
Payment.
 
§ 12.2.4 The Owner's final payment to the Contractor shall be made no later than
30 days after the issuance of the Architect's final Certificate for Payment, or
as follows:
 
not applicable
 
 
10

--------------------------------------------------------------------------------

 
 
§ 12.2.5 If, subsequent to final payment and at the Owner's request, the
Contractor incurs costs described in Article 7 and not excluded by Article 8 to
correct defective or nonconforming Work, the Owner shall reimburse the
Contractor such costs and the Contractor's Fee applicable thereto on the same
basis as if such costs had been incurred prior to final payment, but not in
excess of the Guaranteed Maximum Price. If the Contractor has participated in
savings as provided in Section 5.2, the amount of such savings shall be
recalculated and appropriate credit given to the Owner in determining the net
amount to be paid by the Owner to the Contractor.
 
ARTICLE 13 DISPUTE RESOLUTION
§13.1 INITIAL DECISION MAKER
The Architect will serve as Initial Decision Maker pursuant to Section 15.2 of
AIA Document A201-2007, unless the parties appoint below another individual, not
a party to the Agreement, to serve as Initial Decision Maker.
(If the parties mutually agree, insert the name, address and other contact
information of the Initial Decision Maker, if other than the Architect)
 
none
 
§ 13.2 BINDING DISPUTE RESOLUTION
For any Claim subject to, but not resolved by mediation pursuant to Section 15.3
of AIA Document A201-2007, the method of binding dispute resolution shall be as
follows:
(Check the appropriate box. If the Owner and Contractor do not select a method
of binding dispute resolution below, or do not subsequently agree in writing to
a binding dispute resolution method other than litigation, Claims will be
resolved by litigation in a court of competent jurisdiction.)

  x
 Arbitration pursuant to Section 15.4 of AIA Document A201-2007

  o
 Litigation in a court of competent jurisdiction



ARTICLE 14 TERMINATION OR SUSPENSION
§14.1 Subject to the provisions of Section 14.2 below, the Contract may be
terminated by the Owner or the Contractor as provided in Article 14 of AIA
Document A201-2007.
 
§ 14.2 If the Owner terminates the Contract for cause as provided in Article 14
of AIA Document A201-2007, the amount, if any, to be paid to the Contractor
under Section 14.2.4 of AIA Document A201-2007 shall not cause the Guaranteed
Maximum Price to be exceeded, nor shall it exceed an amount calculated as
follows:

 
.1
Take the Cost of the Work incurred by the Contractor to the date of termination;

 
.2
Add the Contractor's Fee computed upon the Cost of the Work to the date of
termination at the rate stated in Section 5.1.1 or, if the Contractor's Fee is
stated as a fixed sum in that Section, an amount that bears the same ratio to
that fixed-sum Fee as the Cost of the Work at the time of termination bears to a
reasonable estimate of the probable Cost of the Work upon its completion; and

 
.3
Subtract the aggregate of previous payments made by the Owner.

 
§ 14.3 The Owner shall also pay the Contractor fair compensation, either by
purchase or rental at the election of the Owner, for any equipment owned by the
Contractor that the Owner elects to retain and that is not otherwise included in
the Cost of the Work under Section 14.2.1. To the extent that the Owner elects
to take legal assignment of subcontracts and purchase orders (including rental
agreements), the Contractor shall, as a condition of receiving the payments
referred to in this Article 14, execute and deliver all such papers and take all
such steps, including the legal assignment of such subcontracts and other
contractual rights of the Contractor, as the Owner may require for the purpose
of fully vesting in the Owner the rights and benefits of the Contractor under
such subcontracts or purchase orders.
 
§ 14.4 The Work may be suspended by the Owner as provided in Article 14 of AIA
Document A201-2007; in such case, the Guaranteed Maximum Price and Contract Time
shall be increased as provided in Section 14.3.2 of AIA
 
 
11

--------------------------------------------------------------------------------

 
 
Document A201-2007, except that the term "profit" shall be understood to mean
the Contractor's Fee as described in Sections 5.1.1 and Section 6.4 of this
Agreement.
 
ARTICLE 15 MISCELLANEOUS PROVISIONS
§ 15.1 Where reference is made in this Agreement to a provision of AIA Document
A201-2007 or another Contract Document, the reference refers to that provision
as amended or supplemented by other provisions of the Contract Documents.
 
§ 15.2 Payments due and unpaid under the Contract shall bear interest from the
date payment is due at the rate stated below, or in the absence thereof, at the
legal rate prevailing from time to time at the place where the Project is
located.
(Insert rate of interest agreed upon, if any.)
 
Prime rate as quoted in the Wall St. Journal
 
§ 15.3 The Owner's representative:
(Name, address and other mformation)
 
Ken McBride
Stamps.com Inc.
12959 Coral Tree Place
Los Angeles. CA 90066-7020
Telephone: 310-482-5800
Fax: 310-482-5900
 
§ 15.4 The Contractor's representative:
(Name, address and other information.) 
 
Paul Kristedja
KPRS Construction Services, Inc.
2850 Saturn Street
Brea. CA 92821
Telephone Number: 714-672-0800
Fax Number: 714-672-0871
 
§ 15.5 Neither the Owner's nor the Contractor's representative shall be changed
without ten days' written notice to the other party.
 
§ 15.6 Other provisions:
 
This Agreement shall be supplemented by the terms of that Addendum to Agreement
executed concurrently with this Agreement. In the event of any conflict between
the terms of this Agreement and the Addendum, the Addendum shall control.
 
ARTICLE 16 ENUMERATION OF CONTRACT DOCUMENTS
§ 16.1 The Contract Documents, except for Modifications issued after execution
of this Agreement, are enumerated in the sections below.
 
§ 16.1.1 The Agreement is this executed AIA Document A102-2007, Standard Form of
Agreement Between Owner and Contractor.
 
§ 16.1.2 The General Conditions are AIA Document A201-2007, General Conditions
of the Contract for Construction.
 
§ 16.1.3 The Supplementary and other Conditions of the Contract:
 
 
12

--------------------------------------------------------------------------------

 
 
Document
Title
Pages
Exhibit "A"
Costs  <Executive and Trade Summary)
1 Page
      Exhibit "B" Drawings 5 Pages      
Exhibit 'C"
Addendum to Agreement
4 Pages
     
Exhibit "D"
Equipment Machine & Tool Cost Schedule
1 Page
     
Exhibit "E"
Reimbursable Staff
1 Page

 
§16.1.4 The Specifications:
(Either list the Specifications here or refer to an exhibit attached to this
Agreement.)
See Exhibit "B"
 

Section  Title Date Pages

 
§ 16.1.5 The Drawings:
(Either list the Drawings here or refer to an exhibit attached to this
Agreement)
See Exhibit "B"
 

Number  Title Date

 
§ 16.1.6 The Addenda, if any:
 

Number  Number Pages

         
Portions of Addenda relating to bidding requirements are not part of the
Contract Documents unless the bidding requirements are also enumerated in this
Article 16.
 
§ 16.1.7 Additional documents, if any, forming part of the Contract Documents:
 
See § 16.1.3,
 
ARTICLE 17 INSURANCE AND BONDS
The Contractor shall purchase and maintain insurance and provide bonds as set
forth in Article 11 of AIA Document A201-2007.
(State bonding requirements, if any, and limits of liability for insurance
required in Article 11 of AIA Document A201-2007.)
 
 
13

--------------------------------------------------------------------------------

 
 
Type of insurance or bond
Limit of liability or bond amount ($ 0.00)

 
This Agreement entered into as of the day and year first written above.
 

/s/ Ken McBride   /s/ Paul Kristedja OWNER (Signature)   CONTRACTOR (Signature)
      Stamps.com Inc.   KPRS Construction Services, Inc. Ken McBride, Chief
Executive Officer   Paul Kristedja, Vice President (Printed name and title)  
(Printed name and title)

 
 
14

--------------------------------------------------------------------------------

 
 

graphic [image3.jpg]

 
General Conditions of the Contract for Construction
 
for the following PROJECT:
(Name and location or address)
Stamps.com Inc.
1970 & 1990 East Grand Avenue
El Segundo. CA
 
THE OWNER:
This document has important
(Name and address)
legal consequences.
Stamps.com Inc.
Consultation with an attorney
12959 Coral Tree Place
is encouraged with respect to
Los Angeles. CA 90066-7020
its completion or modification.
Telephone: 310-482-5800
 
Fax: 310-482-5900
 
Attention: Ken McBride
     
THE ARCHITECT:
 
(Name and address)
 
Ware Malcomb
 
10635 Santa Monica Blvd.. Suite 150
 
Los Angeles, CA 90025
     

 
TABLE OF ARTICLES
 
1
GENERAL PROVISIONS
   
2
OWNER
   
3
CONTRACTOR
   
4
ARCHITECT
   
5
SUBCONTRACTORS
   
6
CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
   
7
CHANGES IN THE WORK
   
8
TIME
   
9
PAYMENTS AND COMPLETION
   
10
PROTECTION OF PERSONS AND PROPERTY
   
11
INSURANCE AND BONDS
   
12
UNCOVERING AND CORRECTION OF WORK
   
13
MISCELLANEOUS PROVISIONS

 
 
1

--------------------------------------------------------------------------------

 
 

14 TERMINATION OR SUSPENSION OF THE CONTRACT     15 CLAIMS AND DISPUTES

 
 
2

--------------------------------------------------------------------------------

 
 
INDEX
2.1.1, 3.12.4, 3.12.8, 3.12.10, 4.1.2, 4.2.1, 4.2.2,
 
4.2.3,4.2.6,4.2.7,4.2.10,4.2.12,4.2.13, 5.2.1,
(Numbers and Topics in Bold are Section Headings')
7.4.1, 9.4.2, 9.5.3, 9.6.4,15.1.3,15.2
 
Architect's Additional Services and Expenses
 
2.4.1, 11.3.1.1,12.2.1, 13.5.2, 13.5.3, 14.2.4
Acceptance of Nonconforming Work
Architect's Administration of the Contract
9,6.6, 9.9.3,12.3
3.1.3,4.2,3.7.4, 15.2, 9.4.1,9.5
Acceptance of Work
Architect's Approvals
9.6.6, 9.8.2, 9.9.3, 9.10.1, 9.10.3, 12.3
2.4.1, 3.1.3, 3.5.1, 3.10.2, 4.2.7
Access to Work
Architect's Authority to Reject Work
3.16, 6.2.1,12.1
3.5.1,4.2.6, 12.1.2, 12.2.1
Accident Prevention
Architect's Copyright
10
1.1.7, 1.5
Acts and Omissions
Architect's Decisions
3.2, 3.3.2, 3.12.8, 3.18,4.2.3, 8.3.1, 9.5.1, 10.2.5,
3.7.4,4.2.6,4.2.7, 4.2.11,4.2.12,4.2.13,4.2.14,
10.2.8, 13.4.2,43, 13.7.1,14.1.15.2
6.3.1, 7.3.7, 7.3.9, 8.1.3, 8.3.1, 9.2.1, 9.4.1. 9.5,
Addenda
9.8.4,9.9.1, 13.5.2, 15.2, 15.3
1.1.1,3.11.1
Architect's Inspections
Additional Costs, Claims for
3.7.4,4.2.2,4.2.9, 9.4.2, 9.8.3, 9.9.2, 9.10.1,13.5
3.7.4,3.7.5, 6.1.1, 7.3.7.5, 10.3,15.1.4
Architect's Instructions
Additional Inspections and Testing
3.2.4,3.3.1,4.2.6,4.2.7,13.5.2
9.4.2, 9.8.3,12.2.1,13.5
Architect's Interpretations
Additional Insured
4.2.11,4.2.12
11.1.4
Architect's Project Representative
Additional Time, Claims for
4.2.10
3.2.4, 3.7.4, 3.7.5, 3.10.2, 8.3.2,15.1.5
Architect's Relationship with Contractor
Administration of the Contract
1.1.2, 1.5, 3.1.3, 3.2.2, 3.2.3, 3.2.4, 3.3.1, 3.4.2, 3^
3.1.3, 4.2, 9.4, 9.5
3.5.1, 3.7.4, 3.7.5, 3.9.2, 3.9.3, 3.10, 3.11, 3.12, 3.16,
Advertisement or Invitation to Bid
3.18, 4.1.2, 4.1.3, 4.2, 5.2, 6.2.2, 7, 8.3.1, 9.2, 9.3,
1.1.1
9.4, 9.5, 9.7, 9.8, 9.9, 10.2.6,10.3,11.3.7, 12, 13.4.2,
Aesthetic Effect
13.5,15.2
4.2.13
Architect's Relationship with Subcontractors
Allowances
1.1.2,4.2.3,4.2.4,4.2.6, 9.6.3, 9.6.4, 11.3.7
3.8, 7.3.8
Architect's Representations
All-risk Insurance
9.4.2,9.5.1,9.10.1
11.3.1,11.3.1.1
Architect's Site Visits
Applications for Payment
3.7.4, 4.2.2, 4.2.9, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5
4.2,5, 7.3.9, 9.2, 9.3, 9.4, 9.5.1, 9.6.3, 9.7.1, 9.10.
Asbestos
11.1.3
10.3.1
Approvals
Attorneys' Fees
2.1.1, 2.2.2, 2.4, 3.1.3, 3.10.2, 3.12.8, 3.12.9, 3.12.10,
3.18.1,9.10.2, 10.3.3
4.2.7, 9.3.2,13.5.1
Award of Separate Contracts
Arbitration
6.1.1,6.1.2
8.3.1,11.3.10,13.1.1, 15.3.2,15.4
Award of Subcontracts and Other Contracts for
ARCHITECT
Portions of the Work
4 5.2
Architect, Definition of
Basic Definitions
4.1.1
l.l
Architect, Extent of Authority
Bidding Requirements
2.4.1,3.12.7, 4.1, 4.2, 5.2, 6.3.1, 7.1.2,7.3.7, 7.4,
l.l.l, 5.2.1, ll.4.l
9.2.1, 9.3.1, 9.4,9.5, 9.6.3, 9.8,9.10.1,9.10.3,
Binding Dispute Resolution
12.1, 12.2.1,13.5.1, 13.5.2, 14.2.2,14.2.4, 15.1.3,
9.7.1, 11.3.9,11.3.10, 13.1.1, 15.2.5,15.2.6.1,
15.2.1
15.3.1, 15.3.2, 15.4.1
Architect, Limitations of Authority and
Boiler and Machinery Insurance
Responsibility
11.3.2
 
Bonds, Lien

 
 
3

--------------------------------------------------------------------------------

 
 
7.3.7.4, 9.10.2, 9.10.3
3.4.1, 3.11, 3.15, 4.2.2, 4.2.9, 8.2, 9.4.2, 9.8, 9.9.1,
Bonds, Performance, and Payment
9.10, 12.2, 13.7, 14.1.2
7.3.7.4, 9.6.7, 9.10.3, 11.3.9, 11,4
COMPLETION, PAYMENTS AND
Building Permit
9
3.7.1
Completion, Substantial
Capitalization
4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8,9.9.1, 9.10.3,
1.3
12.2, 13.7
Certificate of Substantial Completion
Compliance with Laws
9.8.3, 9.8.4, 9.8.5
1.6.1, 3.2.3, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 9.6.4,
Certificates for Payment
10.2.2, 11.1, 11.3,13.1,13.4, 13.5.1, 13.5.2, 13.6,
4.2.1,4.2.5,4.2.9, 9.3.3, 9.4, 9.5,9.6.1,9.6.6,9-.3-,
14.1.1, 14.2.1.3, 15.2.8,15.4.2,15.4.3
9.7.1, 9.10.1,9.10.3, 14.1.1,3,14.2.4,15.1.3
Concealed or Unknown Conditions
Certificates of Inspection, Testing or Approval
3.7.4, 4.2.8, 8.3.1, 10.3
13.5.4
Conditions of the Contract
Certificates of Insurance
1.1.1,6.1.1,6.1.4
9.10.2, 11.1.3
Consent, Written
Change Orders
3.4.2, 3.7.4, 3.12.8, 3.14.2, 4.1.2, 9.3.2, 9.8.5, 9.9.1,
1,1.1, 2.4.1, 3.4.2, 3.7.4, 3.8.2.3, 3.11.1, 3.12.8,4.2.8,
9.10.2, 9.10.3, 11.3.1, 13.2, 13.4.2, 15.4.4.2
5.2.3,7.1.2, 7.1.3, 7.2, 7.3.2, 7.3.6, 7.3.9, 7.3.10,
Consolidation or Joinder
8.3.1,9.3.1.1, 9.10.3, 10.3.2, 11.3.1.2, 11.3.4, 11.3.9,
15.4.4
12.1.2, 15.1.3
CONSTRUCTION BY OWNER OR BY
Change Orders, Definition of
SEPARATE CONTRACTORS
7.2.1
1.1.4,6
CHANGES IN THE WORK
Construction Change Directive, Definition of
2.2.1, 3.11, 4.2.8, 7, 7.2,1, 7.3.1, 7.4, 7.4.1, 8.3.1,
7.3.1
9.3.1.1,11.3.9
Construction Change Directives
Claims, Definition of
1.1.1, 3.4.2, 3.12.8, 4.2.8, 7.1.1, 7.1.2, 7.1.3, 7.3,
15.1.1
9.3.1.1
CLAIMS AND DISPUTES
Construction Schedules, Contractor's
3.2.4, 6.1.1, 6.3.1, 7.3.9, 9.3.3, 9.10,4,10.3.3,15,
3.10, 3.12.1, 3.12.2, 6.1.3, 15.1.5.2
15.4
Contingent Assignment of Subcontracts
Claims and Timely Assertion of Claims
5.4,14.2.2.2
15.4.1
Continuing Contract Performance
Claims for Additional Cost
15.1.3
3.2.4, 3.7.4, 6.1.1, 7.3.9,10.3.2,15.1.4
Contract, Definition of
Claims for Additional Time
1.1.2
3.2.4, 3.7.46.1.1, 8.3.2, 10.3.2,15.1.5
CONTRACT, TERMINATION OR
Concealed or Unknown Conditions, Claims for
SUSPENSION OF THE
3.7.4
5.4.1.1,11.3.9,14
Claims for Damages
Contract Administration
3.2.4, 3.18, 6.1.1, 8.3.3,9.5.1,9.6.7,10.3.3, 11.1.1,
3.1.3,4, 9.4, 9.5
11.3.5, 11.3.7, 14.1,3, 14.2.4, 15.1.6
Contract Award and Execution, Conditions Relating
Claims Subject to Arbitration
to
15.3.1, 15.4.1
3.7.1, 3.10, 5.2, 6.1, 11.1.3, 11.3.6,11.4.1
Cleaning Up
Contract Documents, The
3.15, 6.3
1.1.1
Commencement of the Work, Conditions Relating to
Contract Documents, Copies Furnished and Use of
2.2.1, 3.2.2, 3.4.1, 3.7.1, 3.10.1, 3.12.6, 5.2.1, 5.2.3,
1.5.2, 2.2.5, 5.3
6.2.2, 8.1.2, 8.2.2, 8.3.1, 11.1, 11.3.1,11.3.6,11.4.1,
Contract Documents, Definition of
15.1.4
1.1.1
Commencement of the Work, Definition of
Contract Sum
8.1.2
3.7.4, 3.8, 5.2.3,7.2,7.3,7.4, 9.1, 9.4.2,9.5.1.4,
Communications Facilitating Contract
9.6.7, 9.7,10.3.2,11.3.1, 14.2.4,14.3.2, 15.1.4,
Administration
15.2.5
3.9.1,4.2.4
Contract Sum, Definition of
Completion, Conditions Relating to
9.1
 
Contract Time

 
 
4

--------------------------------------------------------------------------------

 
 
3.7.4, 3.7.5, 3.10.2, 5.2.3, 7.2.1.3, 7.3.1, 7.3.5, 7.4,
2.3, 2.4, 3.7.3, 9.4.2, 9.8.2, 9.8.3, 9.9.1, 12.1.2,12.2
8.1.1, 8.2.1, 8.3.1, 9.5.1,9.7.1,10.3.2,12.1.1,
Correlation and Intent of the Contract Documents
14.3.2, 15.1.5.1, 15.2.5
1.2
Contract Time, Definition of
Cost, Definition of
8.1.1
7.3.7
CONTRACTOR
Costs
3
2.4.1, 3.2.4, 3.7.3, 3.8.2, 3.15.2, 5.4.2, 6.1.1, 6.2.3,
Contractor, Definition of
7.3.3.3,7.3.7,7.3.8, 7.3.9, 9.10.2,10.3.2,10.3.6,
3.1, 6.1.2
11.3, 12.1.2, 12.2.1, 12.2.4, 13.5, 14
Contractor's Construction Schedules
Cutting and Patching
3.10,3.12.1, 3.12.2, 6.1.3, 15.1.5.2
3.14, 6.2.5
Contractor's Employees
Damage to Construction of Owner or Separate
3.3.2, 3.4.3, 3.8.1, 3.9,3.18.2,4.2.3,4.2.6, 10.2, 10.3,
Contractors
11.1.1, 11.3.7,14.1,14.2.1.1,
3.14.2, 6.2.4,10.2.1.2, 10.2.5,10.4,11.1.1, 11.3,
Contractor's Liability Insurance
12.2.4
11.1
Damage to the Work
Contractor's Relationship with Separate Contractors
3.14.2, 9.9.1,10.2.1.2,10.2.5,10.4.1,11.3.1, 12.2.4
and Owner's Forces
Damages, Claims for
3.12.5, 3.14.2,4.2.4, 6, 11.3.7, 12.1.2, 12.2.4
3.2.4, 3.18, 6.1.1, 8.3.3,9.5.1, 9.6.7,10.3.3, 11.1.1,
Contractor's Relationship with Subcontractors
11.3.5, 11.3.7, 14.1.3, 14.2.4, 15.1.6
1.2.2,3.3.2, 3.18.1, 3.18.2, 5, 9.6.2, 9.6.7, 9.10.2,
Damages for Delay
11.3.1.2,11.3.7,11.3.8
6.1.1, 8.3.3,9.5.1.6, 9.7, 10.3.2
Contractor's Relationship with the Architect
Date of Commencement of the Work, Definition of
1.1.2,1.5, 3.1.3, 3.2.2, 3.2.3, 3.2.4, 3.3.1, 3.4.2,
8.1.2
3.5.1, 3.7.4, 3.10, 3.11,3.12, 3.16,3.18,4.1.3,4.2,
Date of Substantial Completion, Definition of
5.2, 6.2.2, 7, 8.3.1, 9.2,9.3, 9.4, 9.5, 9.7,9.8,9.9,
8.1.3
10.2.6, 10.3, 11.3.7, 12, 13.5, 15.1.2,15.2.1
Day, Definition of
Contractor's Representations
8.1.4
3.2.1,3.2.2, 3.5.1, 3.12.6, 6.2.2, 8.2.1,9.3.3,
Decisions of the Architect
9.8.2
3.7.4, 4.2.6, 4.2.7, 4.2.11, 4.2.12, 4.2.13, 15.2, 6.3,
Contractor's Responsibility for Those Performing the
7.3.7, 7.3.9, 8.1.3, 8.3.1, 9.2.1,9.4,9.5.1, 9.8.4,
Work
9.9.1, 13.5.2, 14.2.2, 14.2.4, 15.1, 15.2
3.3.2, 3.18, 5.3.1, 6.1.3, 6.2, 9.5.1, 10.2.8
Decisions to Withhold Certification
Contractor's Review of Contract Documents
9.4.1,9.5,9.7,14.1.1.3
3.2
Defective or Nonconforming Work, Acceptance,
Contractor's Right to Stop the Work
Rejection and Correction of
9.7
2.3.1, 2.4.1, 3.5.1, 4.2.6, 6.2.5, 9.5.1, 9.5.2, 9.6.6,
Contractor's Right to Terminate the Contract
9.8.2,9.9.3,9.10.4, 12.2.1
14.1, 15.1.6
Defective Work, Definition of
Contractor's Submittals
3.5.1
3.10, 3.11, 3.12.4, 4.2.7, 5.2.1, 5.2.3, 9.2, 9.3, 9.8.2,
Definitions
9.8.3, 9.9.1, 9.10.2, 9.10.3, 11.1.3,11.4.2
1.1, 2.1.1, 3.1.1, 3.5.1, 3.12.1, 3.12.2, 3.12.3,
Contractor's Superintendent
4.1.1,15.1.1, 5.1, 6.1.2, 7.2.1, 7.3.1, 8.1, 9.1,9.8.1
3.9, 10.2.6
Delays and Extensions of Time
Contractor's Supervision and Construction
3.2., 3.7.4, 5.2.3, 7.2.1, 7.3.1, 7.4.1, 8.3,
Procedures
9.5.1, 9.7.1, 10.3.2, 10.4.1, 14.3.2, 15.1.5, 15.2.5
1.2.2, 3.3, 3.4, 3.12.10, 4.2.2,4.2.7, 6.1.3, 6.2.4,
Disputes
7.1.3, 7.3.5, 7.3.7, 8.2, 10, 12, 14, 15.1.3
6.3.1, 7.3.9, 15.1, 15.2
Contractual Liability Insurance
Documents and Samples at the Site
11.1.1.8,11.2
3.11
Coordination and Correlation
Drawings, Definition of
1.2, 3.2.1,3.3.1, 3.10,3.12.6, 6.1.3, 6.2.1
1.1.5
Copies Furnished of Drawings and Specifications
Drawings and Specifications, Use and Ownership of
1.5, 2.2.5,3.11
3.11
Copyrights
Effective Date of Insurance
1.5, 3.17
8.2.2, 11.1.2
Correction of Work
Emergencies

 
 
5

--------------------------------------------------------------------------------

 
 
10.4, 14.1.1.2, 15.1.4
1.1.1
Employees, Contractor's
Instructions to the Contractor
3.3.2,3,4.3, 3.8.1, 3.9, 3.18.2,4.2.3,4.2.6,10.2,
3.2.4, 3.3.1, 3.8.1, 5.2.1, 7, 8.2.2,12, 13.5.2
10.3.3,11.1.1,11.3.7, 14.1, 14.2.1.1
Instruments of Service, Definition of
Equipment, Labor, Materials or
1.1.7
1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13.1,
Insurance
3.15,1, 4,2.6,4.2.7, 5.2.1, 6.2.1, 7.3.7, 9.3.2, 9.3.3,
3.18.1, 6.1.1,7.3.7,9.3.2,9.8.4,9.9.1, 9.10.2,11
9.5.1.3, 9.10.2,10.2.1,10.2.4, 14.2.1.1,14.2.1.2
Insurance, Boiler and Machinery
Execu tion and Progress of the Work
11.3.2
1.1.3, 1.2.1, 1.2.2, 2.2.3,2.2.5, 3.1, 3.3.1,3.4.1,3^
Insurance, Contractor's Liability
3.5.1, 3.7.1, 3.10.1, 3.12, 3.14, 4.2, 6.2.2, 7.1.3, 7.3.5,
11.1
8.2, 9.5.1, 9.9.1,10.2, 10.3,12.2, 14.2,14.3.1, 15.1.3
Insurance, Effective Date of
Extensions of Time
8,2.2, 11.1.2
3.2.4, 3.7.4, 5.2,3, 7.2.1, 7.3, 7.4.1,
Insurance, Loss of Use
9.5.1, 9.7.1, 10.3.2, 10.4.1, 14.3, 15.1.5, 15.2.5
11.3.3
Failure of Payment
Insurance, Owner's Liability
9.5.1.3, 9,7, 9.10.2,13.6, 14.1.1.3,14.2.1.2
11.2
Faulty Work
Insurance, Property
(See Defective or Nonconforming Work)
10.2.5,11.3
Final Completion and Final Payment
Insurance, Stored Materials
4.2.1,4.2.9,9.8.2, 9.10,11.1.2, 11.1.3,11.3.1, 11.3.5,
9.3.2. 11.4.1.4
12.3.1, 14.2.4,14.4.3
INSURANCE AND BONDS
Financial Arrangements, Owner's
11
2.2.1,13.2.2, 14.1.1.4
Insurance Companies, Consent to Partial Occupancy
Fire and Extended Coverage Insurance
9.9.1. 11.4.1.5
11.3.1.1
Insurance Companies, Settlement with
GENERAL PROVISIONS
11.4.10
1
Intent of the Contract Documents
Governing Law
1.2.1,4.2.7,4.2.12,4.2.13, 7.4
13.1
Interest
Guarantees (See Wairanty)
13.6
Hazardous Materials
Interpretation
10.2.4,10.3
1.2.3,1.4,4.1.1,5.1,6.1.2,15.1.1
Identification of Subcontractors and Suppliers
Interpretations, Written
5.2.1
4.2.11,4.2.12, 15.1.4
Indemnification
Judgment on Final Award
3.17.1, 3.18,9.10.2,10.3.3,10.3.5, 10.3.6,
15.4.2
11.3.1.2,11.3.7
Labor and Materials, Equipment
Information and Services Required of the Owner
1.1.3, 1.1.6, 3.4, 3.5.1, 3.8.2, 3.8.3, 3.12, 3.13,
2.1.2, 2.2, 3.2.2, 3.12.4, 3.12.10, 6.1.3, 6.1.4, 6.2.5,
3.15.1, 4.2.6, 4.2.7, 5.2.1, 6.2.1, 7.3.7, 9.3.2, 9.3.3,
9.6.1. 9.6.4, 9.9.2, 9.10.3.10.3.3, 11.2.1, 11.4,
9.5.1.3, 9.10.2, 10.2.1, 10.2.4,14.2.1.1,14.2.1.2
13.5.1, 13.5.2,14.1.1.4,14.1.4,15.1.3
Labor Disputes
Initial Decision
8.3.1
15.2
Laws and Regulations
Initial Decision Maker, Definition of
1.5, 3.2.3, 3.6, 3.7, 3.12.10, 3.13.1,4.1.1, 9.6.4, 9.9.1,
1.1.8
10.2.2, 11.1.1, 11.3, 13.1.1, 13.4, 13.5.1, 13.5.2,
Initial Decision Maker, Decisions
13.6.1, 14, 15.2.8, 15,4
14.2.2, 14,2.4, 15.2.1, 15.2.2,15.2.3, 15.2.4, 15.2.5
Liens
Initial Decision Maker, Extent of Authority
2.1.2, 9.3.3,9.10.2, 9.10.4,15.2.8
14.2.2, 14.2.4,15.1.3, 15.2.1,15.2.2, 15.2.3, 15.2.4,
Limitations, Statutes of
15.2.5
12.2.5, 13.7, 15.4.1.1
Injury or Damage to Person or Property
Limitations of Liability
10.2.8,10.4.1
2.3.1. 3.2.2, 3.5.1, 3.12.10, 3.17.1,
Inspections
3.18.1, 4.2.6,4.2.7, 4.2,12, 6.2.2, 9.4.2, 9.6.4, 9.6.7,
3.1.3,3,3.3,3.7.1,4.2.2, 4.2,6,4.2.9, 9.4.2,9.8.3,
10.2.5. 10.3.3. 11.1.2, 11.2.1, 11.37, 12,2.5,
9.9.2,9.10.1, 12.2.1,13.5
13.4.2
Instructions to Bidders
Limitations of Time

 
 
6

--------------------------------------------------------------------------------

 
 
2.1.2, 2.2, 2.4, 3.2.2, 3.10, 3.11, 3.12.5, 3.15.1, 4.2.7,
1.1.1, 2.3, 3.9.2, 7, 8.2.2, 11.3.9, 12.1, 12.2.2.1,
5.2, 5.3.1, 5.4.1, 6.2.4, 7.3, 7.4, 8.2, 9.2.1, 9.3.1,
13.5.2, 14.3.1
9.3.3, 9.4.1, 9.5, 9.6, 9.7.1, 9.8, 9.9, 9.10, 11.1.3,
OWNER
11.3.1.5, 11.3.6, 11.3.10, 12.2, 13.5, 13.7, 14,15
2
Loss of Use Insurance
Owner, Definition of
11.3.3
2.1.1
Material Suppliers
Owner, Information and Services Required of the
1.5, 3.12.1, 4.2.4, 4.2.6, 5.2.1, 9.3, 9.4.2, 9.6, 9.10.5
2.1.2, 2.2, 3.2.2, 3.12.10, 6.1.3, 6.1.4, 6.2.5, 9.3.2,
Materials, Hazardous
9.6.1, 9.6.4, 9.9.2, 9.10.3, 10.3.3, 11.2.1._11.3,
10.2.4, 10.3
13.5.1, 13.5.2, 14.1.1.4, 14.1.4, 15.1.3
Materials, Labor, Equipment and
Owner's Authority
1.1.3, 1.1.6, 1.5.1, 3.4.1, 3.5.1. 3.8.2, 3.8.3, 3.12,
1.5, 2.1.1, 2.3.1, 2.4.1, 3.4.2, 3.8.1, 3.12.10, 3.14.2,
3.13.1, 3.15.1, 4.2.6, 4.2.7, 5.2.1, 6.2.1, 7.3.7, 9.3.2,
4.1.2, 4.1.3, 4.2.4, 4.2.9, 5.2.1, 5.2.4, 5.4.1, 6.1,
9.3.3, 9.5.1.3, 9.10.2, 10.2.1.2, 10.2.4, 14.2.1.1,
6.3.1, 7.2.1, 7.3.1, 8.2.2, 8.3.1, 9.3.1, 9.3.2, 9.5.1,
14.2.1.2
9.6.4, 9.9.1, 9.10.2, 10.3.2, 11.1.3, 11.3.3, 11.3.10,
Means, Methods, Techniques, Sequences and
12.2.2, 12.3.1, 13.2.2, 14.3, 14.4, 15.2.7
Procedures of Construction
Owner's Financial Capability
3.3.1, 3.12.10, 4.2.2, 4.2.7, 9.4.2
2.2.1, 13.2.2, 14.1.1.4
Mechanic's Lien
Owner's Liability Insurance
2.1.2, 15.2.8
11.2
Mediation
Owner's Loss of Use Insurance
8.3.1, 10.3.5, 10.3.6, 15.2.1, 15.2.5, 15.2.6, 15.3,
11.3.3
15.4.1
Owner's Relationship with Subcontractors
Minor Changes in the Work
1.1.2, 5.2, 5.3, 5.4, 9.6.4, 9.10.2, 14.2.2
1.1.1, 3.12.8, 4.2.8, 7.1, 7.4
Owner's Right to Carry Out the Work
MISCELLANEOUS PROVISIONS
2.4, 14.2.2
13
Owner's Right to Clean Up
Modifications,  Definition of
6.3
1.1.1
Owner's Right to Perform Construction and to
Modifications to the Contract
Award Separate Contracts
1.1.1, 1.1.2, 3.11, 4.1.2, 4.2.1, 5.2.3, 7, 8.3.1,
6.1
9.7.1, 10.3.2, 11.3.1
Owner's Right to Stop the Work
Mutual  Responsibility
2.3
6.2
Owner's Right to Suspend the Work
Nonconforming Work, Acceptance of
14.3
9.6.6, 9.9.3, 12.3
Owner's Right to Terminate the Contract
Nonconforming Work, Rejection and Correction of
14.2
2.3.1, 2.4.1, 3.5.1. 4.2.6, 6.2.4, 9.5.1, 9.8.2, 9.9.3,
Ownership and Use of Drawings, Specifications
9.10.4, 12.2.1 and Other Instruments of Service
Notice
1.1.1, 1.1.6, 1.1.7, 1.5, 2.2.5, 3.2.2, 3.11.1,
2.2.1, 2.3.1, 2.4.1, 3.2.4, 3.3.1, 3.7.2, 3.12.9, 5.2.1,
3.17.1. 4.2.12, 5.3.1
9.7.1,  9.10, 10.2.2, 11.1.3, 11.4.6, 12.2.2.1, 13.3,
Partial Occupancy or Use
13.5.1, 13.5.2, 14.1, 14.2, 15.2.8, 15.4.1
9.6.6, 9.9, 11.3.1.5
Notice, Written
Patching, Cutting  and
2.3.1, 2.4.1, 3.3.1, 3.9.2, 3.12.9, 3.12.10, 5.2.1,
3.14, 6.2.5
9.7.1. 9.10, 10.2.2, 10.3, 11.1.3, 11.3.6, 12.2.2.1,
Patents
13.3, 14, 15.2.8, 15.4.1
3.17
Notice of Claims
Payment, Applications for
3.7.4, 4.5. 10.2.8, 15.1.2, 15.4
4.2.5, 7.3.9, 9.2.1,  9.3, 9.4, 9.5, 9.6.3, 9.7.1,
Notice of Testing and Inspections
9.8.5, 9.10.1, 14.2.3, 14.2.4, 14.4.3
13.5.1, 13.5.2
Payment,  Certificates  for
Observations, Contractor's
4.2.5, 4.2.9, 9.3.3, 9.4, 9.5, 9.6.1, 9.6.6, 9.7.1
3.2, 3.7.4
9.10.1, 9.10.3, 13.7, 14.1.1.3, 14.2.4
Occupancy
Payment, Failure  of
2.2.2, 9.6.6, 9.8, 11.3.1.5
9.5.1.3, 9.7, 9.10.2, 13.6, 14.1.1.3, 14.2.1.2
Orders, Written
Payment, Final

 
 
7

--------------------------------------------------------------------------------

 
 
4.2.1, 4.2.9, 9.8.2, 9.10, 11.1.2, 11.1.3, 11.4.1, 11.4.5
Review of Contract Documents and Field
12.3.1, 13.7, 14.2.4, 14.4.3
Conditions  by Contractor
Payment Bond, Performance Bond and
3.2, 3.12.7, 6.1.3
7.3.7.4, 9.6.7, 9.10.3, 11.4.9, 11.4
Review of Contractor's Submittals by Owner and
Payments, Progress
Architect
9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3, 15.1.3
3.10.1, 3.10.2, 3.11, 3.12, 4.2, 5.2, 6.1.3, 9.2, 9.8.2
PAYMENTS AND COMPLETION
Review of Shop Drawings, Product Data and
9
Samples by Contractor
Payments to Subcontractors
3.12
5.4.2, 9.5.1.3, 9.6.2, 9.6.3, 9.6.4, 9.6.7, 11.4.8.
Rights and Remedies
14.2.1.2
1.1.2, 2.3, 2.4,  3.5.1. 3.7.4, 3.15.2, 4.2.6, 4.5, 5.3,
PCB
5.4, 6.1, 6.3, 7.3.1, 8.3, 9.5.1, 9.7, 10.2.5, 10.3,
10.3.1
12.2.2, 12.2.4, 13.4, 14, 15.4
Performance Bond and Payment Bond
Royalties, Patents  and Copyrights
7.3.7.4, 9.6.7, 9.10.3, 11.4.9, 11.4
3.17
Permits, Fees, Notices and Compliance with Laws
Rules and Notices for Arbitration
2.2.2, 3.7, 3.13, 7.3.7.4, 10.2.2
15.4.1
PERSONS AND PROPERTY, PROTECTION
Safety of Persons and Property
OF
10.2, 10.4
10
Safety Precautions and Programs
Polychlorinated Biphenyl
3.3.1, 4.2.2, 4.2.7, 5.3.1, 10.1, 10.2, 10.4
10.3.1
Samples, Definition of
Product Data, Definition of
3.12.3
3.12.2
Samples, Shop Drawings, Product Data and
Product Data and Samples, Shop Drawings
3.11, 3.12, 4.2.7
3.11, 3.12, 4.2.7
Samples at the Site, Documents and
Progress  and Completion
3.11
4.2.2, 8.2, 9.8, 9.9.1, 14.1.4, 15.1.3
Schedule of Values
Progress Payments
9.2, 9.3.1
9.3, 9.6, 9.8.5, 9.10.3, 13.6, 14.2.3, 15.1.3
Schedules, Construction
Project, Definition of the
1.4.1.2, 3.10, 3.12.1, 3.12.2, 6.1.3, 15.1.5.2
1.1.4
Separate Contracts and Contractors
Project Representatives
1.1.4, 3.12.5, 3.14.2, 4.2.4, 4.2.7, 6, 8.3.1, 11.4.7,
4.2.10
12.1.2
Property Insurance
Shop Drawings, Definition of
10.2.5, 11.3
3.12.1
PROTECTION OF PERSONS AND PROPERTY
Shop Drawings, Product Data and Samples
10
3.11, 3.12, 4.2.7
Regulations and Laws
Site, Use of
1.5, 3.2.3, 3.6, 3.7, 3.12.10, 3.13, 4.1.1, 9.6.4, 9.9.1,
3.13, 6.1.1, 6.2.1
10.2.2, 11.1, 11.4, 13.1, 13.4, 13.5.1, 13.5.2, 13.6, 14,
Site Inspections
15.2.8, 15.4
3.2.2, 3.3.3, 3.7.1, 3.7.4, 4.2, 9.4.2, 9.10.1, 13.5
Rejection of Work
Site Visits, Architect's
3.5.1, 4.2.6, 12.2.1
3.7.4, 4.2.2, 4.2.9, 9.4.2, 9.5.1, 9.9.2, 9.10.1, 13.5
Releases and Waivers of Liens
Special Inspections and Testing
9.10.2
4.2.6, 12.2.1, 13.5
Representations
Specifications, Definition of the
3.2.1,  3.5.1. 3.12.6, 6.2.2, 8.2.1, 9.3.3, 9.4.2,
1.1.6
9.5.1, 9.8.2, 9.10.1
Specifications, The
Representatives
1.1.1, 1.1.6, 1.2.2, 1.5, 3.11, 3.12.10, 3.17, 4.2.14
2.1.1, 3.1.1, 3.9, 4.1.1, 4.2.1, 4.2.2, 4.2.10, 5.1.1,
Statute of limitations
5.1.2, 13.2.1
13.7, 15.4.1.1
Responsibility for Those Performing the Work
Stopping the Work
3.3.2, 3.18, 4.2.3, 5.3.1, 6.1.3, 6.2, 6.3, 9.5.1, 10
2.3, 9.7, 10.3, 14.1
Retainage
Stored Materials
9.3.1, 9.6.2, 9.8.5, 9.9.1, 9.10.2, 9.10.3
6.2.1, 9.3.2, 10.2.1.2, 10.2.4, 11.4.1.4
  Subcontractor, Definition of

 
 
8

--------------------------------------------------------------------------------

 
 
5.1.1
14.4
SUBCONTRACTORS
Termination of the Architect
5
4.1.3
Subcontractors, Work by
Termination of the Contractor
1.2.2, 3.3.2, 3.12.1, 4.2.3, 5.2.3, 5.3, 5.4, 9.3.1.2,
14.2.2
9.6.7
TERMINATION OR SUSPENSION OF THE
Subcontractual Relations
CONTRACT
5.3, 5.4, 9.3.1.2, 9.6, 9.10, 10.2.1, 11.4.7, 11.4.8,
14
14.1, 14.2.1
Tests and Inspections
Submittals
3.1.3, 3.3.3, 4.2.2, 4.2.6, 4.2.9, 9.4.2, 9.8.3, 9.9.2,
3.10, 3.11, 3.12, 4.2.7, 5.2.1, 5.2.3, 7.3.7, 9.2, 9.3,
9.10.1, 10.3.2, 11.4.1.1, 12.2.1, 13.5
9.8, 9.9.1, 9.10.2, 9.10.3, 11.1.3
TIME
Submittal Schedule
8
3.10.2, 3.12.5, 4.2.7
Time, Delays and Extensions of
Subrogation, Waivers of
3.2.4, 3.7.4, 5.2.3, 7.2.1, 7.3.1, 7.4.1, 8.3, 9.5.1,
6.1.1, 11.4.5, 11.3.7
9.7.1. 10.3.2, 10.4.1, 14.3.2, 15.1.5, 15.2.5
Substantial Completion
Time Limits
4.2.9, 8.1.1, 8.1.3, 8.2.3, 9.4.2, 9.8, 9.9.1, 9.10.3,
2.1.2, 2.2, 2.4, 3.2.2, 3.10, 3.11, 3.12.5, 3.15.1, 4.2,
12.2, 13.7
4.4 4.5  5.2, 5.3, 5.4, 6.2.4, 7.3, 7.4, 8.2, 9.2, 9.3.1,
Substantial Completion,  Definition of
9.3.3, 9.4.1, 9.5, 9.6, 9.7, 9.8, 9.9, 9.10, 11.1.3,
9.8.1
11.4.1.5, 11.4.6. 11.4.10, 12.2, 13.5, 13.7, 14, 15.1.2,
Substitution of Subcontractors
15.4
5.2.3, 5.2.4
Time Limits on Claims
Substitution of Architect
3.7.4, 10.2.8, 13.7, 15.1.2
4.1.3
Title to Work
Substitutions of materials
9.3.2, 9.3.3
3.4.2, 3.5.1, 7.3.8
Transmission of Data in Digital Form
Sub subcontractor, Definition of
1.6
5.1.2
UNCOVERING AND CORRECTION OF
Subsurface Conditions
WORK
3.7.4
12
Successors and Assigns
Uncovering of Work
13.2
12.1
Superintendent
Unforeseen Conditions, Concealed or Unknown
3.9, 10.2.6
3.7.4, 8.3.1, 10.3
Supervision  and Construction Procedures
Unit Prices
1.2.2, 3.3, 3.4, 3.12.10, 4.2.2, 4.2.7, 6.1.3, 6.2.4,
7.3.3.2, 7.3.4
7.1.3, 7.3.7, 8.2, 8.3.1, 9.4.2, 10, 12, 14, 15.1.3
Use of Documents
Surety
1.1.1, 1.5, 2.2.5, 3.12.6, 5.3
5.4.1.2, 9.8.5, 9.10.2, 9.10.3, 14.2.2, 15.2.7
Use of Site
Surety, Consent of
3.13, 6.1.1, 6.2.1
9.10.2, 9.10.3
Values, Schedule of
Surveys
9.2, 9.3.1
2.2.3
Waiver of Claims by the Architect
Suspension by the Owner for Convenience
13.4.2
14.3
Waiver of Claims by the Contractor
Suspension of the Work
9.10.5, 11.4.7  13.4.2, 15.1.6
5.4.2, 14.3
Waiver of Claims by the Owner
Suspension or Termination of the Contract
9.9.3, 9.10.3, 9.10.4, 11.4.3, 11.4.5, 11.4.7, 12.2.2.1,
5.4.1.1, 11.4.9, 14
13.4.2, 14.2.4, 15.1.6
Taxes
Waiver of Consequential Damages
3.6, 3.8.2.1, 7.3.7.4
14.2.4, 15.1.6
Termination by the Contractor
Waiver of Liens
14.1, 15.1.6
9.10.2, 9.10.4
Termination by the Owner for Cause
Waivers of Subrogation
5.4.1.1, 14.2, 15.1.6
6.1.1, 11.4.5, 11.3.7
Termination  by the Owner for Convenience
Warranty

 
 
9

--------------------------------------------------------------------------------

 
 
3.5, 4.2.9, 9.3.3, 9.8.4, 9.9.1, 9.10.4, 12.2.2,
Written Interpretations
13.7.1
4.2.11, 4.2.12
Weather Delays
Written Notice
15.1.5.2
2.3, 2.4, 3,3.1, 3.9, 3.12.9, 3.12.10, 5.2.1, 8.2.2, 9.7,
Work, Definition of
9.10, 10.2.2, 10.3, 11.1.3,.11.4.6, 12.2.2, 12.2.4, 13.3,
1.1.3
14, 15.4.1
Written Consent
Written Orders
1.5.2, 3.4.2, 3.7.4, 3.12.8, 3.14.2, 4.1.2, 9.3.2, 9.8.5,
1.1.1, 2.3, 3.9, 7, 8.2.2, 11.4.9  12.1, 12.2, 13.5.2,
9.9.1, 9.10.2, 9.10.3, 11.4.1, 13.2, 13.4.2, 15.4.4.2
14.3.1, 15.1.2

 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 1  GENERAL PROVISIONS
§ 1.1 BASIC DEFINITIONS
§1.1.1 THE CONTRACT DOCUMENTS
The Contract Documents are emunerated in the Agreement between the Owner and
Contractor (hereinafter the Agreement) and consist of the Agreement, Conditions
of the Contract (General, Supplementary and other Conditions), Drawings,
Specifications, Addenda issued prior to execution of the Contract, other
documents listed in the Agreement and Modifications issued after execution of
the Contract. A Modification is (I) a written amendment to the Contract signed
by both parties, (2) a Change Order, (3) a Construction Change Directive or (4)
a wtitten order for a minor change in the Work issued by the Architect. Unless
specifically enumerated in the Agreement, the Contract Documents do not include
the advertisement or invitation to bid, Instructions to Bidders, sample forms,
other information furnished by the Owner in anticipation of receiving bids or
proposals, the Contractor's bid or proposal, or portions of Addenda relating to
bidding requirements.
 
§ 1.1.2 THE CONTRACT
The Contract Documents form the Contract for Construction·uction. The Contract
represents the entire and integrated agreement between the parties hereto and
supersedes prior negotiations, representations or agreements, either written or
oral. The Contract may be amended or modified only by a Modification. The
Contract Documents shall not be construed to create a contractual relationship
of any kind (I) between the Contractor and the Architect or the Architect's
consultants, (2) between the Owner and a Subcontractor or a Sub-subcontractor,
(3) between the Owner and the Architect or the Architect's consultants or (4)
between any persons or entities other than the Owner and the Contractor. The
Architect shall, however, be entitled to performance and enforcement of
obligations under the Contract·act intended to facilitate performance of the
Architect's duties.
 
§ 1.1.3 THE WORK
The term "Work" means the construction and services required by the Contract
Documents, whether completed or partially completed, and includes all other
labor, materials, equipment and services provided or to be provided by the
Contractor to fulfill the Contractor's obligations. The Work may constitute the
whole or a part of the Project.
 
§ 1.1.4 THE PROJECT
The Project is the total construction of which the Work performed under the
Contract Documents may be the whole or a part and which may include construction
by the Owner and by separate contractors.
 
§ 1.1.5 THE DRAWINGS
The Drawings are the graphic and pictorial portions of the Contract Documents
showing the design, location and dimensions of the Work, generally including
plans, elevations, sections, details, schedules and diagrams.
 
§ 1.1.6 THE SPECIFICATIONS
The Specifications are that portion of the Contract Documents consisting of the
written requirements for materials, equipment, systems, standards and
workmanship for the Work, and performance of related services.
 
§ 1.1.7 INSTRUMENTS OF SERVICE
Instruments of Service are representations, in any medium of expression now
known or later developed, of the tangible and intangible creative work performed
by the Architect and the Architect's consultants under their respective
professional services agreements. Instruments of Service may include, without
limitation, studies, surveys, models, sketches, drawings, specifications, and
other similar materials.
 
§ 1.1.8 INITIAL DECISION MAKER
The Initial Decision Maker is the person identified in the Agreement to render
initial decisions on Claims in accordance with Section 15.2 and certify
termination of the Agreement under Section 14.2.2.
 
§ 1.2 CORRELATION AND INTENT OF THE CONTRACT DOCUMENTS
§ 1.2.1 The intent of the Contract Documents is to include all items necessary
for the proper execution and completion of the Work by the Contractor. The
Contract Documents are complementary, and what is required by one shall be as
binding as if required by all; performance by the Contractor shall be required
only to the extent consistent with the Contract Documents and reasonably
inferable from them as being necessary to produce the indicated results.
 
 
11

--------------------------------------------------------------------------------

 
 
§ 1.2.2 Organization of the Specifications into divisions, sections and
articles, and arrangement of Drawings shall not control the Contractor in
dividing the Work among Subcontractors  or in establishing the extent of Work to
be performed by any trade.
 
§ 1.2.3 Unless otherwise stated in the Contract Docmnenls, words that have
well-known technical or construction industry meanings are used in the Contract
Documents  in accordance  with such recognized meanings.
 
§ 1.3 CAPITALIZATION
Terms capitalized in these General Conditions include those that are (I)
specifically defined, (2) the titles of numbered articles or (3) the titles of
other documents published by the American Institute of Architects.
 
§ 1.4 INTERPRETATION
In the interest of brevity the Contract Documents frequently omit
modifying  words such as "all" and "any" and articles such as "the" and "an,"
but the fact that a modifier or an article is absent from one statement and
appears in another is not intended to affect the interpretation  of either
statement.
 
§ 1.5 OWNERSHIP AND USE OF DRAWINGS, SPECIFICATIONS AND OTHER INSTRUMENTS OF
SERVICE
§ 1.5.1 The Architect and the Architect's consultants shall be deemed the
authors and owners of their respective Instruments  of Service, including  the
Drawings and Specifications,  and will retain all common law, statutoty and
other reserved rights, including copyrights. The Contractor, Subcontractors,
Sub-subcontractors, and material or equipment suppliers shall not own or claim a
copyright in the Instruments  of Service. Submittal or distribution to meet
official regulatory requirements  or for other purposes in connection with this
Project is not to be construed as publication in derogation of the Architect's
or Architect's consultants' reserved rights.
 
§ 1.5.2 The Contractor, Subcontractors,  Sub-subcontractors and material or
equipment suppliers are authorized  to use and reproduce the Instruments of
Service provided to them solely and exclusively for execution of the Work. All
copies made under this authorization shall bear the copyright notice, if any,
shown on the Instruments of Service.
 
The Contractor, Subcontractors,  Sub-subcontractors, and material or equipment
suppliers may not use the Instruments of Service on other projects or for
additions to this Project outside the scope of the Work without the specific
written consent of the Owner, Architect and the Architect's consultants.
 
§ 1.6 TRANSMISSION OF DATA IN DIGITAL FORM
If the parties intend to transmit Instruments of Service or any other
information or documentation in digital form, they shall endeavor to establish
necessary protocols governing such transmissions,  unless otherwise already
provided in the Agreement or the Contract Documents.
 
ARTICLE 2  OWNER
§ 2.1 GENERAL
§ 2.1.1 The Owner is the person or entity identified as such in the Agreement
and is referred to throughout the Contract Documents as if singular in number.
The Owner shall designate in writing a representative  who shall have express
authority to bind the Owner with respect to all matters requiring the
Owner's  approval or authorization. Except as otherwise provided in Section
4.2.1, the Architect does not have such authority. The term "Owner 11  means the
Owner or the Owner's  authorized representative.
 
§ 2.1.2 The Owner shall furnish to the Contractor within fifteen days after
receipt of a written request, information necessary and relevant for the
Contractor to evaluate, give notice of or enforce mechanic's lien rights. Such
information shall include a correct statement of the record legal title to the
property on which the Project is located, usually referred to as the site, and
the Owner's interest therein.
 
§ 2.2 1NFORMATION AND SERVICES REQUIRED OF THE OWNER
§ 2.2.1 Prior to commencement of the Work, the Contractor may request in writing
that the Owner provide reasonable evidence that the Owner has made financial
arrangements to fulfill the Owner's obligations under the Contract. Thereafter,
the Contractor may only request such evidence if (1) the Owner fails to make
payments to the Contractor  as the Contract Documents require; (2) a change in
the Work materially changes the Contract Sum; or (3) the Contractor identifies
in writing a reasonable concern regarding the Owner's ability to make payment
when due. The Owner shall furnish such evidence as a condition precedent to
commencement or continuation  of the Work or the portion of the Work affected by
a material change. After the Owner furnishes the evidence, the Owner shall not
materially vary such financial arrangements without prior notice to the
Contractor.
 
 
12

--------------------------------------------------------------------------------

 
 
§ 2.2.2 Except for permits and fees that are the responsibility of the
Contractor under the Contract Documents, including those required under Section
3.7.1, the Owner shall secure and pay for necessary approvals, easements,
assessments and charges required for construction, use or occupancy of permanent
structures or for permanent changes in existing facilities.
 
§ 2.2.3 The Owner shall furnish surveys describing physical characteristics,
legal limitations and utility locations for the site of the Project, and a legal
description of the site. The Contractor shall be entitled to rely on the
accuracy of information furnished by the Owner but shall exercise proper
precautions relating to the safe performance of the Work.
 
§ 2.2.4 The Owner shall fumish information or services required of the Owner by
the Contract Documents with reasonable promptness. The Owner shall also finnish
any other information or services under the Owner's control and relevant to the
Contractor's performance of the Work with reasonable promptness after receiving
the Contractor's written request for such information or services.
 
§ 2.2.5 Unless otherwise provided in the Contract Documents, the Owner shall
furnish to the Contractor one copy of the Contract Documents for purposes of
making reproductions pursuant to Section 1.5.2.
 
§ 2.3 OWNER'S RIGHT TO STOP THE WORK
If the Contractor fails to correct Work that is not in accordance with the
requirements of the Contract Documents as required by Section 12.2 or repeatedly
fails to carry out Work in accordance with the Contract Documents, the Owner may
issue a written order to the Contractor to stop the Work, or any portion
thereof, until the cause for such order has been eliminated; however, the right
of the Owner to stop the Work shall not give rise to a duty on the part of the
Owner to exercise this right for the benefit of the Contractor or any other
person or entity, except to the extent required by Section 6.1.3.
 
§ 2.4 OWNER'S RIGHT TO CARRY OUT THE WORK
If the Contractor defaults or neglects to carry out the Work in accordance with
the Contract Documents and fails within a ten-day period after receipt of
written notice from the Owner to commence and continue correction of such
default or neglect with diligence and promptness, the Owner may, without
prejudice to other remedies the Owner may have, correct such deficiencies.
In such case an appropriate Change Order shall be issued deducting from payments
then or thereafter due the Contractor the reasonable cost of correcting such
deficiencies, including Owner's expenses and compensation for the Architect's
additional services made necessary by such default, neglect or failure. Such
action by the Owner and amounts charged to the Contractor are both subject to
prior approval of the Architect. If payments then or thereafter due the
Contractor are not sufficient to cover such amounts, the Contractor shall pay
the difference to the Owner.
 
ARTICLE 3  CONTRACTOR
§ 3.1 GENERAL
§ 3.1.1 The Contractor is the person or entity identified as such in the
Agreement and is referred to throughout the Contract Documents as if singular in
number. The Contractor shall be lawfully licensed, if required in the
jurisdiction where the Project is located. The Contractor shall designate in
writing a representative who shall have express authority to bind the Contractor
with respect to all matters under this Contract. The term "Contractor" means the
Contractor or the Contractor's authorized representative.
 
§ 3.1.2 The Contractor shall perform the Work in accordance with the Contract
Documents.
 
§ 3.1.3 The Contractor shall not be relieved of obligations to perform the Work
in accordance with the Contract Documents either by activities or duties of the
Architect in the Architect's administration of the Contract, or by tests,
inspections or approvals required or performed by persons or entities other than
the Contractor.
 
 
13

--------------------------------------------------------------------------------

 
 
§ 3.2 REVIEW OF CONTRACT DOCUMENTS AND FIELD CONDITIONS BY CONTRACTOR
§ 3.2.1 Execution of the Contract by the Contractor is a representation that the
Contractor has visited the site, become generally familiar with local conditions
under which the Work is to be performed and correlated personal observations
with requirements of the Contract Documents.
 
§ 3.2.2 Because the Contract Documents  are complementary, the Contractor shall,
before starting each portion of the Work, carefully study and compare the
various Contract Documents relative to that portion of the Work, as well as the
information fumished  by the Owner pursuant to Section 2.2.3, shall take field
measurements  of any existing conditions related to that portion of the Work,
and shall observe any conditions at the site affecting it. These obligations are
for the purpose of facilitating  coordination and construction  by the
Contractor and are not for the purpose of discovering  errors, omissions, or
inconsistencies in the Contract Documents; however, the Contractor shall
promptly report to the Architect any errors, inconsistencies or omissions
discovered by or made known to the Contractor as a request for information in
such form as the Architect may require. It is recognized that the Contractor's
review is made in the Contractor's capacity as a contractor and not as a
licensed design professional, unless otherwise specifically provided in the
Contract Documents.
 
§ 3.2.3 The Contractor is not required to ascertain that the Contract Documents
are in accordance with applicable laws, statutes, ordinances, codes, rules and
regulations, or lawful orders of public authorities, but the Contractor shall
promptly report to the Architect any nonconformity discovered  by or made known
to the Contractor as a request for information in such form as the Architect may
require.
 
§ 3.2.4 If the Contractor believes that additional cost or time is involved
because of clarifications or instructions the Architect issues in response
to the Contractor's notices or requests for information pursuant to Sections
3.2.2 or 3.2.3, the Contractor shall make Claims as provided in Article 15. If
the Contractor fails to perform the obligations of Sections 3.2.2 or 3.2.3, the
Contractor shall pay such costs and damages to the Owner as would have been
avoided if the Contractor had performed such obligations. If the
Contractor  performs those obligations, the Contractor shall not be liable to
the Owner or Architect for damages resulting from errors, inconsistencies or
omissions in the Contract Documents,  for differences between field measurements
or conditions and the Contract Documents, or for nonconformities  of the
Contract Documents to applicable laws, statutes, ordinances, codes, rules and
regulations, and lawful orders of public authorities.


§ 3.3 SUPERVISION AND CONSTRUCTION PROCEDURES
§ 3.3.1 The Contractor shall supervise and direct the Work, using the
Contractor's best skill and attention. The Contractor shall be solely
responsible for, and have control over, construction means, methods, techniques,
sequences and procedures and for coordinating all portions of the Work under the
Contract, unless the Contract Documents give other specific instructions
concerning these matters. If the Contract Documents give specific instructions
concerning construction means, methods, techniques, sequences or procedures, the
Contractor shall evaluate the jobsite safety thereof and, except as stated
below, shall be fully and solely responsible for the jobsite safety of such
means, methods, techniques, sequences or procedures. If the Contractor
determines that such means, methods, techniques, sequences or procedures may not
be safe, the Contractor shall give timely written notice to the Owner and
Architect and shall not proceed with that portion of the Work without further
written instructions from the Architect. If the Contractor is then instructed to
proceed with the required means, methods, techniques, sequences or procedures
without acceptance of changes proposed by the Contractor, the Owner shall be
solely responsible for any loss or damage arising solely from those
Owner-required means, methods, techniques, sequences or procedures.
 
§ 3.3.2 The Contractor shall be responsible to the Owner for acts and omissions
of the Contractor's employees, Subcontractors and their agents and employees,
and other persons or entities performing portions of the Work for, or on behalf
of, the Contractor or any of its Subcontractors.
 
§ 3.3.3 The Contractor shall be responsible for inspection of portions of work
already performed to determine that such portions are in proper condition to
receive subsequent Work.
 
§ 3.4 LABOR AND MATERIALS
§ 3.4.1 Unless otherwise provided in the Contract Documents, the Contractor
shall provide and pay for labor, materials, equipment, tools, construction
equipment and machinery, water, heat, utilities, transportation, and other
facilities and services necessary for proper execution and completion  of the
Work, whether temporary or permanent and whether or not incorporated  or to be
incorporated in the Work.
 
 
14

--------------------------------------------------------------------------------

 
 
§ 3.4.2 Except in the case of minor changes in the Work authorized by the
Architect in accordance with Sections 3.12.8 or 7.4, the Contractor may make
substitutions only with the consent of the Owner, after evaluation  by the
Architect and in accordance with a Change Order or Construction  Change
Directive.
 
§ 3.4.3 The Contractor shall enforce strict discipline and good order among the
Contractor's employees and other persons carrying out the Work. The Contractor
shall not permit employment  of unfit persons or persons not properly skilled in
tasks assigned to them.
 
§ 3.5 WARRANTY
The Contractor warrants to the Owner and Architect that materials and equipment
furnished  under the Contract will be of good quality and new unless the
Contract Documents require or permit otherwise. The Contractor further warrants
that the Work will conform to the requirements of the Contract Documents and
will be free from defects, except for those inherent in the quality of the Work
the Contract Documents require or permit. Work, materials,  or equipment not
conforming to these requirements  may be considered  defective. The Contractor's
warranty excludes remedy for damage or defect caused by abuse,
alterations  to the Work not executed  by the Contractor,  improper or
insufficient  maintenance, improper operation, or normal wear and tear and
normal  usage. If required by the Architect, the Contractor shall furnish
satisfactory evidence as to the kind and quality of materials and equipment.
 
§ 3.6 TAXES
The Contractor shall pay sales, consumer, use and similar taxes for the Work
provided by the Contractor  that are legally enacted when bids are received or
negotiations  concluded,  whether or not yet effective or merely scheduled to go
into effect.
 
§ 3.7 PERMITS. FEES. NOTICES, AND COMPLIANCE WITH LAWS
§ 3.7.1 Unless otherwise provided in the Contract Documents, the Owner shall
secure and pay for the building permit as well as for other permits, fees,
licenses, and inspections  by government  agencies necessary for proper
execution and completion of the Work that are customarily secured after
execution of the Contract and legally required at the time bids are received or
negotiations concluded. The Owner is responsible for all permit fees,
licenses. assessments. utilitv installation  fees. city deposits/fees
 for recycling programs. utility company connection 
fees and inspection fees. building fees. demolition fees. grading fees.
mechanical fees. plumbing fees. electrical fees
for this project are excluded from the Guaranteed Maximum  Price.
 
§ 3.7.2 The Contractor shall comply with and give notices required by applicable
laws, statutes, ordinances, codes, rules and regulations,  and lawful orders of
public authorities applicable  to performance of the Work.
 
§ 3.7.3 If the Contractor  performs Work knowing it to be contrary to applicable
laws, statutes, ordinances,  codes, rules and regulations,  or lawful orders of
public authorities,  the Contractor shall assume appropriate  responsibility for
such Work and shall bear the costs attributable to correction.
 
§ 3.7.4 Concealed or Unknown Conditions. If the Contractor  encounters
conditions at the site that are (1) subsurfuce or otherwise  concealed physical
conditions that differ materially from those indicated in the Contract Documents
or (2) unknown physical conditions of an unusual nature, that differ materially
from those ordinarily found to exist and generally recognized as inherent in
construction  activities of the character provided for in the Contract
Documents,  the Contractor shall promptly provide notice to the Owner and the
Architect before conditions are disturbed and in no event later than 21 days
after first observance of the conditions. The Architect will promptly
investigate such conditions and, if the Architect determines that they differ
materially and cause an increase or decrease in the Contractor's cost of, or
time required for, performance of any part of the Work, will recommend an
equitable adjustment in the Contract Sum or Contract Time, or both. If the
Architect determines that the conditions at the site are not
materially  different from those indicated in the Contract Documents  and that
no change in the terms of the Contract is justified, the Architect shall
promptly notifY the Owner and Contractor in writing, stating the reasons. If
either party disputes the Architect's determination  or recommendation, that
party may proceed as provided in Article 15. Removal of any unforeseen buried
obstructions, concealed conditions, filling of cesspools, or handling of
unexpected  oversized materials has been excluded from this proposal and not in
the GMP.
 
 
15

--------------------------------------------------------------------------------

 
 
§ 3.7.5 if, in the course of the Work, the Contractor encounters human remains
or recognizes the existence of burial markers, archaeological  sites or wetlands
not indicated in the Contract Documents, the Contractor shall immediately
suspend any operations that would affect them and shall notify the Owner and
Architect. Upon receipt of such notice, the Owner shall promptly take any action
necessary to obtain governmental authorization required to resume the
operations. The Contractor shall continue to suspend such operations until
otherwise instructed by the Owner but shall continue with all other operations
that do not affect those remains or features. Requests for adjustments  in the
Contract Sum and Contract Time arising from the existence of such remains or
features may be made as provided in Article 15.
 
§ 3.8 ALLOWANCES
§ 3.8.1 The Contractor shall include in the Contract Sum all allowances stated
in the Contract Documents. Items covered by allowances shall be supplied for
such amounts and by such persons or entities as the Owner may direct, but the
Contractor shall not be required to employ persons or entities to whom the
Contractor has reasonable objection.
 
§ 3.8.2 Unless otherwise provided in the Contract Documents,

 
.1
allowances shall cover the cost to the Contractor of materials and equipment
delivered at the site and all required taxes, less applicable trade discounts;

 
.2
Contractor's costs for unloading and handling at the site, labor,
installation  costs, overhead, profit and other expenses contemplated  for
stated allowance amounts shall be included in the Contract Sum but not in the
allowances; and

 
.3
whenever costs are more than or less than allowances, the Contract Sum shall be
adjusted accordingly  by Change Order. The amount of the Change Order shall
reflect (1) the difference between actual costs and the allowances  under
Section 3.8.2.1 and (2) changes in Contractor's costs under Section 3.8.2.2.



§ 3.8.3 Materials and equipment under an allowance shall be selected by the
Owner with reasonable promptness.
 
§ 3.9 SUPERINTENDENT
§ 3.9.1 The Contractor shall employ a competent superintendent  and necessary
assistants who shall be in attendance at the Project site during performance of
the Work. The superintendent shall represent the Contractor, and communications
given to the superintendent  shall be as binding as if given to the Contractor.
 
§ 3.9.2 The Contractor, as soon as practicable  after award of the Contract,
shall furnish in writing to the Owner through the Architect the name and
qualifications of a proposed superintendent. The Architect may reply within 14
days to the Contractor in writing stating (I) whether the Owner or the Architect
has reasonable objection to the proposed superintendent  or (2) that the
Architect requires additional time to review. Failure of the Architect to reply
within the 14 day period shall constitute notice of no reasonable objection.


§ 3.9.3 The Contractor shall not employ a proposed superintendent  to whom the
Owner or Architect has made reasonable and timely objection. The Contractor
shall not change the supetintendent without the Owner's  consent, which shall
not unreasonably be withheld or delayed.
 
§ 3.10 CONTRACTOR'S CONSTRUCTION SCHEDULES
§ 3.10.1 The Contractor, promptly after being awarded the Contract, shall
prepare and submit for the Owner's and Architect's information a Contractor's
construction  schedule for the Work. The schedule shall not exceed time limits
current under the Contract Documents, shall be revised at appropriate intervals
as required by the conditions of the Work and Project, shall be related to the
entire Project to the extent required by the Contract Documents, and shall
provide for expeditious and practicable execution of the Work.
 
§ 3.10.2 The Contractor shall prepare a submittal schedule, promptly after being
awarded the Contract and thereafter as necessary to maintain a current submittal
schedule, and shall submit the schedule(s) for the Architect's approval. The
Architect's approval shall not unreasonably  be delayed or withheld. The
submittal schedule shall (1) be coordinated with the Contractor's construction
schedule, and (2) allow the Architect reasonable time to review submittals. If
the Contractor fails to submit a submittal schedule, the Contractor shall not be
entitled to any increase in Contract Sum or extension of Contract Time based on
the time required for review of submittals.
 
 
16

--------------------------------------------------------------------------------

 
 
§ 3.10.3 The Contractor shall perform the Work in general accordance with the
most recent schedules submitted  to the Owner and Architect.
 
§ 3.11 DOCUMENTS AND SAMPLES AT THE  SITE
The Contractor shall maintain at the site for the Owner one copy of the
Drawings, Specifications,  Addenda, Change Orders and other Modifications, in
good order and marked currently to indicate field changes and selections made
during construction, and one copy of approved Shop Drawings, Product Data,
Samples and similar required submittals.  These shall be available to the
Architect and shall be delivered  to the Architect for submittal to the Owner
upon completion  of the Work as a record of the Work as constructed.
 
§ 3.12 SHOP DRAWINGS,PRODUCT DATA AND SAMPLES
§ 3.12.1 Shop Drawings are drawings, diagrams, schedules and other data
specially prepared for the Work by the Contractor  or a Subcontractor,  Sub
subcontractor,  manufacturer, supplier or distributor to illustrate some portion
of the Work.
 
§ 3.12.2 Product Data are illustrations, standard schedules,  performance
charts, instructions, brochures, diagrams and other information  furnished  by
the Contractor to illustrate materials or equipment for some portion of the
Work.
 
§ 3.12.3 Samples are physical examples that illustrate materials,  equipment or
workmanship  and establish standards by which the Work will be judged.
 
§ 3.12.4 Shop Drawings, Product Data, Samples and similar submittals are not
Contract Documents. Their purpose is to demonstrate the way by which the
Contractor  proposes to conform to the information  given and the design concept
expressed in the Conn-act Documents  for those portions of the Work for which
the Contract Documents require submittals. Review by the Architect is subject to
the limitations of Section 4.2.7. Informational submittals upon which the
Architect is not expected to take responsive action may be so identified in the
Contract Documents. Submittals that are not required by the Contract
Documents  may be retuned  by the Architect without action.
 
§ 3.12.5 The Contractor shall review for compliance with the Contract
Documents,  approve and submit to the Architect Shop Drawings, Product Data,
Samples and similar submittals required by the Conn·act Documents in
accordance  with the submittal schedule approved by the Architect or, in the
absence of an approved submittal schedule, with reasonable promptness and in
such sequence as to cause no delay in the Work or in the activities of the Owner
or of separate  contractors.
 
§ 3.12.6 By submitting  Shop Drawings, Product Data, Samples and similar
submittals,  the Contractor represents  to the Owner and Architect that the
Contractor has (1) reviewed and approved them, (2) determined and verified
matetials, field measurements and field construction criteria related thereto,
or will do so and (3) checked and coordinated  the information  contained within
such submittals with the requirements of the Work and of the Contract Documents.
 
§ 3.12.7 The Contractor shall perform no portion of the Work for which the
Contract Documents  require submittal and review of Shop Drawings, Product Data,
Samples or similar submittals until the respective submittal  has been approved
by the Architect.
 
§ 3.12.8 The Work shall be in accordance  with approved submittals  except that
the Contractor shall not be relieved of responsibility for deviations from
requirements of the Contract Documents  by the Architect's approval of Shop
Drawings, Product Data, Samples or similar submittals  unless the Contractor has
specifically informed the Architect in writing of such deviation at the time of
submittal and (1) the Architect has given written approval to the specific
deviation as a minor change in the Work, or (2) a Change Order or Construction
Change Directive has been issued authorizing  the deviation. The Contractor
shall not be relieved of responsibility for errors or omissions in Shop
Drawings, Product Data, Samples or similar submittals by the Architect's
approval thereof.
 
§ 3.12.9 The Contractor shall direct specific attention, in writing or on
resubmitted  Shop Drawings, Product Data, Samples or similar submittals,  to
revisions other than those requested by the Architect on previous
submittals.  In the absence of such written notice, the Architect's approval of
a resubmission  shall not apply to such revisions.
 
 
17

--------------------------------------------------------------------------------

 
 
§ 3.12.10 The Contractor shall not be required to provide professional services
that constitute the practice of architecture or engineering  unless such
services are specifically required by the Contract Documents for a portion of
the Work or unless the Contractor needs to provide such services in order to
carry out the Contractor's responsibilities for construction means, methods,
techniques, sequences and procedures. The Contractor shall not be required to
provide professional services in violation of applicable law. If professional
design services or certifications by a design professional related to systems,
materials or equipment are specifically required of the Contractor  by the
Contract Documents, the Owner and the Architect will specify all performance and
design criteria that such services must satisfY. The Contractor shall cause such
services or certifications  to be provided by a properly licensed design
professional,  whose signature and seal shall appear on all drawings,
calculations,  specifications, certifications, Shop Drawings and other
submittals prepared by such professional. Shop Drawings and other submittals
related to the Work designed or certified by such professional, if prepared by
others, shall bear such professional's written approval when submitted to the
Architect. The Owner and the Architect shall be entitled to rely upon the
adequacy, accuracy and completeness  of the services, certifications and
approvals performed or provided by such design professionals,  provided the
Owner and Architect have specified to the Contractor all performance and design
criteria that such services must satisfy. Pursuant to this Section 3.12.10, the
Architect will review, approve or take other appropriate action on submittals
only for the limited purpose of checking for conformance with information given
and the design concept expressed in the Contract Documents. The Contractor shall
not be responsible for the adequacy of the performance and design criteria
specified in the Contract Documents.
 
§ 3.13 USE OF SITE
The Contractor shall confine operations at the site to areas permitted by
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities and the Contract Documents and shall not
unreasonably encumber the site with materials or equipment.
 
§ 3.14 CUTTING AND PATCHING
§ 3.14.1 The Contractor shall be responsible  for cutting, fitting or patching
required to complete the Work or to make its parts fit together properly. All
areas requiring cutting, fitting and patching shall be restored to the condition
existing prior to the cutting, fitting and patching, unless otherwise required
by the Contract Documents.
 
§ 3.14.2 The Contractor shall not damage or endanger a portion of the Work or
fully or partially completed construction  of the Owner or separate contractors
by cutting, patching or otherwise altering such construction, or by excavation.
The Contractor shall not cut or otherwise alter such construction by the Owner
or a separate contractor except with written consent of the Owner and of such
separate contractor; such consent shall not be unreasonably withheld. The
Contractor shall not unreasonably  withhold from the Owner or a separate
contractor the Contractor's consent to cutting or otherwise altering the Work.
 
§ 3.15 CLEANING UP
§ 3.15.1 The Contractor shall keep the premises and surrounding  area free from
accumulation  of waste materials or rubbish caused by operations under the
Contract. At completion of the Work, the Contractor shall remove waste
materials, rubbish, the Contractor's tools, construction equipment, machinery
and surplus materials from and about the Project.
 
§ 3.15.2 If the Contractor fails to clean up as provided in the Contract
Documents, the Owner may do so and Owner shall be entitled to
reimbursement  from the Contractor.
 
§ 3.16 ACCESS TO WORK
The Contractor shall provide the Owner and Architect access to the Work in
preparation and progress wherever located.
 
§ 3.17 ROYALTIES, PATENTS AND COPYRIGHTS
The Contractor shall pay all royalties and license fees. The Contractor shall
defend suits or claims for infringement of copyrights and patent rights and
shall hold the Owner and Architect harmless from loss on account thereof, but
shall not be responsible for such defense or loss when a particular design,
process or product of a particular manufacturer  or manufacturers  is required
by the Contract Documents, or where the copyright violations are contained in
Drawings, Specifications  or other documents prepared by the Owner or Architect.
However, if the Contractor has reason to believe that the required design,
process or product is an infringement of a copyright or a patent Contractor
shall be responsible  for such loss unless such information is promptly
furnished to the Architect.
 
 
18

--------------------------------------------------------------------------------

 
 
§ 3.18 INDEMNIFICATION
§ 3.18.1 To the fullest extent petmitted  by law the Contractor shall indemnify
and hold harmless the Owner, its members. and agents and employees of any of
them from and against claims, damages, losses and expenses, including but not
limited to attorneys'  fees, arising out of or resulting from performance of the
Work, provided that such claim, damage, loss or expense is attributable  to
bodily injury, sickness, disease or death, or to injury to or destruction of
tangible property (other than the Work itself), but only to the extent caused by
the negligent acts or omissions of the Contractor, a Subcontractor, anyone
directly or indirectly employed by them or anyone for whose acts they may be
liable, regardless of whether or not such claim, damage, loss or expense is
caused in part by a party indemnified hereunder. Such obligation shall not be
construed to negate, abridge, or reduce other rights or obligations  of
indemnity that which would otherwise exist as to a party or person described in
this Section 3.18.
 
§ 3.18.2 In claims against any person or entity indemnified  under this Section
3.18 by an employee of the Contractor, a Subcontractor, anyone directly or
indirectly employed by them or anyone for whose acts they may be liable, the
indemnification obligation under Section 3.18.1 shall not be limited by a
limitation on amount or type of damages, compensation or benefits payable by or
for the Contractor  or a Subcontractor  under workers'  compensation  acts,
disability benefit acts or other employee benefit acts.
 
ARTICLE 4  ARCHITECT
§ 4.1 GENERAL
§ 4.1.1 The Owner shall retain an architect lawfully licensed to practice
architecture or an entity lawfully practicing architecture in the jurisdiction
where the Project is located. That person or entity is identified as the
Architect in the Agreement  and is referred to throughout the Contract Documents
as if singular in number.


§ 4.1.2 Duties, responsibilities and limitations of authority of the Architect
as set forth in the Contract Documents shall not be restricted, modified or
extended without written consent of the Owner, Contractor and Architect. Consent
shall not be unreasonably withheld.
 
§ 4.1.3 If the employment  of the Architect is terminated, the Owner shall
employ a successor architect as to whom the Contractor has no reasonable
objection and whose status under the Contract Documents shall be that of the
Architect.
 
§ 4.2 ADMINISTRATION OF THE CONTRACT
 
§ 4.2.1 The Owner will provide administration  of the Contract as described in
the Contract Documents  and will be an Owner's representative  during
construction  until the date the Architect issues the final Certificate For
Payment. The Architect will have authority to act on behalf of the Owner only to
the extent provided in the Contract Documents.
 
§ 4.2.2 The Architect and/or Owner will visit the site at intervals appropriate
to the stage of construction, or as otherwise agreed with the Owner, to become
generally familiar with the progress and quality of the portion of the Work
completed, and to determine in general if the Work observed is being performed
in a manner indicating  that the Work, when fully completed, will be in
accordance  with the Contract Documents. However, the Architect  will not be
required to make exhaustive or continuous  on-site inspections to check the
quality or quantity of the Work. The Architect will not have control over,
charge of, or responsibility  for, the construction  means, methods, techniques,
sequences or procedures, or for the safety precautions and programs in
connection with the Work, since these are solely the Contractor's rights and
responsibilities under the Contract Documents, except as provided in Section
3.3.1.
 
§ 4.2.3 On the basis of the site visits, the Architect will keep the Owner
reasonably informed about the progress and quality of the portion of the Work
completed, and report to the Owner (I) known deviations from the Contract
Documents and from the most recent construction schedule submitted by the
Contractor, and (2) defects and deficiencies observed in the Work. The Architect
will not be responsible for the Contractor's failure to perform the Work in
accordance  with the requirements of the Contract Documents. The Architect will
not have control over or charge of and will not be responsible for acts or
omissions of the Contractor, Subcontractors, or their agents or employees, or
any other persons or entities performing portions of the Work.
 
 
19

--------------------------------------------------------------------------------

 
 
§ 4.2.4 COMMUNICATIONS FACILITATING CONTRACT ADMINISTRATION
Except as otherwise provided in the Contract Documents or when direct
communications have been specially authorized, the Owner and Contractor shall
endeavor to communicate with each other through the Architect about matters
arising out of or relating to the Contract. Communications by and with the
Architect's consultants shall be through the Architect. Communicationss by and
with Subcontractors and material suppliers shall be through the Contractor.
Communications by and with separate contractors shall be through the Owner.
 
§ 4.2.5 Based on the Owner's evaluations of the Contractor's Applications for
Payment, the Owner will review and certify the amounts due the Contractor and
will issue Certificates for Payment in such amounts.
 
§ 4.2.6 The Owner or Architect has authority to reject Work that does not
conform to the Contract Documents. Whenever the Architect considers it necessary
or advisable, the Architect will have authority to require inspection or testing
of the Work in accordance with Sections 13.5.2 and 13.5.3, whether or not such
Work is fabricated, installed or completed. However, neither this authority of
the Architect nor a decision made in good faith either to exercise or not to
exercise such authority shall give rise to a duty or responsibility of the
Architect to the Contractor, Subcontractors, material and equipment suppliers,
their agents or employees, or other persons or entities performing portions of
the Work.
 
§ 4.2.7 The Owner or Architect will review and approve, or take other
appropriate action upon, the Contractor's submittals such as Shop Drawings,
Product Data and Samples, but only for the limited purpose of checking for
conformance with information given and the design concept expressed in the
Contract Documents. The Architect's action will be taken in accordance with the
submittal schedule approved by the Architect or, in the absence of an approved
submittal schedule, with reasonable promptness while allowing sufficient time in
the Architect's professional judgment to permit adequate review. Review of such
submittals is not conducted for the purpose of determining the accuracy and
completeness of other details such as dimensions and quantities, or for
substantiating instructions for installation or performance of equipment or
systems, all of which remain the responsibility of the Contractor as required by
the Contract Documents. The Architect's review of the Contractor's submittals
shall not relieve the Contractor of the obligations under Sections 3.3, 3.5 and
3.12. The Architect's review shall not constitute approval of safety precautions
or, unless otherwise specifically stated by the Architect, of any construction
means, methods, techniques, sequences or procedures. The Architect's approval of
a specific item shall not indicate approval of an assembly of which the item is
a component.
 
§ 4.2.8 The Contractor will prepare Change Orders and Construction Change
Directives, and may authorize minor changes in the Work as provided in Section
7.4. The Contractor will investigate and make determinations and recommendations
regarding concealed and unknown conditions as provided in Section 3.7.4.
 
§ 4.2.9 The Architect will conduct inspections to determine the date or dates of
Substantial Completion and the date of final completion; issue Certificates of
Substantial Completion pursuant to Section 9.8; receive and forward to the
Owner, for the Owner's review and records, written warranties and related
documents required by the Contract and assembled by the Contractor pursuant to
Section 9.10; and issue a final Certificate for Payment pursuant to Section
9.10.
 
§ 4.2.10 If the Owner and Architect agree, the Architect will provide one or
more project representatives to assist in carrying out the Architect's
responsibilities at the site. The duties, responsibilities and limitations of
authority of such project representatives shall be as set forth in an exhibit to
be incorporated in the Contract Documents.
 
§ 4.2.11 The Owner will interpret and decide matters concerning performance
under, and requirements of, the Contract Documents on written request of either
the Owner or Contractor. The Owner's response to such requests will be made in
writing within any time limits agreed upon or otherwise with reasonable
promptness.
 
§
4.2.12 Interpretations and decisions of the Architect will be consistent with the intent of,
and reasonably inferable from, the Contract
Documents and will be in writing or in the form of drawings. When making such interpretations and
decisions, the Architect will endeavor  to secure faithful performance by both
Owner and Contractor, will not show partiality to either and will not be liable
for results of interpretations  or decisions rendered in good faith.
 
 
20

--------------------------------------------------------------------------------

 
 
§ 4.2.13 The Architect's decisions with Owner's approval on matters relating to
aesthetic effect will be final if consistent  with the intent expressed in the
Contract Documents.
 
§ 4.2.14 The Owner will review and respond to requests for information  about
the Contract Documents. The Architect's response to such requests will be made
in writing within any time limits agreed upon or otherwise with
reasonable  promptness. If appropriate,  the Architect will prepare and issue
supplemental  Drawings and Specifications  in response to the requests for
information.
 
ARTICLE 5  SUBCONTRACTORS
§ 5.1 DEFINITIONS
§ 5.1.1 A Subcontractor  is a person or entity who has a direct contract  with
the Contractor to perform a portion of the Work at the site. The term
"Subcontractor'' is referred to throughout the Contract Documents  as if
singular in number and means a Subcontractor  or an authorized representative of
the Subcontractor. The term "Subcontractor" does not include a separate
contractor or subcontractors  of a separate contractor.
 
§ 5.1.2 A Sub-subcontractor is a person or entity who has a direct or indirect
contract with a Subcontractor  to perform a portion of the Work at the site. The
term "Sub-subcontractor" is referred to throughout the Contract Documents  as if
singular in number and means a Sub-subcontractor  or an
authorized  representative of the Sub­-subcontractor.
 
§ 5.2 AWARD OF SUBCONTRACTS AND OTHER CONTRACTS FOR PORTIONS OF THE WORK
§ 5.2.1 Unless otherwise stated in the Contract Documents or the bidding
requirements, the Contractor, as soon as practicable after award of the
Contract, shall furnish in writing to the Owner through the Architect the names
of persons or entities (including those who are to finnish  materials or
equipment  fabricated  to a special design) proposed for each principal portion
of the Work. The Architect may reply within 14 days to the Contractor in writing
stating (I) whether the Owner or the Architect has reasonable objection to any
such proposed person or entity or (2) that the Architect requires additional
time for review. Failure of the Owner or Architect to reply within the 14 day
period shall constitute notice of no reasonable objection.
 
§ 5.2.2 The Contractor shaH not contract with a proposed person or entity to
whom the Owner or Architect has made reasonable and timely objection. The
Contractor shall not be required to contract with anyone to whom the Contractor
has made reasonable objection.
 
§ 5.2.3 If the Owner or Architect has reasonable  objection to a person or
entity proposed by the Contractor, the Contractor shall propose another to whom
the Owner or Architect has no reasonable objection. If the proposed but rejected
Subcontractor  was reasonably capable of performing  the Work, the Contract Surn
and Contract Time shall be increased  or decreased by the difference,  if any,
occasioned by such change, and an appropriate Change Order shall be issued
before commencement of the substitute Subcontractor's Work. However, no increase
in the Contract Sum or Contract Time shall be allowed for such change unless the
Contractor has acted promptly and responsively in submitting names as required.
 
§ 5.2.4 The  Contractor shall not substitute a Subcontractor,  person or entity
previously selected if the Owner or Architect makes reasonable objection to such
substitution.
 
§ 5.3 SUBCONTRACTUAL RELATIONS
By appropriate agreement, written where legally required for validity, the
Contractor shall require each Subcontractor, to the extent of the Work to be
performed by the Subcontractor, to be bound to the ContractorAactor by terms of
the Contract Documents, and to assume toward the Contractor  all the obligations
and responsibilities, including the responsibility  for safety of the
Subcontractor's Work, which the Contractor, by these Documents, assumes toward
the Owner and Architect. Each subcontract agreement shall preserve and protect
the rights of the Owner and Architect  under the Contractor·act Documents  with
respect to the Work to be performed by the Subcontractor so that subcontracting
thereof will not prejudice such rights, and shall allow to the Subcontractor,
unless specifically provided otherwise in the subcontract  agreement, the
benefit of all rights, remedies and redress against the Contractor that the
Contractor, by the Contract Documents, has against the Owner. Where
appropriate,  the
 
 
21

--------------------------------------------------------------------------------

 


Contractor  shall require each Subcontractor  to enter into similar
agreements  with Sub-subcontractors. The Contractor shall make available to each
proposed Subcontractor,  prior to the execution of the subcontract agreement,
copies of the Contract Documents  to which the Subcontractor  will be bound,
and, upon written request of the Subcontractor,  identify to the Subcontractor
terms and conditions of the proposed subcontract agreement that may be at
variance with the Contract Documents. Subcontractors will similarly make copies
of applicable portions of
such documents available to their respective proposed Sub-subcontractors.
 
§ 5.4 CONTINGENT ASSIGNMENT OF SUBCONTRACTS
§ 5.4.1 Each subcontract agreement for a portion of the Work is assigned by the
Contractor to the Owner, provided that
 

 
.1
assignment is effective only after termination of the Contract by the Owner for
cause pursuant  to Section 14.2 and only for those subcontract agreements that
the Owner accepts by notifying the Subcontractor  and Contractor in writing; and

 

 
.2
assignment is subject to the prior rights of the surety, if any, obligated 
under bond relating to the Contract.

 
When the Owner accepts the assignment of a subcontract agreement, the Owner
assumes the Contractor's rights and obligations under the subcontract.
 
§ 5.4.2 Upon such assignment,  if the Work has been suspended for more than 30
days, the Subcontractor's compensation  shall be equitably adjusted for
increases in cost resulting from the suspension.
 
§ 5.4.3 Upon such assignment to the Owner under this Section 5.4, the Owner may
further assign the subcontract  to a successor contractor or other entity. If
the Owner assigns the subcontract  to a successor contractor or other
entity, the Owner shall nevertheless  remain legally responsible for all of the
successor contractor's obligations  under the subcontract.
 
ARTICLE 6  CONSTRUCTION BY OWNER OR BY SEPARATE CONTRACTORS
§ 6.1 OWNER'S RIGHT TO PERFORM CONSTRUCTION AND TO AWARD SEPARATE CONTRACTS
§ 6.1.1 The Owner reserves the right to perform construction or operations
related to the Project with the Owner's own forces, and to award separate
contracts in connection with other portions of the Project or other
construction  or operations on the site under Conditions of the Contract
identical or substantially similar to these including those portions related to
insurance and waiver of subrogation. If the Contractor claims that delay or
additional cost is involved because of such action by the Owner, the Contractor
shall make such Claim as provided in Article 15.
 
§ 6.1.2 When separate contracts are awarded for different portions of the
Project or other construction  or operations on the site, the term "Contractor"
 in the Contract Documents in each case shall mean the Contractor who executes
each separate Owner-Contractor  Agreement.
 
§ 6.1.3 The Owner shall provide for coordination of the activities of the
Owner's own forces and of each separate contractor  with the Work of the
Contractor, who shall cooperate with them. The Contractor shall participate with
other separate contractors  and the Owner in reviewing their construction
schedules. The Contractor shall make any revisions to the construction schedule
deemed necessary after a joint review and mutual agreement. The construction
schedules shall then constitute the schedules to be used by the Contractor,
separate contractors and the Owner until subsequently revised.
 
§ 6.1.4 Unless otherwise provided in the Contract Documents, when the Owner
performs construction  or operations related to the Project with the Owner's own
forces, the Owner shall be deemed to be subject to the same obligations and to
have the same rights that apply to the Contractor  under the Conditions of the
Contract, including, without excluding others, those stated in Article 3, this
Article 6 and Articles I 0, II and 12.
 
§ 6.2 MUTUAL RESPONSIBILITY
§ 6.2.1 The Contractor shall afford the Owner and separate contractors
reasonable opportunity for introduction  and storage of their materials and
equipment and performance of their activities, and shall connect and coordinate
the
Contractor's construction and operations with theirs as required by the Contract Documents.
 
 
22

--------------------------------------------------------------------------------

 

§ 6.2.2 If part of the Contractor's Work depends for proper execution or results
upon construction  or operations  by the Owner or a separate contractor, the
Contractor shall, prior to proceeding  with that portion of the Work, promptly
report to the Architect apparent discrepancies  or defects in such other
construction that would render it unsuitable  for such proper execution and
results. Failure of the Contractor so to report shall constitute an
acknowledgment that the Owner's or separate contractor's completed or partially
completed construction is fit and proper to receive the Contractor's Work,
except as to defects not then reasonably discoverable.
 
§ 6.2.3 The Contractor shall reimburse the Owner for costs the Owner incurs that
are payable to a separate contractor because of the Contractor's delays,
improperly timed activities or defective construction. The Owner shall be
responsible  to the Contractor for costs the Contractor incurs because of a
separate contractor's delays, improperly timed activities, damage to the Work or
defective construction.
 
§ 6.2.4 The Contractor shall promptly remedy damage the Contractor wrongfully
causes to completed or partially completed construction  or to property of the
Owner, separate contractors as provided in Section 10.2.5.
 
§ 6.2.5 The Owner and each separate contractor shall have the same
responsibilities for cutting and patching as are described for the Contractor in
Section 3.14.
 
§ 6.3 OWNER'S RIGHT TO CLEAN UP
If a dispute arises among the Contractor, separate contractors and the Owner as
to the responsibility  under their respective contracts for maintaining  the
premises and surrounding  area free from waste materials and rubbish, the Owner
may clean up and the Owner will allocate the cost among those responsible.
 
ARTICLE 7   CHANGES lN THE WORK
§ 7.1 GENERAL
§ 7.1.1 Changes in the Work may be accomplished after execution of the Contract,
and without invalidating  the Contract, by Change Order, Construction Change
Directive or order for a minor change in the Work, subject to the limitations
stated in this Article 7 and elsewhere in the Contract Documents.
 
§ 7.1.2 A Change Order shall be based upon agreement among the Owner, Contractor
and Architect; a Construction Change Directive requires agreement by the Owner
and Architect and may or may not be agreed to by the Contractor; an order for a
minor change in the Work may be issued by the Architect alone.
 
§ 7.1.3 Changes in the Work shall be performed  under applicable provisions of
the Contract Documents, and the Contractor shall proceed promptly, unless
otherwise provided in the Change Order, Construction Change Directive or order
for a minor change in the Work.
 
§ 7.2 CHANGE ORDERS
§ 7.2.1 A Change Order is a written instrument prepared by the Contractor and
signed by the Owner, Contractor and stating their agreement  upon all of the
following:
 

 
.1
The change in the Work;

 
.2
The amount of the adjustment,  if any, in the Contract Sum; and

 
.3
The extent of the adjustment any, in the Contract Time.

 
§ 7.3 CONSTRUCTION CHANGE DIRECTIVES
§ 7.3.1 A Construction  Change Directive is a written order prepared by the
Architect and signed by the Owner and Architect, directing a change in the Work
prior to agreement on adjustment, if any, in the Contract  Sum or Contract Time,
or both. The Owner may by Construction Change Directive, without invalidating
the Contract, order changes in the Work within the general scope of the Contract
consisting of additions, deletions or other revisions,  the Contract Sum and
Contract Time being adjusted accordingly.
 
§ 7.3.2 A Construction Change Directive shall be used in the absence of total
agreement on the terms of a Change Order.
 
§ 7.3.3 If the Construction  Change Directive  provides for an adjustment  to
the Contract Sum, the adjustment shall be based on one of the following methods:
 
 
23

--------------------------------------------------------------------------------

 
 

 
.1
Mutual acceptance of a lump sum properly itemized and supported by sufficient
substantiating data to permit evaluation;

 
.2
Unit prices stated in the Contract Documents or subsequently agreed upon;

 
.3
Cost to be determined in a manner agreed upon by the parties and a mutually
acceptable fixed or percentage fee; or

 
.4
As provided in Section 7.3.7.



§ 7.3.4 If unit prices are stated in the Contract Documents or subsequently
agreed upon, and if quantities originally contemplated are materially changed in
a proposed Change Order or Construction Change Directive so that application of
such unit prices to quantities of Work proposed will cause substantial inequity
to the Owner or Contractor, the applicable unit prices shall be equitably
adjusted.
 
§ 7.3.5 Upon receipt of a Construction Change Directive, the Contractor shall
promptly proceed with the change in
the Work involved and advise the Architect of the Contractor's agreement or disagreement with the method, if any,
provided in the Construction Change Directive for determining the proposed
adjustment in the Contract Sum Contract Time.
 
§ 7.3.6 A Construction Change Directive signed by the Contractor indicates the
Contractor's agreement therewith, including adjustment in Contract Sum and
Contract·act Time or the method for determining them. Such agreement shall be
effective immediately and shall be recorded as a Change Order.
 
§ 7.3.7 If the Contractor does not respond promptly or disagrees with the method
for adjustment in the Contract Sum, the Owner shall determine the method and the
adjustment on the basis of reasonable expenditures and savings of those
performing the Work attributable to the change, including, in case of an
increase in the Contract Sum, an amount for overhead and profit as
set forth in the Agreement, or if no such amount is set forth in the Agreement
reasonable amount. In such case, and also under Section 7.3.3.3, the Contractor
shall keep and present, in such form as the Architect may prescribe, an itemized
accounting together with appropriate supporting data. Unless otherwise provided
in the Contract Documents, costs for the purposes of this Section 7.3.7 shall be
limited to the following:
 

 
.1
Costs of labor, including social security, old age and unemployment insurance,
fringe benefits required by agreement or custom, and workers' compensation
insurance;

 
.2
Costs of materials, supplies and equipment, including cost of transportation,
whether incorporated or consumed;

 
.3
Rental costs of machinery and equipment, exclusive of hand tools, whether rented
from the Contractor or others;

 
.4
Costs of premiums for all bonds and insurance, permit fees, and sales, use or
similar taxes related to the Work; and

 
.5
Additional costs of supervision and field office personnel directly attributable
to the change.

 
§ 7.3.8 The amount of credit to be allowed by the Contractor to the Owner for a
deletion or change that results in a net decrease in the Contract Sum shall be
actual net cost as confirmed by the Architect. When both additions and credits
covering related Work or substitutions are involved in a change, the allowance
for overhead and profit shall be figured on the basis of net increase, if any,
with respect to that change.
 
§ 7.3.9 Pending final determination of the total cost of a Construction Change
Directive to the Owner, the Contractor may request payment for Work completed
under the Construction Change Directive in Applications for Payment. The
Architect will make an interim determination for purposes of monthly
certification for payment for those costs and certify for payment the amount
that the Architect determines, in the Architect's professional judgment, to be
reasonably justified. The Architect's interim determination of cost shall adjust
the Contract Sum on the same basis as a Change Order, subject to the right of
either party to disagree and assert a Claim in accordance with Article 15.


§ 7.3.10When the Owner and Contractor agree with a determination made by the
Architect concerning the adjustments in the Contract Sum and Contract Time, or
otherwise reach agreement upon the adjustments, such agreement shall be
effective immediately and the Architect will prepare a Change Order. Change
Orders may be issued fur all or any part of a Construction Change Directive.
 
 
24

--------------------------------------------------------------------------------

 


§ 7.4 MINOR CHANGES IN THE WORK
The Architect has authority to order minor changes in the Work not involving
adjustment in the Contract Sum or extension of the Contract Time and not
inconsistent with the intent of the Contract Documents. Such changes will be
effected by written order signed by the Architect and shall be binding on the
Owner and Contractor.
 
ARTICLE 8   TIME
§ 8.1 DEFINITIONS
§ 8.1.1 Unless otherwise provided, Contract Time is the period of time,
including authorized adjustments, allotted in the Contract Documents for
Substantial Completion of the Work.
 
§ 8.1.2 The date of commencement of the Worlds the date established in the
Agreement.
 
§ 8.1.3 The date of Substantial Completion is the date certified by the
Architect in accordance with Section 9.8.
 
§ 8.1.4 The term "day" as used in the Contract Documents shall mean calendar day
unless otherwise specifically defined.
 
§ 8.2 PROGRESS AND COMPLETION
§ 8.2.1 Time limits stated in the Contract Documents are of the essence of the
Contract. By executing the Agreement the Contractor confirms that the Contract
Time is a reasonable period for performing the Work.
 
§ 8.2.2 The Contractor shall not knowingly, except by agreement or instruction
of the Owner in writing, prematurely commence operations on the site or
elsewhere prior to the effective date of insurance required by Article 11 to be
furnished by the Contractor and Owner. The date of commencement of the Work
shall not be changed by the effective date of such insurance.
 
§ 8.2.3 The Contractor shall proceed expeditiously with adequate forces and
shall achieve Substantial Completion within the Contract Time.
 
§ 8.3 DELAYS AND EXTENSIONS OF TIME
§ 8.3.1 If the Contractor is delayed at any time in the commencement or progress
of the Work by an act or neglect of the Owner or Architect, or of an employee of
either, or of a separate contractor employed by the Owner; or by changes ordered
in the Work; or by labor disputes, fire, unusual delay in deliveries,
unavoidable casualties or other causes beyond the Contractor's control; or by
delay authorized by the Owner pending mediation and arbitration; or by other
causes that the Architect determines may justifY delay, then the Contract Time
shall be extended by Change Order for such reasonable time as the Architect may
determine.
 
§ 8.3.2 Claims relating to time shall be made in accordance with applicable
provisions of Article 15.
 
§ 8.3.3 This Section 8.3 does not preclude recovery of damages for delay by
either party under other provisions of the Contract Documents.
 
ARTICLE 9 PAYMENTS AND COMPLETION
§ 9.1 CONTRACT SUM
The Contract Sum is stated in the Agreement and, including authorized
adjustments, is the total amount payable by the Owner to the Contractor for
performance of the Work under the Contract Documents.
 
§ 9.2 SCHEDULE OF VALUES
Where the Contract is based on a stipulated sum or Guaranteed Maximum Price, the
Contractor shall submit to the Architect, before the first Application for
Payment, a schedule of values allocating the entire Contract Sum to the various
portions of the Work and prepared in such form and supported by such data to
substantiate its accuracy as the Architect may require. This schedule, unless
objected to by the Architect, shall be used as a basis for reviewing the
Contractor's Applications for Payment.
 
§ 9.3 APPLICATIONS FOR PAYMENT
§ 9.3.1 At least ten days before the date established for each progress payment,
the Contractor shall submit to the Architect an itemized Application for Payment
prepared in accordance with the schedule of values, if required under Section
9.2.. for completed portions of the Work. Such application shall be notarized,
if required, and supported by such data substantiating the Contractor's right to
payment as the Owner or Architect may require, such as copies of requisitions
from Subcontractors and material suppliers, and shall reflect retainage if
provided for in the Contract Documents.
 
 
25

--------------------------------------------------------------------------------

 
 
§ 9.3.1.1 As provided in Section 7.3.9, such applications may include requests
for payment on account of changes in the Work that have been properly authorized
by Construction Change Directives, or by interim determinations of the
Architect, but not yet included in Change Orders.
 
§ 9.3.1.2 Applications for Payment shall not include requests for payment for
portions of the Work for which the Contractor does not intend to pay a
Subcontractor or material supplier, unless such Work has been performed by
others whom the Contractor intends to pay.
 
§ 9.3.2 Unless otherwise provided in the Contract Documents, payments shall be
made on account of materials and equipment delivered and suitably stored at the
site for subsequent incorporation  in the Work. If approved in advance by the
Owner, payment may similarly be made for materials and equipment suitably stored
off the site at a location agreed upon in writing. Payment for materials and
equipment stored on or off the site shall be conditioned  upon compliance by the
Contractor with procedures satisfactory to the Owner to establish the Owner's
title to such materials and equipment or otherwise protect the Owner's interest,
and shall include the costs of applicable insurance, storage and
transportation  to the site for such materials and equipment stored off the
site.
 
§ 9.3.3 The Contractor warrants that title to all Work covered by an Application
for Payment will pass to the Owner no later than the time of payment The
Contractor further warrants that upon submittal of an Application for Payment
all Work for which Certificates for Payment have been previously issued and
payments received from the Owner shall, to the best of the Contractor's
knowledge, information and belief, be free and clear of liens, claims, security
interests or encumbrances in favor of the Contractor, Subcontractors, material
suppliers, or other persons or entities making a claim by reason of having
provided labor, materials and equipment relating to the Work.

§ 9.4 CERTIFICATES FOR PAYMENT
§ 9.4.1 The Architect will, within seven days after receipt of the Contractor's
Application for Payment, either issue to the Owner a Certificate for Payment,
with a copy to the Contractor, for such amount as the Architect determines is
properly due, or notifY the Contractor and Owner in writing of the Architect's
reasons for withholding certification in whole or in part as provided in Section
9.5.1.
 
§ 9.4.2 The issuance of a Certificate for Payment will constitute a
representation  by the Architect to the Owner, based on the Architect's
evaluation of the Work and the data comprising the Application for Payment,
that, to the best of the Architect's knowledge, information and belief, the Work
has progressed to the point indicated and that the quality of the Work is in
accordance with the Contract Documents. The foregoing representations are
subject to an evaluation of the Work for conformance with the Contract Documents
upon Substantial Completion, to results of subsequent tests and inspections, to
correction of minor deviations from the Contract Documents  prior to completion
and to specific qualifications  expressed by the Architect. The issuance of a
Certificate for Payment will further constitute a representation  that the
Contractor is entitled to payment in the amount certified. However, the issuance
of a Certificate for Payment will not be a representation  that the Architect
has (1) made exhaustive or continuous on­ site inspections to check the quality
or quantity of the Work, (2) reviewed construction means, methods, techniques,
sequences or procedures, (3) reviewed copies of requisitions received from
Subcontractors and material suppliers and other data requested by the Owner to
substantiate the Contractor's right to payment, or (4) made examination to
ascertain how or for what purpose the Contractor has used money previously paid
on account of the Contract Sum.
 
§ 9.5 DECISIONS TO WITHHOLD CERTIFICATION
§ 9.5.1 The Architect may withhold a Certificate for Payment in whole or in
part, to the extent reasonably necessary to protect the Owner, if in the
Architect's opinion the representations to the Owner required by Section 9.4.2
cannot be made. If the Owner is unable to certify payment in the amount of the
Application, the Owner will notify the Contractor  and Owner as provided in
Section 9.4.1. If the Contractor and Architect cannot agree on a revised amount,
the Architect will promptly issue a Certificate for Payment for the amount for
which the Architect is able to make such representations to the Owner. The Owner
may also withhold a Certificate for Payment or, because of
subsequently  discovered evidence, may nullify the whole or a part of a
Certificate for Payment previously issued, to such extent as may be necessary in
the Owner's  opinion to protect the Owner from loss for which the Contractor is
responsible,  including loss resulting from acts and omissions described in
Section 3.3.2, because of
 
 
26

--------------------------------------------------------------------------------

 



 
.1
defective Work not remedied;

 
.2
third party claims filed or reasonable evidence indicating  probable filing of
such claims unless security acceptable to the Owner is provided by the
Contractor;

 
.3
failure of the Contractor to make payments properly to Subcontractors or for
labor, materials or equipment;

 
.4
reasonable evidence that the Work cannot be completed for the unpaid balance of
the Contract  Sum;

 
.5
damage to the Owner or a separate contractor;

 
.6
reasonable evidence that the Work will not be completed within the Contract
Time, and that the unpaid balance would not be adequate to cover actual or
liquidated damages for the anticipated  delay; or

 
.7
repeated failure to cany  out the Work in accordance with the Contract
Documents.

 
§ 9.5.2 When the above reasons for withholding certification are removed,
certification  will be made for amounts previously withheld.
 
§ 9.5.3 If the Architect withholds certification for payment under Section
9.5.1.3, the Owner may, at its sole option, issue joint checks to the Contractor
and to any Subcontractor  or material or equipment suppliers to whom the
Contractor  tailed to make payment for Work properly performed or material or
equipment suitably delivered. If the Owner makes payments by joint check, the
Owner shall notifY the Architect and the Architect will reflect such payment on
the next Certificate for Payment.
 
§ 9.6 PROGRESS PAYMENTS
§ 9.6.1 After the Architect has issued a Certificate for Payment, the Owner
shall make payment in the manner and within the time provided in the Contract
Documents,  and shall so notifY the Architect.
 
§ 9.6.2 The Contractor shall pay each Subcontractor no later than seven days
after receipt of payment from the Owner the amount to which the
Subcontractor  is entitled, reflecting percentages  actually retained from
payments  to the Contractor on account of the Subcontractor's portion of the
Work. The Contractor shall, by appropriate agreement with each
Subcontractor,  require each Subcontractor  to make payments to
Sub-subcontractors in a similar manner.
 
§ 9.6.3 The Architect will, on request, furnish to a Subcontractor,  if
practicable, information  regarding percentages  of completion  or amounts
applied for by the Contractor and action taken thereon by the Architect and
Owner on account of portions of the Work done by such Subcontractor.
 
§ 9.6.4 The Owner has the right to request written evidence from the Contractor
that the Contractor has properly paid Subcontractors and material and equipment
suppliers amounts paid by the Owner to the Contractor for subcontracted Work. If
the Contractor fails to furnish such evidence within seven days, the Owner shall
have the right to contact Subcontractors to ascertain whether they have been
properly paid. Neither the Owner nor Architect shall have an obligation to pay
or to see to the payment of money to a Subcontractors, except as may
otherwise  be required by law.
 
§ 9.6.5 Contractor payments to material and equipment suppliers shall be treated
in a manner similar to that provided in Sections 9.6.2, 9.6.3 and 9.6.4.
 
§ 9.6.6 A Certificate for Payment, a progress payment, or partial or entire use
or occupancy  of the Project by the Owner shall not constitute acceptance of
Work not in accordance with the Contract Documents.
 
§ 9.6.7 Unless the Contractor provides the Owner with a payment bond in the full
penal sum of the Contract Sum, payments received by the Contractor for Work
properly performed by Subcontractors and suppliers shall be held by the
Contractor for those Subcontractors or suppliers  who performed Work or
furnished materials,  or both, under contract with the Contractor for which
payment was made by the Owner. Nothing contained herein shall require money to
be placed in a separate account and not commingled  with money of the
Contractor, shall create any fiduciary liability or tort liability on the part
of the Contractor for breach of trust or shall entitle any person or entity to
an award of punitive damages against the Contractor  for breach of the
requirements of this provision.
 
 
27

--------------------------------------------------------------------------------

 


§ 9.7 FAILURE OF PAYMENT
If the Architect does not issue a Certificate for Payment, through no fault of
the Contractor, within seven days after receipt of the Contractor's Application
for Payment, or if the Owner does not pay the Contractor within seven days after
the date established in the Contract Documents the amount certified by the
Architect or awarded by binding dispute resolution, then the Contractor may,
upon seven additional days' written notice to the Owner and Architect, stop the
Work until payment of the amount owing has been received. The Contract Time
shall be extended appropriately and the Contract Sum shall be increased  by the
amount of the Contractor's reasonable costs of shut­-down, delay and start-up,
plus interest as provided for in the Contract Documents.
 
§ 9.8 SUBSTANTIAL COMPLETION
§ 9.8.1 Substantial Completion is the stage in the progress of the Work when the
Work or designated portion thereof is sufficiently complete in accordance  with
the Contract Documents so that the Owner can occupy or utilize the Work for its
intended use.
 
§ 9.8.2 When the Contractor considers that the Work, or a portion thereof which
the Owner agrees to accept separately, is substantially complete, the Contractor
shall prepare and submit to the Architect a comprehensive list of items to be
completed or corrected prior to final payment. Failure to include an item on
such list does not alter the responsibility of the Contractor  to complete all
Work in accordance with the Contract Documents.
 
§ 9.8.3 Upon receipt of the Contractor's list, the Architect will make an
inspection to determine whether the Work or designated portion thereof is
substantially complete. If the Architect's inspection discloses any item,
whether or not included on the Contractor's list, which is not sufficiently
complete in accordance  with the Contract Documents so that the Owner can occupy
or utilize the Work or designated portion thereof for its intended  use, the
Contractor shall, before issuance of the Certificate of Substantial Completion,
complete or correct such item upon notification by the Architect. In such case,
the Contractor shall then submit a request for another inspection by the
Architect to determine Substantial Completion.
 
§ 9.8.4 When the Work or designated portion thereof is substantially complete,
the Architect will prepare a Certificate of Substantial Completion  that shall
establish the date of Substantial Completion, shall establish responsibilities
of the Owner and Contractor for security, maintenance, heat, utilities, damage
to the Work and insurance, and shall fix the time within which the Contractor
shall finish all items on the list accompanying  the Certificate. Warranties
required by the Contract Documents shall commence on the date of Substantial
Completion of the Work or designated portion thereof unless otherwise provided
in the Certificate of Substantial Completion.
 
§ 9.8.5 The Certificate of Substantial Completion shall be submitted to the
Owner and Contractor for their written acceptance of responsibilities assigned
to them in such Certificate. Upon such acceptance and consent of surety, if any,
the Owner shall make payment of retainage applying to such Work or designated
portion thereof. Such payment shall be adjusted for Work that is incomplete or
not in accordance with the requirements of the Contract Documents.
 
§ 9.9 PARTIAL OCCUPANCY OR USE
§ 9.9.1 The Owner may occupy or use any completed or partially completed portion
of the Work at any stage when such portion is designated by separate agreement
with the Contractor, provided such occupancy or use is consented to by the
insurer as required under Section 11.3.1.5 and authorized by public authorities
having jurisdiction  over the Project. Such partial occupancy or use may
commence whether or not the portion is substantially complete, provided the
Owner and Contractor have accepted in writing the responsibilities assigned to
each of them for payments, retainage, if any, security, maintenance,  heat,
utilities, damage to the Work and insurance, and have agreed in writing
concerning the period for correction of the Work and commencement of warranties
required by the Contract Documents. When the Contractor considers a portion
substantially complete, the Contractor shall prepare and submit a list to the
Architect as provided under Section 9.8.2. Consent of the Contractor to partial
occupancy or use shall not be unreasonably withheld. The stage of the progress
of the Work shall be determined  by written agreement between the Owner and
Contractor or, if no agreement is reached, by decision of the Architect.
 
§ 9.9.2 Immediately prior to such partial occupancy or use, the Owner,
Contractor and Architect shall jointly inspect the area to be occupied or
portion of the Work to be used in order to determine and record the condition of
the Work.
 
 
28

--------------------------------------------------------------------------------

 


§ 9.9.3 Unless otherwise agreed upon, partial occupancy or use of a portion
or portions of the Work shall not constitute acceptance of Work not complying
with the requirements of the Contract Documents.
 
§ 9.10 FINAL COMPLETION AND FINAL PAYMENT
§ 9.10.1 Upon receipt of the Contractor's written notice that the Work is ready
for final inspection and acceptance and upon receipt of a final Application for
Payment the Architect will promptly make such inspection and, when the Architect
finds the Work acceptable under the Contract Documents and the Contract fully
performed, the Architect will promptly issue a final Certificate for Payment
stating that to the best of the Architect's knowledge, information and belief,
and on the basis of the Architect's on-site visits and inspections, the Work has
been completed in accordance with terms and conditions of the Contract Documents
and that the entire balance found to be due the Contractor and noted in the
final Certificate is due and payable. The Architect's final Certificate for
Payment will constitute a further representation that conditions listed in
Section 9.10.2 as precedent to the Contractor's being entitled to final payment
have been fulfilled.
 
§ 9.10.2 Neither final payment nor any remaining retained percentage shall
become due until the Contractor submits to the Architect (I) an affidavit that
payrolls, bills for materials and equipment, and other indebtedness connected
with the Work for which the Owner or the Owner's property might be responsible
or encumbered (less amounts withheld by Owner) have been paid or otherwise
satisfied, (2) a certificate evidencing that insurance required by the Contract
Documents to remain in force after final payment is currently in effect and will
not be canceled or allowed to expire until at least 30 days' prior written
notice has been given to the Owner, (3) a written statement that the Contractor
knows of no substantial reason that the insurance will not be renewable to cover
the period required by the Contract Documents, (4) consent of surety, if any, to
final payment and (5), if required by the Owner, other data establishing payment
or satisfaction of obligations, such as receipts, releases and waivers of liens,
claims, security interests or encumbrances arising out of the Contract, to the
extent and in such form as may be designated by the Owner. If a Subcontractor
refuses to furnish a release or waiver required by the Owner, the Contractor may
furnish a bond satisfactory to the Owner to indemnify the Owner against such
lien. If such lien remains unsatisfied after payments are made, the Contractor
shall refund to the Owner all money that the Owner may be compelled to pay in
discharging such lien, including all costs and reasonable attorneys' fees.
 
§ 9.10.3 If, after Substantial Completion of the Work, final completion thereof
is materially delayed through no fault of the Contractor or by issuance of
Change Orders affecting final completion, and the Architect so confirms, the
Owner shall, upon application by the Contractor and certification by the
Architect, and without terminating the Contract make payment of the balance due
for that portion of the Work fully completed and accepted. If the remaining
balance for Work not fully completed or corrected is less than retainage
stipulated in the Contract Documents, and if bonds have been furnished, the
written consent of surety to payment of the balance due for that portion of the
Work fully completed and accepted shall be submitted by the Contractor to the
Architect prior to certification of such payment. Such payment shall be made
under terms and conditions governing final payment, except that it shall not
constitute a waiver of claims.
 
§ 9.10.4 The making of final payment shall constitute a waiver of Claims by the
Owner except those arising from

 
.1
liens, Claims, security interests or encumbrances arising out of the Contract
and unsettled;

 
.2
failure of the Work to comply with the requirements of the Contract Documents;
or

 
.3
terms of special warranties required by the Contract Documents.

 
§ 9.10.5 Acceptance of final payment by the Contractor, a Subcontractor or
material supplier shall constitute a waiver of claims by that payee except those
previously made in writing and identified by that payee as unsettled at the time
of final Application for Payment.
 
ARTICLE 10  PROTECTION OF PERSONS AND PROPERTY
§ 10.1  SAFETY PRECAUTIONS AND PROGRAMS
The Contractor shall be responsible for initiating, maintaining and supervising
all safety precautions and programs in connection with the performance of the
Contract.
 
§ 10.2  SAFETY OF PERSONS AND PROPERTY
§ 10.2.1 The Contractor shall take reasonable precautions for safety of, and
shall provide reasonable protection to prevent damage, injury or loss to

 
.1
employees on the Work and other persons who may be affected thereby;

 
 
29

--------------------------------------------------------------------------------

 



 
.2
the Work and materials and equipment to be incorporated  therein, whether
in storage on or off the site, under care, custody or control of the Contractor
or the Contractor's Subcontractors or Sub­ subcontractors; and

 
.3
other property at the site or adjacent thereto, such as trees, shrubs, lawns,
walks, pavements, roadways, structures and utilities not designated for removal,
relocation or replacement in the course of construction.

 
§ 10.2.2 The Contractor shall comply with and give notices required by
applicable laws, statutes, ordinances, codes, rules and regulations, and lawful
orders of public authorities bearing on safety of persons or property or their
protection from damage, injury or loss.
 
§ 10.2.3 The Contractor shall erect and maintain, as required by existing
conditions and performance of the Contract, reasonable safeguards for safety and
protection, including posting danger signs and other warnings against hazards,
promulgating safety regulations and notifying owners and users of adjacent sites
and utilities.
 
§ 10.2.4 When use or storage of explosives or other hazardous materials or
equipment or unusual methods are necessary for execution of the Work, the
Contractor shall exercise utmost care and carry on such activities under
supervision of properly qualified personnel.
 
§ 10.2.5 The Contractor shall promptly remedy damage and loss (other than damage
or loss insured under property insurance required by the Contract Documents)  to
property referred to in Sections I 0.2.1.2 and 10.2.1.3 caused in whole or in
part by the Contractor, a Subcontractor, a Sub-subcontractor, or anyone directly
or indirectly employed by any of them, or by anyone for whose acts they may be
liable and for which the Contractor  is responsible under Sections  I 0.2.1.2
and I 0.2.1.3, except damage or loss attributable to acts or omissions of the
Owner or Architect or anyone directly or indirectly employed by either of them,
or by anyone for whose acts either of them may be liable, and not attributable
to the fault or negligence of the Contractor. The foregoing obligations of the
Contractor are in addition to the Contractor's obligations under Section 3.18.
 
§ 10.2.6 The Contractor shall designate a responsible member of the Contractor's
organization at the site whose duty shall be the prevention of accidents. This
person shall be the Contractor's superintendent unless otherwise designated by
the Contractor in writing to the Owner and Architect.
 
§ 10.2.7 The Contractor shall not permit any part of the construction or site to
be loaded so as to cause damage or create an unsafe condition.
 
§ 10.2.8 INJURY OR DAMAGE TO PERSON OR PROPERTY
If either party suffers injury or damage to person or property because of an act
or omission of the other party, or of others for whose acts such party is
legally responsible, written notice of such injury or damage, whether or not
insured, shall be given to the other party within a reasonable time not
exceeding 21 days after discovery. The notice shall provide sufficient detail to
enable the other party to investigate the matter.
 
§ 10.3 HAZARDOUS MATERIALS
§ 10.3.1 The Contractor is responsible for compliance  with any requirements
included in the Contract Documents regarding hazardous materials. If the
Contractor encounters a hazardous material or substance not addressed in the
Contract Documents and if reasonable precautions will be inadequate to prevent
foreseeable bodily injury or death to persons resulting from a material or
substance, including but not limited to asbestos or polychlorinated  biphenyl
(PCB), encountered on the site by the Contractor, the Contractor shall, upon
recognizing  the condition, immediately stop Work in the affected area and
report the condition to the Owner and Architect in writing.
 
§ 10.3.2 Upon receipt of the Contractor's written notice, the Owner shall obtain
the services of a licensed laboratory to verify the presence or absence of the
material or substance reported by the Contractor and, in the event such material
or substance is found to be present, to cause it to be rendered harmless. Unless
otherwise required by the Contract Documents, the Owner shall furnish in writing
to the Contractor and Architect the names and qualifications of persons or
entities who are to perform tests verifying the presence or absence of such
material or substance or who are to perform the task of removal or safe
contaimnent of such material or substance. The Contractor and the Architect will
promptly reply to the Owner in writing stating whether or not either has
reasonable objection to the persons or entities proposed by the Owner. If either
the Contractor or Architect has an objection to a person or entity
 
 
30

--------------------------------------------------------------------------------

 


proposed by the Owner, the Owner shall propose another to whom the Contractor
and the Architect have no reasonable objection. When the material or substance
has been rendered harmless,  Work in the affected area shall resume upon written
agreement of the Owner and Contractor. By Change Order, the Contract Time shall
be extended appropriately and the Contract Sum shall be increased in the amount
of the Contractor's reasonable additional  costs of shut-down, delay and
start-up.
 
§ 10.3.3 To the fullest extent permitted  by law, the Owner shall indemnify and
hold harmless the Contractor, Subcontractors, Architect, Architect's consultants
and agents and employees of any of them from and against claims, damages, losses
and expenses, including but not limited to attorneys'  fees, arising out of or
resulting from performance of the Work in the affected area if in fact the
material or substance presents the risk of bodily injury or death as described
in Section I 0.3.1 and has not been rendered harmless, provided that such claim,
damage, loss or expense is attributable  to bodily injury, sickness, disease or
death, or to injury to or destruction of tangible property (other than the Work
itself), except to the extent that such damage, loss or expense is due to the
fault or negligence of the party seeking indemnity.
 
§ 10.3.4 The Owner shall not be responsible under this Section 10.3 for
materials or substances the Contractor  brings to the site unless such materials
or substances are required by the Contract Documents. The Owner shall be
responsible for materials or substances required by the Contract
Documents,  except to the extent of the Contractor's fault or negligence in the
use and handling of such materials or substances.
 
§ 10.3.5 The Contractor shall indemnify  the Owner for the cost and expense the
Owner incurs (1) for remediation  of a material or substance the
Contractor  brings to the site and negligently handles, or (2) where the
Contractor  fails to perform its obligations under Section 10.3.1, except to the
extent that the cost and expense are due to the Owner's fault or negligence.
 
§ 10.3.6 If, without negligence on the part of the Contractor, the Contractor is
held liable by a government  agency for the cost of remediation of a hazardous
material or substance solely by reason of performing Work as required by the
Contract Documents,  the Owner shall indemnify  the Contractor for all cost and
expense thereby incurred·
 
§ 10.4 EMERGENCIES
In an emergency affecting safety of persons or property, the Contractor shall
act, at the Contractor's discretion, to prevent threatened damage, injury or
loss. Additional compensation  or extension of time claimed by the Contractor on
account of an emergency shall be determined as provided in Article 15 and
Article 7.
 
ARTICLE 11   INSURANCE AND BONDS
§ 11.1 CONTRACTOR'S LIABILITY INSURANCE
§ 11.1.1 The Contractor shall purchase from and maintain in a company or
companies lawfully authorized  to do business in the jurisdiction in which the
Project is located such insurance as will protect the Contractor from claims set
forth below which may arise out of or result from the Contractor's operations
and completed operations under the Contract and for which the Contractor may be
legally liable, whether such operations be by the Contractor  or by a Sub
Contractor or by anyone directly or indirectly employed by any of them, or by
anyone for whose acts any of them may be liable:

 
.1
Claims under workers'  compensation,  disability benefit and other similar
employee benefit acts that are applicable to the Work to be performed;

 
.2
Claims for damages because of bodily injury, occupational  sickness or disease,
or death of the Contractor's employees;

 
.3
Claims for damages because of bodily injury, sickness or disease, or death of
any person other than the Contractor's employees;

 
.4
Claims for damages insured  by usual personal injury liability coverage;

 
.5
Claims for damages, other than to the Work itself, because of injury to or
destruction  of tangible property, including loss of use resulting therefrom;

 
.6
Claims for damages because of bodily injury, death of a person or property
damage arising out of ownership,  maintenance or use of a motor vehicle;

 
.7
Claims for bodily injury or property damage arising out of completed operations;
and

 
.8
Claims involving contractual liability insurance applicable to the Contractor's
obligations under Section 3.18.

 
 
31

--------------------------------------------------------------------------------

 
 
§ 11.1.2 The insurance required by Section 11.1.1 shall be written for not less
than limits of liability specified in the Contract Documents or required by law,
whichever coverage is greater. Coverages, whether written on an occurrence or
claims-made basis, shall be maintained without interruption from the date of
commencement of the Work until the date of final payment and termination of any
coverage required to be maintained after final payment, and, with respect to the
Contractor's completed operations coverage, until the expiration of the period
for correction of Work or for such other period for maintenance of completed
operations coverage as specified in the Contract Documents.
 
§ 11.1.3 Certificates of insurance acceptable to the Owner shall be filed with
the Owner prior to commencement of the Work and thereafter upon renewal or
replacement of each required policy of insurance. These certificates and the
insurance policies required by this Section 11.1 shall contain a provision that
coverages afforded under the policies will not be canceled or allowed to expire
until at least 30 days' prior written notice has been given to the Owner. An
additional certificate evidencing continuation of liability coverage, including
coverage for completed operations, shall be submitted with the final Application
for Payment as required by Section 9.10.2 and thereafter upon renewal or
replacement of such coverage until the expiration of the time required by
Section 11.1.2. Information concerning reduction of coverage on account of
revised limits or claims paid under the General Aggregate, or both, shall be
furnished by the Contractor with reasonable promptness.
 
§11.1.4 The Contractor shall cause the commercial liability coverage required by
the Contract Documents to include (1) the Owner, as additional insureds for
claims caused in whole or in part by the Contractor's negligent acts or
omissions during the Contractor's operations; and (2) the Owner as an additional
insured for claims caused in whole or in part by the Contractor's  negligent
acts or omissions during the Contractor's completed operations.
 
§11.2 OWNER'S LIABILITY INSURANCE
The Owner shall be responsible for purchasing and maintaining the Owner's usual
liability insurance.
 
§ 11.3 PROPERTY INSURANCE
§ 11.3.1 Unless otherwise provided, the Owner shall purchase and maintain, in a
company or companies lawfully authorized to do business in the jurisdiction in
which the Project is located, property insurance written on a builder's risk
''all-risk" or equivalent policy form in the amount of the initial Contract Sum,
plus value of subsequent Contract Modifications and cost of materials supplied
or installed by others, comprising total value for the entire Project at the
site on a replacement cost basis without optional deductibles. Such property
insurance shall be maintained, unless otherwise provided in the Contract
Documents or otherwise agreed in writing by all persons and entities who are
beneficiaries of such insurance, until final payment has been made as provided
in Section 9.10 or until no person or entity other than the Owner has an
insurable interest in the property required by this Section 11.3 to be covered,
whichever is later. This insurance shall include interests of the Owner, the
Contractor, Subcontractors and Sub­ subcontractors in the Project.
 
§11.3.1.1 Property insurance shall be on an "all-risk" or equivalent policy form
and shall include, without limitation, insurance against the perils of fire
(with extended coverage) and physical loss or damage including, without
duplication of coverage, theft, vandalism, malicious mischief, collapse,
earthquake, flood, windstorm, falsework, testing and startup, temporary
buildings and debris removal including demolition occasioned by enforcement of
any applicable legal requirements, and shall cover reasonable compensation for
Architect's and Contractor's services
and expenses required as a result of such insured loss.
 
§11.3.1.2 If the Owner does not intend to purchase such property insurance
required by the Contract and with all of the coverages in the amount described
above, the Owner shall so inform the Contractor in writing prior to commencement
of the Work. The Contractor may then effect insurance that will protect the
interests of the Contractor, Subcontractors and Sub-subcontractors in the Work,
and by appropriate Change Order the cost thereof shall be charged to the Owner.
If the Contractor is damaged by the failure or neglect of the Owner to purchase
or maintain insurance as described above, without so notifYing the Contractor in
writing, then the Owner shall bear all reasonable costs properly attributable
thereto.
 
§ 11.3.1.3 If the propetty  insurance requires  deductibles,  the Owner shall
pay costs not covered because of such deductibles.
 
 
32

--------------------------------------------------------------------------------

 
 
§ 11.3.1.4 This property insurance shall cover portions of the Work stored off
the site, and also portions of the Work in transit.
 
§ 11.3.1.5 Partial occupancy or use in accordance with Section 9.9 shall not
commence until the insurance company or companies providing propetiy insurance
have consented to such partial occupancy or use by endorsement or otherwise. The
Owner and the Contractor shall take reasonable steps to obtain consent of the
insurance company or companies and shall, without mutual written consent, take
no action with respect to partial occupancy or use that would cause
cancellation, lapse or reduction of insurance.
 
§ 11.3.2 BOILER AND MACHINERY INSURANCE
The Owner shall purchase and maintain boiler and machinery insurance required by
the Contract Documents or by law, which shall specifically cover such insured
objects during installation and until final acceptance by the Owner; this
insurance shall include interests of the Owner, Contractor, Subcontractors and
Sub-subcontractors in the Work, and the Owner and Contractor shall be named
insureds.
 
§ 11.3.3 LOSS OF USE INSURANCE
The Owner, at the Owner's option, may purchase and maintain such insurance as
will insure the Owner against loss of use of the Owner's property due to fire or
other hazards, however caused. The Owner waives all rights of action against the
Contractor for loss of use of the Owner's property, including consequential
losses due to fire or other hazards however caused.
 
§ 11.3.4 If the Contractor requests in writing that insurance for risks other
than those described herein or other special causes ofloss be included in the
property insurance policy, the Owner shall, if possible, include such insurance,
and the cost thereof shall be charged to the Contractor by appropriate Change
Order.
 
§ 11.3.5 If during the Project construction period the Owner insures propetties,
real or personal or both, at or adjacent to the site by property insurance under
policies separate from those insuring the Project, or if after final payment
property insurance is to be provided on the completed Project through a policy
or policies other than those insuring the Project during the construction
petiod, the Owner shall waive all rights in accordance with the terms of Section
 
§11.3.7 for damages caused by fire or other causes ofloss covered by this
separate property insurance. All separate policies shall provide this waiver of
subrogation by endorsement or otherwise.
 
§ 11.3.6 Before an exposure to loss may occur, the Owner shall file with the
Contractor a copy of each policy that includes insurance coverages required by
this Section 11.3. Each policy shall contain all generally applicable
conditions, definitions, exclusions and endorsements related to this Project.
Each policy shall contain a provision that the policy will not be canceled or
allowed to expire, and that its limits will not be reduced, until at least 30
days' prior written notice has been given to the Contractor.
 
§ 11.3.7 WAIVERS OF SUBROGATION
The Owner and Contractor waive all rights against (I) each other and any of
their subcontractors, sub­ subcontractors, agents and employees, each of the
other, and (2) the Architect, Architect's consultants, separate contractors
described in Article 6, if any, and any of their subcontractors,
sub-subcontractors, agents and employees, for damages caused by fire or other
causes of loss to the extent covered by property insurance obtained pursuant to
this Section 11.3 or other property insurance applicable to the Work, except
such rights as they have to proceeds of such insurance held by the Owner as
fiduciary. The Owner or Contractor, as appropriate, shall require of the
Architect, Architect's consultants, separate contractors described in Article 6,
if any, and the subcontractors, sub­ subcontractors, agents and employees of any
of them, by appropriate agreements, written where legally required for validity,
similar waivers each in favor of other parties enumerated herein. The policies
shall provide such waivers of subrogation by endorsement or otherwise. A waiver
of subrogation shall be effective as to a person or entity even though that
person or entity would otherwise have a duty of indemnification, contractual or
otherwise, did not pay the insurance premium directly or indirectly, and whether
or not the person or entity had an insurable interest in tl1e property damaged.
 
§ 11.3.8 A loss insured under the Owner's property insurance shall be adjusted
by the Owner as fiduciary and made payable to the Owner as fiduciary for the
insureds, as their interests may appear, subject to requirements of any
applicable mortgagee clause and of Section 11.3.10. The Contractor shall pay
Subcontractors their just shares of insurance proceeds received by the
Contractor, and by appropriate agreements,  written where legally required for
validity, shall require Subcontractors  to make payments  to their
SubRsubcontractors in similar manner.
 
 
33

--------------------------------------------------------------------------------

 


§ 11.3.9 If required in writing by a party in interest, the Owner as fiduciary
shall, upon occurrence of an insured loss, give bond for proper performance of
the Owner's duties. The cost of required bonds shall be charged against proceeds
received as fiduciary. The Owner shall deposit in a separate account proceeds so
received, which theOwner shall distribute in accordance with such agreement as
the parties in interest may reach, or as determined in accordance with the
method of binding dispute resolution selected in the Agreement  between the
Owner and Contractor. If after such loss no other special agreement is made and
unless the Owner terminates the Contract for convenience,  replacement of
damaged property shall be performed by the Contractor after notification of a
Change in the Work in accordance with Article 7.
 
§ 11.3.10 The Owner as fiduciary shall have power to adjust and settle a loss
with insurers unless one of the parties in interest shall object in writing
within five days after occurence of loss to the Owner's exercise of this power;
if such objection is made, the dispute shall be resolved in the manner selected
by the Owner and Contractor as the method of binding dispute resolution in the
Agreement. If the Owner and Contractor have selected arbitration as the method
of binding dispute resolution, the Owner as fiduciary shall make settlement with
insurers or, in the case of a dispute over distribution  of insurance proceeds,
in accordance with the directions of the arbitrators.
 
§ 11.4 PERFORMANCE BOND AND PAYMENT BOND
§ 11.4.1 The Owner shall have the right to require the Contractor to furnish
bonds covering faithful performance of the Contract and payment of obligations
arising thereunder as stipulated in bidding requirements or specifically
required in the Contract Documents on the date of execution of the Contract.
 
§ 11.4.2 Upon the request of any person or entity appearing to be a potential
beneficiary of bonds covering payment of obligations arising under the Contract,
the Contractor shall promptly furnish a copy of the bonds or shall authorize a
copy to be furnished.
 
ARTICLE 12  UNCOVERING AND CORRECTION OF WORK
§ 12.1 UNCOVERING OF WORK
§ 12.1.1 !fa portion of the Worlds covered contrary to the Architect's request
or to requirements specifically expressed in the Contract Documents,  it must,
if requested in writing by the Architect, be uncovered for the Architect's
examination and be replaced at the Contractor's expense without change in the
Contract Time.
 
§ 12.1.2 If a portion of the Work has been covered that the Architect has not
specifically  requested to examine prior to its being covered, the Architect may
request to see such Work and it shall be uncovered by the Contractor. If such
Work is in accordance with the Contract Documents,  costs of uncovering and
replacement  shall, by appropriate Change Order, be at the Owner's expense. If
such Work is not in accordance with the Contract Documents, such costs and the
cost of correction shall be at the Contractor's  expense unless the condition
was caused by the Owner or a separate contractor in which event the Owner shall
be responsible for payment of such costs.
 
§ 12.2 CORRECTION OF WORK
§ 12.2.1 BEFORE OR AFTER SUBSTANTIAL COMPLETION
The Contractor shall promptly correct Work rejected by the Architect or failing
to conform to the requirements of the Contract Documents, whether discovered
before or after Substantial Completion  and whether or not fabricated, installed
or completed. Costs of correcting such rejected Work, including additional
testing and inspections, the cost of uncovering and replacement, and
compensation for the Architect's services and expenses made necessary thereby,
shall be at the Contractor's expense.
 
§ 12.2.2 AFTER SUBSTANTIAL COMPLETION
§ 12.2.2.1 In addition to the Contractor's obligations under Section 3.5, if,
within one year after the date of Substantial Completion of the Work or
designated  portion thereof or after the date for commencement  of warranties
established under Section 9.9.1, or by terms of an applicable special warranty
required by the Contract Documents, any of the Worlds found to be not in
accordance with the requirements of the Contract Documents, the Contractor shall
correct it promptly after receipt of written notice from the Owner to do so
unless the Owner has previously given the Contractor a written acceptance of
such condition. The Owner shall give such notice promptly after discovery of the
condition. During the one-year period for correction of Work, if the Owner fails
to notify the Contractor and give the Contractor an opportunity to make the
correction, the Owner waives the rights to require correction by the Contractor
and to make a claim for breach of warranty. If the Contractor fails to correct
nonconforming Work within a reasonable time during that period after receipt of
notice from the Owner or Architect, the Owner may correct it in accordance with
Section 2.4.
 
 
34

--------------------------------------------------------------------------------

 


§12.2.2.2 The one-year period for correction of work shall be extended with
respect to portions of Work first performed after Substantial Completion by the
period of time between Substantial Completion and the actual completion of that
portion of the Work.
 
§12.2.2.3 The one-year period for correction of Work shall not be extended by
corrective Work performed by the Contractor pursuant to this Section 12.2.
 
§ 12.2.3 The Contractor shall remove from the site portions of the Work that are
not in accordance with the requirements of the Contract Documents and are
neither corrected by the Contractor nor accepted by the Owner.
 
§12.2.4 The Contractor shall bear the cost of correcting destroyed or damaged
construction, whether completed or partially completed, of the Owner or separate
contractors caused by the Contractor's correction or removal of Work that is not
in accordance with the requirements of the Contract Documents.
 
§12.2.5 Nothing contained in this Section 12.2 shall be construed to establish a
period of limitation with respect to other obligations the Contractor has under
the Contract Documents. Establishment of the one-year period for correction of
Work as described in Section 12.2.2 relates only to the specific obligation of
the Contractor to correct the Work, and has no relationship to the time within
which the obligation to comply with the Contract Documents may be sought to be
enforced, nor to the time within which proceedings may be commenced to establish
the Contractor's liability with respect to the Contractor's obligations other
than specifically to correct the Work.
 
§ 12.3  ACCEPTANCE OF NONCONFORMING WORK
If the Owner prefers to accept Work that is not in accordance with the
requirements of the Contract Documents, the Owner may do so instead of requiring
its removal and correction, in which case the Contract Sum will be reduced as
appropriate and equitable. Such adjustment shall be effected whether or not
final payment has been made.
 
ARTICLE 13  MISCELLANEOUS PROVISIONS
§ 13.1 GOVERNING LAW
The Contract shall be governed by the law of the place where the Project is
located except that, if the parties have selected arbitration as the method of
binding dispute resolution, the Federal Arbitration Act shall govern Section
15.4.
 
§13.2 SUCCESSORS AND ASSIGNS
§13.2.1 The Owner and Contractor respectively bind themselves, their partners,
successors, assigns and legal representatives to covenants, agreements and
obligations contained in the Contract Documents. Except as provided in Section
13.2.2, neither patty to the Contract shall assign the Contract as a whole
without written consent of the other. If either party attempts to make such an
assignment without such consent, that party shall nevertheless remain legally
responsible for all obligations under the Contract.
 
§ 13.2.2 The Owner may, without consent of the Contractor, assign the Contract
to a lender providing construction financing for the Project, if the lender
assumes the Owner's rights and obligations under the Contract Documents. The
Contractor shall execute all consents reasonably required to facilitate such
assignment.
 
§13.3 WRITTEN NOTICE
Written notice shall be deemed to have been duly served if delivered in person
to the individual, to a member of the firm or entity, or to an officer of the
corporation for which it was intended; or if delivered at, or sent by registered
or certified mail or by courier service providing proof of delivery to, the last
business address known to the party giving notice.
 
 
35

--------------------------------------------------------------------------------

 


§ 13.4 RIGHTS AND REMEDIES
§ 13.4.1 Duties and obligations imposed by the Contract Documents and rights and
remedies available thereunder shall be in addition to and not a limitation of
duties, obligations, rights and remedies otherwise imposed or available bylaw.
 
§ 13.4.2 No action or failure to act by the Owner, Architect or Contractor shall
constitute a waiver of a right or duty afforded them under the Contract, nor
shall such action or failure to act constitute approval of or acquiescence in a
breach there under, except as may be specifically agreed in writing.
 
§ 13.5 TESTS AND INSPECTIONS
§ 13.5.1 Tests, inspections and approvals of portions of the Work shall be made
as required by the Contract Documents and by applicable laws, statutes,
ordinances, codes, rules and regulations or lawful orders of public authorities.
Unless otherwise provided, the Contractor shall make arrangements for such
tests, inspections and approvals with an independent testing laboratory or
entity acceptable to the Owner, or with the appropriate public authority, and
shall bear all related costs of tests, inspections and approvals. The Contractor
shall give the Architect timely notice of when and where tests and inspections
are to be made so that the Architect may be present for such procedures. The
Owner shall bear costs of(!) tests, inspections or approvals that do not become
requirements until after bids are received or negotiations concluded, and (2)
tests, inspections or approvals where building codes or applicable laws or
regulations prohibit the Owner from delegating their cost to the Contractor.
 
§ 13.5.2 If the Architect, Owner or public authorities having jurisdiction
determine that portions of the Work require additional testing, inspection or
approval not included under Section 13.5.1, the Architect will, upon written
authorization from the Owner, instruct the Contractor to make arrangements for
such additional testing, inspection or approval by an entity acceptable to the
Owner, and the Contractor shall give timely notice to the Architect of when and
where tests and inspections are to be made so that the Architect may be present
for such procedures. Such costs, except as provided in Section 13.5.3, shall be
at the Owner's expense.
 
§ 13.5.3 If such procedures for testing, inspection or approval under Sections
13.5.1 and 13.5.2 reveal failure of the portions of the Work to comply with
requirement's established by the Contract Documents, all costs made necessary by
such failure including those of repeated procedures and compensation for the
Architect's services and expenses shall be at the Contractor's expense.
 
§ 13.5.4 Required certificates of testing, inspection or approval shall, unless
otherwise required by the Contract Documents, be secured by the Contractor and
promptly delivered to the Architect.
 
§ 13.5.5 If the Architect is to observe tests, inspections or approvals required
by the Contract Documents, the Architect will do so promptly and, where
practicable, at the normal place of testing.
 
§ 13.5.6 Tests or inspections conducted pursuant to the Contract Documents shall
be made promptly to avoid unreasonable delay in the Work.
 
§ 13.6 INTEREST
Payments due and unpaid under the Contract Documents shall bear interest from
the date payment is due at such rate as the parties may agree upon in writing
or, in the absence thereof, at the legal rate prevailing from time to time at
the place where the Project is located.
 
§ 13.7 TIME LIMITS ON CLAIMS
The Owner and Contractor shall commence all claims and causes of action, whether
in contract, tort, breach of warranty or otherwise, against the other arising
out of or related to the Contract in accordance with the requirements of the
final dispute resolution method selected in the Agreement within the time period
specified by applicable law, but io any case not more than 10 years after the
date of Substantial Completion of the Work. The Owner and Contractor waive all
claims and causes of action not commenced in accordance with this Section 13.7.
 
ARTICLE 14 TERMINATION OR SUSPENSION OF THE CONTRACT
§ 14.1 TERMINATION BY THE CONTRACTOR
§14.1.1 The Contractor may terminate the Contract if the Work is stopped for a
period of 30 consecutive days through no act or fault of the Contractor or a
Subcontractor, Sub-subcontractor or their agents or employees or any other
persons or entities performing portions of the Work under direct or indirect
contract with the Contractor! for any of the following reasons:
 
 
36

--------------------------------------------------------------------------------

 
 

 
.1
Issuance of an order of a court or other public authority having jurisdiction
that requires all Work to be stopped;

 
.2
An act of government, such as a declaration of national emergency that requires
all Work to be stopped;

 
.3
Because the Architect has not issued a Certificate for Payment and has not
notified the Contractor of the reason fur withholding certification as provided
in Section 9.4.1, or because the Owner has not made payment on a Certificate for
Payment within the time stated in the Contract Documents; or

 
.4
The Owner has failed to furnish to the Contractor promptly, upon the
Contractor's request, reasonable evidence as required by Section 2.2.1.

 
§ 14.1.2 The Contractor may terminate the Contract if, through no act or fault
of the Contractor or a Subcontractor, Sub-subcontractor or their agents or
employees or any other persons or entities performing portions of the Work under
direct or indirect contract with the Contractor, repeated suspensions, delays or
interruptions of the entire Work by the Owner as described in Section 14.3
constitute in the aggregate more than I 00 percent of the total number of days
scheduled for completion, or 120 days in any 365-day period, whichever is less.
 
§ 14.1.3 If one of the reasons described in Section 14.1.1 or 14.1.2 exists, the
Contractor may, upon seven days' written notice to the Owner and Architect,
terminate the Contract and recover from the Owner payment for Work executed,
including reasonable overhead and profit, costs incurred by reason of such
termination, and damages.
 
§ 14.1.4 If the Work is stopped for a period of 60 consecutive days through no
act or fault of the Contractor or a Subcontractor or their agents or employees
or any other persons performing portions of the Work under contract with the
Contractor because the Owner has repeatedly failed to fulfill the Owner's
obligations under the Contract Documents with respect to matters important to
the progress of the Work, the Contractor may, upon seven additional days'
written notice to the Owner and the Architect, terminate the Contract and
recover from the Owner as provided in Section 14.1.3.
 
§ 14.2  TERMINATION BY THE OWNER FOR CAUSE
§ 14.2.1 The Owner may terminate the Contract if the Contractor

 
.1
repeatedly refuses or fails to supply enough properly skilled workers or proper
materials;

 
.2
fails to make payment to Subcontractors for materials or labor in accordance
with the respective agreements between the Contractor and the Subcontractors;

 
.3
repeatedly disregards applicable laws, statutes, ordinances, codes, rules and
regulations, or lawful orders of a public authority; or

 
.4
otherwise is guilty of substantial breach of a provision of the Contract
Documents.

 
§ 14.2.2 When any of the above reasons exist, Owner, upon certification by the
Initial Decision Maker that sufficient cause exists to justify such action, may
without prejudice to any other rights or remedies of the Owner and after giving
the Contractor and the Contractor's surety, if any, seven days' written notice,
terminate employment of the Contractor and may, subject to any prior rights of
the surety:

 
.1
Exclude the Contractor from the site and take possession of all materials,
equipment, tools, and construction equipment and machinery thereon owned by the
Contractor;

 
.2
Accept assignment of subcontracts pursuant to Section 5.4; and

 
.3
Finish the Work by whatever reasonable method the Owner may deem expedient. Upon
written request of the Contractor, the Owner shall furnish to the Contractor a
detailed accounting of the costs incurred by the Owner in finishing the Work.

 
§ 14.2.3 When the Owner terminates the Contract for one of the reasons stated in
Section 14.2.1, the Contractor shall not be entitled to receive further payment
untill the Work is finished.
 
§ 14.2.4 If the unpaid balance of the Contract Sum exceeds costs of finishing
the Work, including compensation for the Architect's services and expenses made
necessary thereby, and other damages incurred by the Owner and not expressly
waived, such excess shall be paid to the Contractor. If such costs and damages
exceed the unpaid balance, the Contractor shall pay the difference to the Owner.
The amount to be paid to the Contractor or Owner, as the case
 
 
37

--------------------------------------------------------------------------------

 
 
§ 14.3 SUSPENSION BY THE OWNER FOR CONVENIENCE
§ 14.3.1 The Owner may, without cause, order the Contractor in writing to
suspend, delay or interrupt the Work in whole or in part for such period of time
as the Owner may detetmine.

§ 14.3.2 The Contract Stun and Contract Time shall be adjusted for increases in
the cost and time caused by suspension,  delay or intenuption as described in
Sectionl4.3.1. Adjustment of the Contract Sum shall include profit. No
adjustment shall be made to the extent
 
.1
that perfonnance is, was or would have been so suspended, delayed or intetrupted
by another cause for which the Contractor is responsible; or

 
.2
that an equit1ble adjustment  is made or denied under another provision of the
Contract.

 
§ 14.4 TERMINATION BY THE OWNER FOR CONVENIENCE
§ 14.4.1 The Owner may, at any time, terminate the Contract for the Owner's
convenience and without cause.
 
§ 14.4.2 Upon receipt of written notice from the Owner of such termination  for
the Owner's convenience,  the Contractor shall
 
.1
cease operations as directed by the Owner in the notice;

 
.2
take actions necessary, or that the Owner may direct, for the protection and
preservation of the Work; and

 
.3
except for Work directed to be performed prior to the effective date of
termination stated in the notice, terminate all existing subcontracts and
purchase orders and enter into no futiher subcontracts and purchase orders.

 
§ 14.4.3 In case of such termination for the Owner's  convenience, the
Contractor shall be entitled to receive payment for Work executed, and costs
incurred by reason of such termination, along with reasonable  overhead and
profit on the Work not executed.
 
ARTICLE 15  ClAIMS  AND DISPUTES
§ 15.1 ClAIMS
§ 15.1.1  DEFINITION
A Claim is a demand or assertion by one of the parties seeking, as a matter of
right, payment of money, or other relief with respect to the terms of the
Contract. The term "Claim" also includes other disputes and matters in question
between the Owner and Contractor  arising out of or relating to the Contract.
The responsibility to substantiate Claims shall rest with the party making the
Claim.
 
§ 15.1.2 NOTICE OF ClAIMS
Claims by either the Owner or Contractor must be initiated by written notice to
the other party and to the Initial Decision Maker with a copy sent to the
Architecif the Architect is not serving as the Initial Decision Maker. Claims by
either party must be initiated within 21 days after occurrence of the event
giving rise to such Claim or within 21 days after the claimant first recognizes
the condition giving rise to the Claim, whichever is later.
 
§ 15.1.3 CONTINUING CONTRACT PERFORMANCE
Pending final resolution of a Claim, except as otherwise agreed in wtiting or as
provided in Section 9.7 and Article 14, the Contractor shall proceed diligently
with perfonnance of the Contract and the Owner shall continue to make payments
in accordance with the Contract Documents. The Architect  will prepare Change
Orders and issue Certificates for Payment in accordance with the decisions of
the Initial Decision Maker.
 
§ 15.1.4 ClAIMS FOR ADDITIONACl OST
If the Contractor wishes to make a Claim for an increase in the Contract Sum,
written notice as provided herein shall be given before proceeding to execute
the Work  Prior notice is not required for Claims relating to an emergency
endangering life or property arising under Section I 0.4.
 
 
38

--------------------------------------------------------------------------------

 
 
§ 15.1.5 CLAIMS FOR ADDITIONAL TIME
§ 15.1.5.1 If the Contractor wishes to make a Claim for an increase in the
Contract Time, written notice as provided herein shall be given. The
Contractor's Claim shall include an estimate of cost and of probable effect of
delay on progress of the Work. In the case of a continuing delay, only one Claim
is necessary.
 
§ 15.1.5.2 If adverse weather conditions are the basis for a Claim for
additional time, such Claim shall be documented  by data substantiating  that
weather conditions were abnormal for the period of time, could not have been
reasonably anticipated and had an adverse effuct on the scheduled  construction.
 
§ 15.1.6 CLAIMS FOR CONSEQUENTIAL DAMAGES
 
The Contractor and Owner waive Claims against each other for consequential
damages arising out of or relating to this Contract. This mutual waiver includes
 
 
.1
damages incun·ed by the Owner for rental expenses, for losses of use, income,
profit, financing, business and reputation, and for loss of management or
employee productivity or of the services of such persons; and

 
 
.2
damages incurred by the Contractor for principal office expenses including the
compensation of personnel stationed there, for losses of financing, business and
reputation, and for loss of profit except anticipated profit arising directly
from the Work.



 
This mutual waiver is applicable, without limitation, to all consequential
damages due to either party's  tennination in accordance with Article
14. Nothing contained in this Section 15.1.6 shall be deemed to preclude an
award of liquidated damages, when applicable, in accordance  with the
requirements of the Contract Documents.
 
§ 15.21NITIAL DECISION
§ 15.2.1 Claims, excluding those arising under Sections 10.3,10.4, 11.3.9, and
11.3.10,shall be referred to the Initial Decision Maker for initial decision.
The Architect will serve as the Initial Decision Maker, unless otherwise
indicated in the Agreement. Except for those Claims excluded by this Section
15.2.1, an initial decision shall be required as a condition precedent to
mediation of any Claim arising prior to the date final payment is due, unless 30
days have passed after the Claim has been referred to the Initial Decision Maker
with no decision having been rendered. Unless the Initial Decision Maker and all
affected parties agree, the Initial Decision Maker will not decide disputes
between the Contractor  and persons or entities other than the Owner.
 
§ 15.2.2 The Initial Decision Maker will review Claims and within ten days of
the receipt of a Claim take one or more of the following actions: (I) request
additional supporting data from the claimant or a response with supporting data
from the other party, (2) reject the Claim in whole or in part, (3) approve the
Claim, (4) suggest a compromise, or (5) advise the parties that the Initial
Decision Maker is mabie to resolve the Claim if the Initial Decision Maker lacks
sufficient information to evaluate the merits of the Claim or if the Initial
Decision Maker concludes that, in the Initial Decision Maker's sole discretion,
it would be inappropriate  for the Initial Decision Maker to resolve the Claim.
 
§ 15.2.3 In evaluating Claims, the Initial Decision Maker may, but shall not be
obligated to, consult with or seek information from either party or from persons
with special knowledge or expertise who may assist the Initial Decision Maker in
rendering a decision. The Initial Decision Maker may request the Owner to
authorize retention of such persons at the Owner's expense.
 
§ 15.2.4 If the Initial Decision Maker requests a party to provide a response to
a Claim or to furnish additional supporting data, such patiy shall respond,
within ten days after receipt of such request, and shall either (1) provide a
response on the requested supporting data, (2) advise the Initial Decision Maker
when tl1e response or supporting data will be fhrnished or (3) advise the
Initial Decision Maker that no suppmiing  data will be furnished.  Upon receipt
of the response or supporting data, if any, the Initial Decision Maker will
either reject or approve the Claim in whole or in patt.
 
§ 15.2.5 The Initial Decision Maker will render an initial decision approving or
rejecting the Claim, or indicating that the Initial Decision Maker is unable to
resolve the Claim. This initial decision shall (I) be in writing; (2) state the
reasons therefor; and (3) notify the parties and the Architect, if the Architect
is not serving as the Initial Decision Maker, of any change in the Contract Sum
or Contract Time or both. The initial decision shall be final and binding on the
patties but subject to mediation and, if the parties fail to resolve their
dispute through mediation, to binding dispute resolution.
 
 
39

--------------------------------------------------------------------------------

 
 
§ 15.2.6 Either
 party may file for mediation of an initial decision at any time, subject to the terms of Section 15.2.6.1.
 
§ 15.2.6.1 Either  party may, within  30 days from the date of an initial
decision, demand in writing that the other party file for mediation within
60 days ofthe initial decision. If such a demand is made and the party receiving
the demand fails to file for mediation within the time required, then both
parties waive their rights to mediate or pursue binding dispute resolution
proceedings with respect to the initial decision.
 
§15.2.7 In the event of a Claim against the Contractor, the Owner may, but is
not obligated to, notifY the surety, if any, of the nature and amount of the
Claim. If the Claim relates to a possibility of a Contractor's default, the
Owner may, but is not obligated to, notify the surety and request the surety's
assistance in resolving the controversy.
 
§15.2.8 !fa Claim relates to or is the subject of a mechanic's lien, the party
asserting such Claim may proceed in accordance with applicable law to comply
with the lien notice or filing deadlines.

§15.3 MEDIATION
§ 15.3.1 Claims, disputes, or other matters in controversy arising out of or
related to the Contract except those waived as provided for in Sections 9.10.4,
9.10.5, and 15.1.6 shall be subject to mediation as a condition precedent to
binding dispute resolution.
 
§ 15.3.2 The parties shall endeavor to resolve their Claims by mediation which,
tm!ess the parties mutually agree otherwise, shall be administered by the
American Arbitration Association in accordance with its Constmction Industry
Mediation Procedures in effect on the date of the Agreement. A request for
mediation shall be made in writing, delivered to the other party to the
Contract, and filed with the person or entity administering the mediation. The
request may be made concmrently with the filing of binding dispute resolution
proceedings but, in such event, mediation shall proceed in advance of binding
dispute resolution proceedings, which shall be stayed pending mediation for a
period of 60 days from the date of filing, unless stayed for a longer period by
agreement of the parties or court order. If an arbitration is stayed pursuant to
this Section 15.3.2, the patties may nonetheless proceed to the selection of the
arbitrator(s) and agree upon a schedule for later proceedings.
 
§15.3.3 The patties shall share the mediator's fee and any filing fees equally.
The mediation shall be held in the place where the Project is located, unless
another location is mutually agreed upon. Agreements reached in mediation shall
be enforceable as settlement agreements in any court having jurisdiction thereof
 
§15.4ARBITRATION
§15.4.1 If the parties have selected arbitration as the method for binding
dispute resolution in the Agreement, any Claim subject to, but not resolved by,
mediation shall be subject to arbitration which, unless the patties mutually
agree otherwise, shall be administered by the American Arbitration Association
in accordance with its Construction Industry Arbitration Rules in effect on the
date of the Agreement. A demand for arbitration shall be made in writing,
delivered to the other party to the Contract, and filed with the person or
entity administering the arbitration. The party filing a notice of demand for
arbitration must assert in the demand all Claims then known to that patty on
which arbitration is permitted to be demanded.
 
§ 15.4.1.1 A demand for arbitration shall be made no earlier than concurrently
with tl1e filing of a request for mediation, but in no event shall it be made
after the date when the institution of legal or equitable proceedings based on
the Claim would be barred by the applicable statute of limitations. For statute
oflimitations purposes, receipt of a written demand for arbitration by the
person or entity administering the arbitration shall constitute the institution
of legal or equitable proceedings based on the Claim.
 
§15.4.2 The award rendered by the arbitrator or arbitrators shall be final, and
judgment may be entered upon it in accordance with applicable law in any court
having jurisdiction thereof.
 
§15.4.3 The fOregoing agreement  to arbitrate and other agreements to arbitrate
with an additional person or entity duly consented to by parties to the
Agreement shall be specifically enforceable under applicable law in any court
having jurisdiction thereof.
 
 
40

--------------------------------------------------------------------------------

 
 
§ 15.4.4 CONSOLIDATION OR JOINDER
§ 15.4.4.1 Either party, at its sole discretion, may consolidate an arbitration
conducted under this Agreement  with any other arbitration  to which it is a
party provided that (1) the arbitration agreement governing  the other
arbitration permits consolidation,  (2) the arbitrations  to be consolidated
substantially involve common questions of law or fact, and (3) the arbitrations
employ materially similar procedural rules and methods for
selecting  arbitrator(s).
 
§ 15.4.4.2 Either party, at its sole discretion, may include by joinder persons
or entities substantially involved in a conunon  question of law or fact whose
presence is required if complete relief is to be accorded in arbitration,
provided that the party sought to be joined consents in writing to such joinder.
Consent to arbitration involving  an additional person or entity shall not
constitute consent to arbitration of any claim, dispute or other matter in
question not described in the written consent.
 
§ 15.4.4.3 The Owner and Contractor grant to any person or entity made a party
to an arbitration  conducted  under this Section 15.4, whether by joinder or
consolidation, the same rights of joinder and consolidation  as the Owner and
Contractor  under this Agreement.
 
 
41

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
[image2.jpg]
1970 & 1990 East Grand Avenue
Trade Summary
                          No    Description    
Gross sf
 
Budget
  Remarks                          

 

  0100  
General Requirements
    97,634  
sf
  $ 86,216       0133  
Surveying
    97,634  
sf
  $ 23,400       0207  
Selective Demolition
    97,634  
sf
  $ 213,352       0221  
Earthwork
    97,634  
sf
  $ 60,637       0227  
Erosion Control
    97,634  
sf
  $ 13,500       0236  
Piling & Caissons
    97,634  
sf
  $ 186,620       0251  
Asphaltic Concrete Paving
    97,634  
sf
  $ 18,500       0253  
Site Concrete
    97,634  
sf
  $ 151,880       0259  
Parking Striping & Bumpers
    97,634  
sf
  $ 14,000       0266  
Site Utilities (Storm Drain/Sewer/Water)
    97,634  
sf
  $ 43,750       0282  
Fountains
    97,634  
sf
  $ 86,840       0291  
Irrigation/Landscaping
    97,634  
sf
  $ 66,000       0321  
Concrete Reinforcing Bar
    97,634  
sf
  $ 77,169       0331  
Cast-ln-Place Concrete
    97,634  
sf
  $ 310,815       0421  
Masonry
    97,634  
sf
  $ 30,240       0512  
Structural Steel Framing
    97,634  
sf
  $ 400,105       0531  
Metal Decking/Metal Sidings
    97,634  
sf
  $ 91,024       0551  
Misc. & Ornamental Metals
    97,634  
sf
  $ 295,221       0611  
Lumber/Timber/Rough Carpentry
    97,634  
sf
  $ 10,000       0622  
Finish Carpentry
    97,634  
sf
  $ 214,702       0711  
Waterproofing
    97,634  
sf
  $ 52,448       0721  
Building Insulation
    97,634  
sf
  $ 51,127       0731  
Roofing
    97,634  
sf
  $ 66,779       0761  
Sheet Metal/Roof Accessories/Metal Panels
    97,634  
sf
  $ 554,609       0791  
Caulking, Sealant & Fire Stopping
    97,634  
sf
  $ 16,648       0810  
H.MVWood Doors & Frames
    97,634  
sf
  $ 103,350       0831  
Access Doors
    97,634  
sf
  $ 3,000       0837  
Overhead/Roll-Up Doors
    97,634  
sf
  $ 200,000       0881  
Glass & Glazing
    97,634  
sf
  $ 1,599,354       0920  
Plaster & Drywall
    97,634  
sf
  $ 719,897       0931  
Ceramic Tile
    97,634  
sf
  $ 120,655       0951  
Acoustical Ceiling
    97,634  
sf
  $ 70,032       0966  
Resilient Flooring & Carpet
    97,634  
sf
  $ 340,044       0991  
Painting & Wall Covering
    97,634  
sf
  $ 98,737       0998  
Fiber Reinforced Panel
    97,634  
sf
  $ 3,120       1016  
Toilet Compartments & Accessories
    97,634  
sf
  $ 33,890       1043  
Signs
    97,634  
sf
  $ 6,750       1052  
Fire Extinguisher
    97,634  
sf
  $ 5,400       1140  
Appliances
    97,634  
sf
  $ 0       1421  
Elevators
    97,634  
sf
  $ 147,500       1511  
Plumbing
    97,634  
sf
  $ 239,607       1541  
Fire Sprinkler Systems
    97,634  
sf
  $ 95,485       1571  
HVAC
    97,634  
sf
  $ 652,504       1611  
Electrical
    97,634  
sf
  $ 1,610,402       1612  
Fire Alarm Systems
    97,634  
sf
  $ 34,409          
Total
    97,634  
sf
  $ 9,219,716                                      
General Conditions
            $ 175,000          
Insurances
            $ 126,925          
Contractor's Fee
            $ 261,845          
Mark-ups
            $ 563,770          
Estimated Construction Costs
            $ 9,783,485    

 
 
1

--------------------------------------------------------------------------------

 
 

graphic [image1.jpg]
Exhibit "B"
Stamps.com
 
1990 East Grand Ave., El Segundo, CA
 
List of Documents

 

       
111447
 
Sheet #
 
Description
Rev No.
Date
Details
Architectural
Ware Malcomb
      10635 Santa Monica Blvd., Ste. 150, Los Angeles, CA 90025      
A0_1
TITLE SHEET
BID SET
1/5/2012
 
A0_2
GENERAL NOTES
BID SET
1/5/2012
 
A0_33
ACCESSIBILITY NOTES & DETAILS
BID SET
1/5/2012
 
A0_3A
ACCESSIBILITY NOTES & DETAILS
BID SET
1/5/2012
 
A0_3B
ACCESSIBILITY NOTES & DETAILS
BID SET
1/5/2012
 
A0_4
OCCUPANCY & EXIT PLAN
BID SET
1/5/2012
 
A0_5A
ELECTRICAL TITLE 24 FORMS
BID SET
1/5/2012
 
A0_5B
TITLE 24
BID SET
1/5/2012
 
A0_5C
TITLE 24
BID SET
1/5/2012
 
A0_5D
TITLE 24
BID SET
1/5/2012
 
A0_5E
TITLE 24
BID SET
1/5/2012
 
A0_5F
TITLE 24
BID SET
1/5/2012
 
D1_0
DEMO SITE PLAN
BID SET
12/6/2011
 
D2_1
1ST & 2ND FLOOR DEMO PLAN
BID SET
12/6/2011
 
D2_2
3RD FLOOR & ROOF DEMO PLAN
BID SET
12/6/2011
 
A1_0
SITE PLAN
BID SET
1/5/2012
 
A2_1
OVERALL 1ST & 2ND FLOOR PLAN
BID SET
1/5/2012
 
A2_2
OVERALL 3RD FLOOR & ROOF PLAN
BID SET
1/5/2012
 
A2_3
ENLARGED PARTIAL 1ST FLOOR PLANS
BID SET
1/5/2012
 
A2_4
ENLARGED PARTIAL 2ND FLOOR PLANS
BID SET
1/5/2012
 
A2_5
ENLARGED PARTIAL 3RD FLOOR PLANS
BID SET
1/5/2012
 
A3_0
ENLARGED PARTIAL ROOF PLANS
BID SET
1/5/2012
 
A4_1
EXTERIOR ELEVATIONS
BID SET
1/5/2012
 
A4_2
ENLARGED PARTIAL EXTERIOR ELEVATIONS
BID SET
1/5/2012
 
A4_3
ENLARGED EXTERIOR ELEVATIONS
BID SET
1/5/2012
 
A5_0
BUILDING SECTIONS
BID SET
1/5/2012
 
A6_1
WALL SECTIONS
BID SET
1/5/2012
 
A6_2
WALL SECTIONS
BID SET
1/5/2012
 
A6_3
WALL SECTIONS
BID SET
1/5/2012
 
A6_4
WALL SECTIONS
BID SET
1/5/2012
 
A6.5
INTERIOR ELEVATIONS
BID SET
1/5/2012
 
A6.6
INTERIOR ELEVATIONS
BID SET
1/5/2012
 
A7_1
ENLARGED STAIR PLANS & SECTIONS
BID SET
1/5/2012
 
A7_2
ENLARGED STAIR PLANS & SECTIONS
BID SET
1/5/2012
 
A7_3
ENLARGED RESTROOM PLANS AND ELEVATIONS
BID SET
1/5/2012
 
A7_4
ENLARGED RESTROOM PLANS AND ELEVATIONS
BID SET
1/5/2012
 
A7.5
RECEPTION DESK ELEVATIONS & DETAILS
BID SET
1/5/2012
 
A7.6
MILLWORK ELEVATIONS & DETAILS
BID SET
1/5/2012
 
A7.7
MILLWORK ELEVATIONS & DETAILS
BID SET
1/5/2012
 
A7.8
MILLWORK ELEVATIONS & DETAILS
BID SET
1/5/2012
 
A8.0
LIGHT FIXTURE SYMBOL LEGEND
BID SET
1/5/2012
 
A8_1
ENLARGED 1ST REFLECTED CEILING PLAN
BID SET
1/5/2012
 
A8_2
ENLARGED 2ND REFLECTED CEILING PLAN
BID SET
1/5/2012
 
A8_3
ENLARGED 3RD REFLECTED CEILING PLAN
BID SET
1/5/2012
 
A9.0
FINISH LEGEND
BID SET
1/5/2012
  A9_1
ENLARGED 1ST FLOOR FINISH PLAN
BID SET
1/5/2012
 

 
This estimating system is the sole property of KPRS Construction Services, Inc.
No part of this estimating system may be reproduced.
 
 
1

--------------------------------------------------------------------------------

 
 

graphic [image1.jpg]
Exhibit "B"
Stamps.com
 
1990 East Grand Ave., El Segundo, CA
 
List of Documents

       
111447
 
Sheet #
 
 
Description
 
Rev No.
 
Date
 
Details
A9_2
ENLARGED 2ND FLOOR FINISH PLAN
BID SET
1/5/2012
 
A9_3
ENLARGED 3RD FLOOR FINISH PLAN
BID SET
1/5/2012
 
A10_1
ENLARGED 1ST FLOOR POWER & SIGNAL PLAN
BID SET
1/5/2012
 
A10_2
ENLARGED 2ND FLOOR POWER & SIGNAL PLAN
BID SET
1/5/2012
 
A10_3
ENLARGED 3RD FLOOR POWER & SIGNAL PLAN
BID SET
1/5/2012
 
A11_1
DOOR SCHEDULES
BID SET
1/5/2012
 
A11_2
WINDOW SCHEDULE
BID SET
1/5/2012
 
A12_1
DETAILS
BID SET
1/5/2012
 
A12_2
DETAILS
BID SET
1/5/2012
 
A12_3
DETAILS
BID SET
1/5/2012
 
A12_4
DETAILS
BID SET
1/5/2012
 
A12_5
DETAILS
BID SET
1/5/2012
 
A12_6
DETAILS
BID SET
1/5/2012
 
A12_7
DETAILS
BID SET
1/5/2012
 
A12.7A
DETAILS
BID SET
1/5/2012
 
A12.8
DETAILS
BID SET
1/5/2012
 
A12.9
DETAILS
BID SET
1/5/2012
 
1 OF 2
SUSWMP
BID SET
Not dated
 
2 OF 2
SUSWMP
BID SET
Not dated
   
PROJECT MANUAL
BID SET
12/1/2011
 
Structural
Grimm & Chen Structural Engineering, Inc.
      17500 Redhill Ave., #240, Irvine, CA 92614      
S1_1
GENERAL NOTES
BID SET
1/12/2012
 
S1_1_1
GENERAL NOTES
BID SET
1/12/2012
 
S1_2
TYPICAL REINFORCING DETAILS
BID SET
1/12/2012
 
S1_3
TYPICAL CONCRETE FOUNDATION DETAILS
BID SET
1/12/2012
 
S1_3_1
TYPICAL CONCRETE FOUNDATION DETAILS
BID SET
1/12/2012
 
S1_3_2
TYPICAL CONCRETE FOUNDATION DETAILS
BID SET
1/12/2012
 
S1_4
TYPICAL STEEL DETAILS
BID SET
1/12/2012
 
S1_4_1
TYPICAL STEEL DETAILS
BID SET
1/12/2012
 
S1_4_2
TYPICAL STEEL DETAILS
BID SET
1/12/2012
 
S1_5
TYPICAL INTERIOR METAL STUD DETAILS
BID SET
1/12/2012
 
S1.5.1
TYPICAL INTERIOR METAL STUD DETAILS
BID SET
1/12/2012
 
S1_6
TYPICAL EXTERIOR METAL STUD DETAILS
BID SET
1/12/2012
 
S2.1
FIRST FLOOR FOUNDATION PLAN
BID SET
1/12/2012
 
S2.1A
STRUCTURAL SLAB ON GRADE REINFORCING PLAN
BID SET
1/12/2012
 
S2.2
SECOND FLOOR FRAMING PLAN
BID SET
1/12/2012
 
S2.2A
SECOND FLOOR CHORD REINFORCING PLAN
BID SET
1/12/2012
 
S2_3
THIRD FLOOR FRAMING PLAN
BID SET
1/12/2012
 
S2.3A
THIRD FLOOR CHORD REINFORCING PLAN
BID SET
1/12/2012
 
S2_4
ROOF FRAMING PLAN
BID SET
1/12/2012
 
S3_1
WALL SECTIONS
BID SET
1/12/2012
 
S3_1_1
WALL SECTIONS
BID SET
1/12/2012
 
S3_1_2
WALL SECTIONS
BID SET
1/12/2012
 
S3_1_3
WALL SECTIONS
BID SET
1/12/2012
 
S4_1
SEISMIC MOMENT FRAME ELEVATIONS (SFRS)
BID SET
1/12/2012
 
S4.2
SEISMIC MOMENT FRAME DETAILS (SFRS)
BID SET
1/12/2012
 
S4.2.1
SEISMIC MOMENT FRAME DETAILS (SFRS)
BID SET
1/12/2012
 

 
This estimating system is the sole property of KPRS Construction Services, Inc.
No part of this estimating system may be reproduced.
 
 
2

--------------------------------------------------------------------------------

 
 

graphic [image1.jpg]
Exhibit "B"
Stamps.com
 
1990 East Grand Ave., El Segundo, CA
 
List of Documents

       
111447
 
Sheet #
 
 
Description
 
Rev No.
 
Date
 
Details
S4.3
STANDARD QUALITY ASSURANCE PLAN
BID SET
1/12/2012
 
S4.3.1
STANDARD QUALITY ASSURANCE PLAN
BID SET
1/12/2012
 
S4.3.2
STANDARD QUALITY ASSURANCE PLAN
BID SET
1/12/2012
 
S5.1
SECTIONS & DETAILS
BID SET
1/12/2012
 
S5.1.1
SECTIONS & DETAILS
BID SET
1/12/2012
 
S5.1.2
SECTIONS & DETAILS
BID SET
1/12/2012
 
S5.1.3
SECTIONS & DETAILS
BID SET
1/12/2012
 
S5.1.4
SECTIONS & DETAILS
BID SET
1/12/2012
 
S6.1
PARTIAL STAIR PLANS
BID SET
1/12/2012
 
S7.1
SOILS REPORT PILE RECOMMENDATIONS
BID SET
12/22/2011
 
Civil
Ware Malcomb
      10635 Santa Monica Blvd., Ste. 150, Los Angeles, CA 90025      
C1_0
TITLE SHEET
BID SET
Not dated
 
C2_0
CONSTRUCTION NOTES QUANTITIES AND DETAILS
BID SET
Not dated
 
C3_0
PRECISE GRADING PLAN
BID SET
Not dated
 
C4_0
EROSION CONTROL PLAN
BID SET
Not dated
 
Landscape
Ridqe Landscape Architects
      8841 Research Drive, Ste. 200, Irvine, CA 92618      
L0_0
LANDSCAPE COVER SHEET
BID SET
11/24/2011
 
L1_1
LANDSCAPE CONSTRUCTION PLAN
BID SET
11/24/2011
 
L2_1
LANDSCAPE LIGHTING PLAN
BID SET
11/24/2011
 
L3_1
ENTRY PLAZA SECTIONS
BID SET
11/24/2011
 
L4_1
LANDSCAPE CONSTRUCTION DETAILS
BID SET
11/24/2011
 
L4_2
LANDSCAPE CONSTRUCTION DETAILS
BID SET
11/24/2011
 
L5_1
LANDSCAPE IRRIGATION PLAN
BID SET
11/24/2011
 
L6_1
LANDSCAPE IRRIGATION LEGEND AND NOTES
BID SET
11/24/2011
 
L6_2
LANDSCAPE IRRIGATION LEGEND AND NOTES
BID SET
11/24/2011
 
L6_3
LANDSCAPE IRRIGATION DETAILS
BID SET
11/24/2011
 
L6_4
LANDSCAPE IRRIGATION DETAILS
BID SET
11/24/2011
 
L7_1
LANDSCAPE PLANTING PLAN
BID SET
11/24/2011
 
L8_1
LANDSCAPE PLANTING DETAILS
BID SET
11/24/2011
 
L9_1
LANDSCAPE SPECIFICATIONS
BID SET
11/24/2011
 
L9_2
LANDSCAPE SPECIFICATIONS
BID SET
11/24/2011
 
L9_3
LANDSCAPE SPECIFICATIONS
BID SET
11/24/2011
 
L9_4
LANDSCAPE SPECIFICATIONS
BID SET
11/24/2011
 
Plumbing
Glumac
        617 W. 7th Street, #500. Los Angeles, CA 90017      
P0_1
PLUMBING NOTES LEGEND AND SYMBOLS
BID SET
12/22/2011
 
P1_0
PLUMBING SITE PLAN
BID SET
12/22/2011
 
PD2_0
PLUMBING FIRST FLOOR - DEMO PLAN
BID SET
12/22/2011
 
PD3_0
PLUMBING SECOND FLOOR - DEMO PLAN
BID SET
12/22/2011
 
PD4_0
PLUMBING THIRD FLOOR & PARTIAL ROOF DEMO PLAN
BID SET
12/22/2011
 
P2_0
PLUMBING 1ST FLOOR PLAN
BID SET
12/22/2011
 

 
This estimating system is the sole property of KPRS Construction Services, Inc.
No part of this estimating system may be reproduced.


 
3

--------------------------------------------------------------------------------

 
 

graphic [image1.jpg]
Exhibit "B"
Stamps.com
 
1990 East Grand Ave., El Segundo, CA
 
List of Documents

       
111447
Sheet #
Description
Rev No.
Date
Details
P3_0
PLUMBING 2ND FLOOR PLAN
BID SET
12/22/2011
 
P4_0
PLUMBING 3RD FLOOR PLAN
BID SET
12/22/2011
 
P5_0
PLUMBING ROOF PLAN
BID SET
12/22/2011
 
P6_0
PLUMBING RISER DIAGRAMS
BID SET
12/22/2011
 
P7_0
PLUMBING DETAILS
BID SET
12/22/2011
 
Mechanical
Glumac
        617 W. 7th Street, #500, Los Angeles, CA 90017      
MO_1
MECHANICAL NOTES LEGEND AND SYMBOLS
BID SET
1/12/2012
 
MO_2
MECHANICAL SCHEDULES
BID SET
1/12/2012
 
MO_3
TITLE 24
BID SET
1/12/2012
 
MO_4
TITLE 24
BID SET
1/12/2012
 
MO_5
TITLE 24
BID SET
1/12/2012
 
MO_6
TITLE 24
BID SET
1/12/2012
 
M0_7
TITLE 24
BID SET
1/12/2012
 
MO_8
MECHANICAL SITE PLAN
BID SET
1/12/2012
 
MD2_0
MECHANICAL 1ST FLOOR - DEMO PLAN
BID SET
1/12/2012
 
MD3_0
MECHANICAL 2ND FLOOR - DEMO PLAN
BID SET
1/12/2012
 
MD4_0
MECHANICAL 3RD FLOOR - DEMO PLAN
BID SET
1/12/2012
 
MD5_0
MECHANICAL ROOF - DEMO PLAN
BID SET
1/12/2012
 
M1_0
MECHANICAL 1ST FLOOR PLAN
BID SET
1/12/2012
 
M1_1
MECHANICAL 1ST FLOOR PIPING PLAN
BID SET
1/12/2012
 
M2_0
MECHANICAL 2ND FLOOR PLAN
BID SET
1/12/2012
 
M2_1
MECHANICAL 2ND FLOOR PIPING PLAN
BID SET
1/12/2012
 
M3_0
MECHANICAL 3RD FLOOR PLAN
BID SET
1/12/2012
 
M3_1
MECHANICAL 3RD FLOOR PIPING PLAN
BID SET
1/12/2012
 
M5_0
MECHANICAL ROOF PLAN
BID SET
1/12/2012
 
M7_0
MECHANICAL DETAILS
BID SET
1/12/2012
 
M7_1
MECHANICAL DETAILS
BID SET
1/12/2012
 
M8_0
MECHANICAL CONTROL DIAGRAMS
BID SET
1/12/2012
 
Electrical
Glumac
        617 W. 7th Street, #500, Los Angeles, CA 90017      
E0_1
ELECTRICAL NOTES AND LEGEND
BID SET
1/12/2012
 
E0_2
ELECTRICAL NOTES
BID SET
1/12/2012
 
EO_3
ELECTRICAL LIGHTING FIXTURE SCHEDULE
BID SET
1/12/2012
 
E0_4
ELECTRICAL SINGLE LINE DIAGRAM
BID SET
1/12/2012
 
EO_5
ELECTRICAL PANEL SCHEDULES
BID SET
1/12/2012
 
EO_6
ELECTRICAL PANEL SCHEDULES
BID SET
1/12/2012
 
EO_7
ELECTRICAL PANEL SCHEDULES
BID SET
1/12/2012
 
EO_8
ELECTRICAL TITLE-24 FORMS
BID SET
1/12/2012
 
EO_9
ELECTRICAL LIGHTING CONTROL PANEL SHEET
BID SET
1/12/2012
 
ED1_0
ELECTRICAL FIRST FLOOR - DEMO PLAN
BID SET
1/12/2012
 
ED2_0
ELECTRICAL SECOND FLOOR - DEMO PLAN
BID SET
1/12/2012
 
ED3_0
ELECTRICAL THIRD FLOOR - DEMO PLAN
BID SET
1/12/2012
 
ED4_0
ELECTRICAL ROOF - DEMO PLAN
BID SET
1/12/2012
 

 
This estimating system is the sole property of KPRS Construction Services, Inc.
No part of this estimating system may be reproduced.
 
 
4

--------------------------------------------------------------------------------

 
 

graphic [image1.jpg]
Exhibit "B"
Stamps.com
 
1990 East Grand Ave., El Segundo, CA
 
List of Documents

       
111447
 
Sheet #
 
 
Description
 
 
Rev No.
 
Date
 
Details
E1_0
ELECTRICAL SITE PLAN
BID SET
1/12/2012
 
E1_1
ELECTRICAL SITE LIGHTING PLAN
BID SET
1/12/2012
 
E1_2
ELECTRICAL SITE LIGHTING PHOTOMETRIC PLAN
BID SET
1/12/2012
 
E2_0
ELECTRICAL POWER PLAN-FIRST FLOOR
BID SET
1/12/2012
 
E2_1
ELECTRICAL LIGHTING PLAN-FIRST FLOOR
BID SET
1/12/2012
 
E3_0
ELECTRICAL POWER PLAN-SECOND FLOOR
BID SET
1/12/2012
 
E3_1
ELECTRICAL LIGHTING PLAN-SECOND FLOOR
BID SET
1/12/2012
 
E4_0
ELECTRICAL THIRD FLOOR POWER PLAN
BID SET
1/12/2012
 
E4_1
ELECTRICAL THIRD FLOOR LIGHTING PLAN
BID SET
1/12/2012
 
E5_0
ELECTRICAL ROOF PLAN
BID SET
1/12/2012
 
E6_0
ELECTRICAL LIGHTING CONTROL PANEL SHEET
BID SET
1/12/2012
 
Data Center
Simon S. Wong & Associates, Inc.
      3415 S. Sepulveda Blvd., Los Angeles, CA 90034      
EDC-1_1
DATA CENTER SYMBOLS ABBREVIATIONS AND NOTES
BID SET
1/9/2012
 
EDC-1_2
DATA CENTER SINGLE LINE DIAGRAM
BID SET
1/9/2012
 
EDC-1_3
DATA CENTER PANEL SCHEDULES
BID SET
1/9/2012
 
EDC-2_0
DATA CENTER KEY PLAN
BID SET
1/9/2012
 
EDC-2_1
DATA CENTER LIGHTING PLAN
BID SET
1/9/2012
 
EDC-2_2
DATA CENTER POWER PLAN
BID SET
1/9/2012
 
EDC-2_3
DATA CENTER ELECTRICAL ROOF PLAN
BID SET
11/28/2011
 
EDC-2_4
SITE PLAN
BID SET
1/9/2012
 
EDC-3_1
DATA CENTER DETAILS
BID SET
11/28/2011
 
MDC-1_1
ABBREVIATIONS SYMBOLS LEGEND TITLE 24 FORM & SC
BID SET
11/28/2011
 
MDC-1_2
UNTITLED
BID SET
11/28/2011
 
MDC-2_1
DATA CENTER FIRST FLOOR PLAN
BID SET
11/28/2011
 
MDC-2_2
PARTIAL FIRST FLOOR - DATA CENTER ENLARGED PLAN
BID SET
11/28/2011
 
MDC-2_3
DATA CENTER MECHANICAL ROOF PLAN & PARTIAL PLANS
BID SET
11/28/2011
 
MDC-3_1
DATA CENTER MECHANICAL DETAILS
BID SET
11/28/2011
 
PDC-1_1
FIRST FLOOR KEY PLAN
BID SET
11/28/2011
 

 
This estimating system is the sole property of KPRS Construction Services, Inc.
No part of this estimating system may be reproduced.
 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT"C"
 
Addendum  to Construction Agreement  (the "Addendum")
 
The   parties  to   the   Agreement
dated  January  23,   2012  by   and   between  KPRS Construction  Services,
Inc.  ("Contractor") and  Stamps.com Inc.  ("Owner")  (the "Agreement")
intend  for   the   terms  in   this   Addendum  to   amend  and   modify   the
Agreement. All terms not  specifically defined herein shall have  the  same
meaning as set  forth in the  Agreement.
 
1.    Contractor has received the drawings per Exhibit B ("Drawings") from
Architect and engineers. Contractor has reviewed Drawings and has provided a
Guaranteed Maximum Price ("GMP") of $9,783,485.00 for construction of the
renovation project (the "Project") at 1970-1990 E. Grand Avenue in El Segundo,
CA. The GMP includes all subcontractor costs, general conditions, insurance and
the contractor's fee. The parties agree that based on the Drawings and
Specifications presented to Contractor as listed in Exhibit B of this Agreement,
that the Contractor shall finish the Work to Substantial Completion for a total
cost to Owner of no more than GMP. In no event shall Change Orders alter the GMP
to the extent there are no scope changes requested by Owner,
 
2.               The  only  deviations from  the  Drawings
are  the  following  items which were assumed as part
of  the  GMP  and   cost   reduction alternates  being   accepted by  the
Owner..
 
 
a.
Contractor may install IGS Glass, Inc. glazing system in lieu of the Pilkington
glazing system (savings of $226,650 is already assumed in the GMP);

 
b.
Contractor may use curved glass panels in lieu of 1" 3 form chroma panels and
handrail system at central circular stairway (savings of $48,356 already assumed
in the GMP);

 
c.
Contractor may install a wet seal process in lieu of the dry joint system for
the exterior aluminum panels (savings of $105,300 is already assumed in the
GMP);

 
d.
Contractor may consider alternate manufacturers of the VAV boxes and fans,
consider an alternate air balance company, and may open the specifications for
some of the mechanical equipment and ductwork accessories and grills in the HVAC
systems (savings of $50,000 is already assumed in the GMP);

 
e.
Contractor may consider other equal lighting manufacturers and may consider an
alternate lighting control in the Electrical systems (savings of $75,000 is
already assumed in the GMP).

 
f.
Use alternative glass in lieu of specified pulp studios since the pulp studios
glass lead time is an issue for the schedule.



 
1

--------------------------------------------------------------------------------

 
 
EXHIBIT "C"
           
3.               To the extent that the Final  Drawings do not fully specify
exactly how to construct a portion of the  Project, Contractor has had
 sufficient opportunity  to investigate any  such issues and  has a full
 understanding of all such items and potential cost implications, and  the costs
of all of these items are fully incorporated into the GMP. However there may
need to be changes in documents to maintain the intent. The Owner and Architect
will cooperate with the Contractor.
 
4.               To the extent that the  Final Drawings specify  items which are
flawed  or unsuitable, or which may  result in long term  defects or issues with
 the  Project, Contractor has had sufficient opportunity to investigate any such
issues and has a full understanding of all such items and potential cost
implications, and the costs of fixing or improving these items are fully
incorporated into the GMP. However there may need to be changes in documents to
maintain the intent. The Owner  and  Architect will cooperate with the
Contractor.
 
5.               Other than shop drawings prepared for Owner related to the new
building elevator prior to the date of this Agreement, Contractor acknowledges
and agrees that it has made no assumptions regarding the existence or
completeness of any other shop drawings in preparing the schedule for
Substantial Completion or the budget.
 
6.              The Project requires construction of a data center. Contractor
has included all items shown on  the  drawings which  must be  purchased for the
 data center construction under GMP except for the following items which shall
be purchased by Owner and delivered to Project location for installation by
Contractor:
 
 
a.
Generator, fuel and  automatic transfer switch;

 
b.
Air handlers & condensers;

 
c.
Uninterruptable  power supplies (2x300, lx80, lx50) and associated batteries;

 
d.
Racks and  all items attached thereto;

 
e.
4xl50kva  PDU

 
f.
Low voltage  data cabling, racking, terminations, and  testing.

 
7.               For the Work related to the data center, the GMP includes
installation and configuration (where  applicable) of all data center items
shown on  the  Drawings whether provided by Owner  or provided by Contractor
under the  GMP, and  work needed to deliver data center ten (10) business days
prior to Target Date, including but not limited to the following items:
 

 
a.  
Trenching for conduit for the  new transformer (currently assumed to require
2  banks of 6"  sleeves from  the  new  transformer
to  the  buildings)  and   all other electrical labor  and  materials required
to bring  new electrical service to the  buildings;

 
b.  
Trenching for the  conduit for  the  new  generator (currently assumed to be  a
500  foot  run), generator pad  [per  design provided on  1/23/12], ATS and  all
other labor   and   materials required to  deliver  a stand-by emergency power
system;

 
c.  
All panels, receptacles, UPS  units, conduit, wiring  and   all  other labor and
materials necessary to implement the  data center electrical, mechanical and
plumbing design;

 
 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT"C"
 
 
d.
Duct  work  and  installation of all provided components.

 
e.
Generator enclosure (of the  same aesthetics as the  building exterior, e.g.
 a concrete masonry wall covered by matching plaster).

 
8.                Items not included under the  GMP are  the  following:
 
 
a.
Low voltage cabling except as shown on Drawings

 
b.
Window  blinds or treatments

 
c.
Purchase of appliances (except  installation of said appliances is included in
GMP)

 
d.
Purchase of  fish   tank and   related fish   tank  equipment
(except   fish   tank support and  surrounding finishes is included in GMP)

 
e.
Audio visual systems (except  conduit and backboxes shown on  the  drawings is
included in GMP)

 
f.
Security systems (except  conduit and  backboxes shown on  the  drawings is
included in GMP)

 
g.
Furniture that is not  considered a permanent fixture in the  building

 
h.
Delays or costs to mitigate ground water and  saturated soils  if found during
foundation construction.

 
i.
The  Owner's move-in costs

 
j.
Telephone system or wiring

 
k.
Stamps logo or building signage is an  Owner  responsibility item.  Note A6.5.

 
1.
Keying- Contractor will provide  construction cores.

 
m.
Window  washing equipment

 
n.
Floor  Moisture testing & treatment in existing structures

 
9.               Contractor shall provide pricing for a complete foam roof over
the existing 1990  building for review by the Owner. The pricing when received
will fall within the GMP budget for the roofing line item and carry a 10 year no
dollar limit NDL warranty.
 
10.             The fire sprinkler system price is based on assuming that the
current flow and water pressure is adequate and a fire pump will not be
required.
 
11.             We have included utilizing 4.75" fins at exterior glazing in
lieu of 6" shown as part of schedule considerations and cost reduction measures.
 
12.             At building 1970 we have included leaving tenant walls in place
at locations of new perimeter curtain walls in lieu of demolition.
 
13.             Contractor's GMP includes a $100,000 allowance which is
anticipated to  be sufficient to  cover  all exterior lighting including but
not  limited to landscape lighting, parking lot  lighting, and  fountain
lighting as specified on  Drawings. This  allowance may  need  to implement
alternative fixtures and  the  design team must cooperate with KPRS  to  achieve
this  $100,000  budget.  (KPRS cannot guarantee this as a not   to
exceed  allowance. It is a true allowance as defined in the  contract.)
 
14.             In addition to any other Contractor personnel, workers,
Subcontractors or consultants required to perform the Work, Contractor shall
supply a qualified roofing and glazing waterproofing consultant, included within
the Guaranteed Maximum Price, to advise and provide assistance on the Work. KPRS
will engage a waterproofing consultant for peer review and periodic construction
consultation and inspection. No other third party inspection has been
anticipated in the GMP. Stamps.com shall provide a deputy inspector and soil
inspector.
 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT "C"
 
15.            Contractor acknowledges and  agrees that there are  third party
tenants occupying the 1970 East Grand Avenue building ("Tenants") during the
Work.  As part of the  work  and  included in  the  GMP,  Contractor shall
take  all  commercially reasonable best practices to ensure the quiet and
undisturbed occupancy of Tenants, including, without limitation, parking
availability, access for visitors to the tenants, and  cleanliness of the  work
 site.   To the  extent it is necessary for Contractor to perform work that may
affect the occupancy of Tenants, Contractor shall provide at least 30 days
notice of such work, including the length of time involved, exact hours when
work will be performed, and all remediation efforts planned. Remediation efforts
to reduce the impact on the Tenants shall be included under the  GMP and  shall
include, but not be limited  to, industry standard protection for weather and
dust sealing interior space with  temporary walls,  and  providing sufficient
emergency generator power during any site electrical work that impacts tenant
electrical service. Contractor, subject to Owner  approval, shall accommodate
all reasonable Tenants requests  regarding the  performance of Work  that
may  affect  their  quiet and undisturbed  occupancy of their  premises
including but  not  limited  to  working exclusive outside of normal business
hours on the 1970 E Grand building. All cost related to requirements under this
paragraph are included under the GMP. However, Owner  is providing Builder's
Risk  insurance and  the  Contractor is not  assuming liability which is part of
this coverage.
 
16.            Contractor is responsible under the GMP for all industry standard
site and material security at all times including but not limited to site
lighting, camera, and secure storage of all materials. The  GMP does  not
 anticipate a full time  security service. Owner  is  providing Builder's Risk
 insurance and  the  Contractor is  not assuming liability which is part of this
coverage.
 
17.             In the event of any conflict between the terms of this Addendum
and those in the Agreement, this Addendum shall control.
 
This  Addendum may  be executed in  any  number of counterparts, each of such
counterparts shall for  all  purposes be  deemed to  be an  original, and  all
 such counterparts shall  together  constitute  but   one  and   the   same
instrument.
 
Stamps.com Inc.
  KPRS Construction Services, Inc.                         By:     By: /s/ Joel
Stensby   Name:     Name: Joel Stensby   Title:     Title: President   Date:    
Date: January 23, 2012                     By: /s/ Paul Kristedja         Name:
Paul Kristedja         Title: Vice President  

 
 
4

--------------------------------------------------------------------------------

 
 
Graphic [image1.jpg]
 

2850 Saturn Street T 714 672  0800 info@kprsinc.com   Brea, California 92821 F
714 672 0871 www.kprsinc.com License # 751130

 
Exhibit "D"
 
Stamps.com
 
Equipment Machine & Tool Cost Schedule
 
Since KPRS is not  self performing major line items, this Exhibit is minimized.
 
 
●
Temporary toilets - invoiced rate per  vendor invoice

 
 
●
Wash  stations - invoiced rate  per vendor invoice

 
 
●
Safety equipment - invoiced rate per vendor invoice

 
 
●
Office supplies for site  office - $500 per  month



 
●
Postage for site  office - $250 per  month

 
 
●
Progress photos - invoiced rate  per vendor invoice

 
 
●
Copy machine & supplies - $800 per  month

 
 
●
Computer rental- $100 per computer per  month per  employee

 
 
●
Employee auto allowance - varies per  employee

 
 
●
Cell phone usage - invoiced rate  per vendor invoice

 
 
●
Other equipment or machine rental - invoiced rate  per  vendor invoice

 

KPRS Construction Services, Inc. Experience Innovation Dedication

 
 
 

--------------------------------------------------------------------------------

 
 
Graphic [image1.jpg]
 

2850 Saturn Street T 714 672  0800 info@kprsinc.com   Brea, California 92821 F
714 672 0871 www.kprsinc.com License # 751130

 
Exhibit "E"
 
Stamps.com
 
Reimbursable Staff
 
Individual
Code
Position
Monthly Rates
       
Joel Stensby
JS
President
Not Billable
Lev Rabinovich
LR
Pre-Construction Manager-Vice President
Not Billable
Paul Kristedja
PK
Operations Manager-Vice President
Not Billable
   
Senior Project Manager
Actual Salary Plus 45%
   
Project Manager
Actual Salary Plus 45%
   
Project Superintendent
Actual Salary Plus 45%
   
Project Engineer
Actual Salary Plus 45%
   
Assistant Superintendent
Actual Salary Plus 45%
   
Project Estimator
Actual Salary Plus 45%
   
Safety Engineer
Actual Salary Plus 45%
   
Scheduling Engineer
Actual Salary Plus 45%
   
Accounting
Actual Salary Plus 45%
   
Clerk/Secretary/Administrative Assistant
Actual Salary Plus 45%

 
Notes:
 
●
Reimbursable Staff is based on actual time working on this project whether at
the job or at the contractor's office

 
●
Actual Base Salary plus Stipulated Sum of 45% for Benefits

 

KPRS Construction Services, Inc. Experience Innovation Dedication

 
 

--------------------------------------------------------------------------------